--------------------------------------------------------------------------------

Exhibit 10.1

 
 
SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT
Dated as of March 3, 2015
among
CAL DIVE INTERNATIONAL, INC.,
as Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer,
and
The Other Lenders Party Hereto
 
 
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
2
 
1.01
 
Defined Terms
2
 
1.02
 
Other Interpretive Provisions
31
 
1.03
 
Accounting Terms
32
 
1.04
 
Rounding
33
 
1.05
 
Times of Day
33
 
1.06
 
Letter of Credit Amounts
33
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
33
 
2.01
 
Loans
33
 
2.02
 
Borrowings
34
 
2.03
 
Letters of Credit
35
 
2.04
 
Protective Advances and Optional Overadvances
43
 
2.05
 
Optional Prepayments
44
 
2.06
 
Mandatory Prepayments and Transfers
44
 
2.07
 
Termination or Reduction of Commitments
46
 
2.08
 
Repayment of Loans
47
 
2.09
 
Interest
47
 
2.1
 
Fees
48
 
2.11
 
Computation of Interest and Fees
48
 
2.12
 
Evidence of Debt
49
 
2.13
 
Payments Generally; Administrative Agent's Clawback
49
 
2.14
 
Sharing of Payments by Lenders
51
 
2.15
 
[Intentionally Omitted]
52
 
2.16
 
Cash Collateral
52
 
2.17
 
Defaulting Lenders
53
 
2.18
 
Super Priority Nature of Obligations and Lenders' Liens
55
 
2.19
 
Payment of Obligations
56
 
2.2
 
No Discharge; Survival of Claims
56
 
2.21
 
Release
56
 
2.22
 
Waiver of any Priming Rights
57
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
57
 
3.01
 
Taxes
57
 
3.02
 
Illegality
60
 
3.03
 
Inability to Determine Rates
60
 
3.04
 
Increased Costs
61
 
3.05
 
Mitigation Obligations; Replacement of Lenders
62
 
3.06
 
Survival
62
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
63
 
4.01
 
Conditions of Initial Credit Extension
63
 
4.02
 
Conditions to all Credit Extensions
66
 
4.03
 
Conditions to Use of Restricted Cash Collateral Account
67
ARTICLE V
REPRESENTATIONS AND WARRANTIES
68
 
5.01
 
Existence, Qualification and Power
68
 
5.02
 
Authorization; No Contravention
68
 
5.03
 
Governmental Authorization; Other Consents
68
 
5.04
 
Binding Effect
69
 
5.05
 
Financial Statements; No Material Adverse Effect; No Internal Control Event;
Approved Budget
69
 
5.06
 
Litigation
70
 
5.07
 
No Default
70
 
5.08
 
Ownership of Property; Liens
70
 
5.09
 
Environmental Compliance
70
 
5.1
 
Insurance
71
 
5.11
 
Taxes
71
 
5.12
 
ERISA Compliance
71
 
5.13
 
Subsidiaries; Equity Interests
72
 
5.14
 
Margin Regulations; Investment Company Act
72
 
5.15
 
Disclosure
72
 
5.16
 
Compliance with Laws
73
 
5.17
 
Taxpayer Identification Number
73
 
5.18
 
Intellectual Property; Licenses, Etc
73
 
5.19
 
[Intentionally Omitted]
73
 
5.2
 
Reorganization Matters
73
 
5.21
 
Off-Balance Sheet Liabilities
74
 
5.22
 
Casualty, Etc
74
 
5.23
 
OFAC; Foreign Corrupt Practices Act
74
ARTICLE VI
AFFIRMATIVE COVENANTS
75
 
6.01
 
Financial Statements
75
 
6.02
 
Certificates; Other Information
76
 
6.03
 
Notices
79
 
6.04
 
Payment of Obligations
80
 
6.05
 
Preservation of Existence, Etc
80
 
6.06
 
Maintenance of Properties
80
 
6.07
 
Maintenance of Insurance
81
 
6.08
 
Compliance with Laws
81
 
6.09
 
Books and Records
81
 
6.1
 
Inspection Rights; Cooperation
81
 
6.11
 
Use of Proceeds
82
 
6.12
 
Material Contracts
83
 
6.13
 
Collateral; etc
83
 
6.14
 
Governmental Authorizations
84
 
6.15
 
Compliance with Environmental Laws
84
 
6.16
 
Further Assurances
84
 
6.17
 
Anti-Corruption and Anti-Terrorism. Ensure that:
85
 
6.18
 
Approved Budget; Additional Reporting
85
 
6.19
 
Retention Applications
87
 
6.2
 
Sale of Assets, Brokerage Agreements
88
 
6.21
 
Sale Milestones
88
 
6.22
 
Post Closing Agreements
92
 
6.23
 
Appraisals; Enterprise Valuations
93
ARTICLE VII
NEGATIVE COVENANTS
93
 
7.01
 
Liens
93
 
7.02
 
Investments
95
 
7.03
 
Indebtedness
96
 
7.04
 
Fundamental Changes
97
 
7.05
 
Dispositions
98
 
7.06
 
Restricted Payments
98
 
7.07
 
Change in Nature of Business
98
 
7.08
 
Transactions with Affiliates
98
 
7.09
 
Burdensome Agreements
99
 
7.1
 
Use of Proceeds
99
 
7.11
 
Collateral Coverage Sublimit
100
 
7.12
 
Capital Expenditures
100
 
7.13
 
Amendment of Organizational Documents, Pre-Petition Junior Loan Documents and
Material Contracts
100
 
7.14
 
Accounting Changes
100
 
7.15
 
Prepayments, Etc. of Indebtedness
100
 
7.16
 
Partnerships, Etc
100
 
7.17
 
Off-Balance Sheet Liabilities
100
 
7.18
 
Sanctions
100
 
7.19
 
Budget Compliance Covenants
101
 
7.2
 
Chapter 11 Claims
102
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
102
 
8.01
 
Events of Default
102
 
8.02
 
Remedies Upon Event of Default
107
 
8.03
 
Application of Funds
108
ARTICLE IX
ADMINISTRATIVE AGENT
110
 
9.01
 
Appointment and Authority
110
 
9.02
 
Rights as a Lender
110
 
9.03
 
Exculpatory Provisions
110
 
9.04
 
Reliance by Administrative Agent
111
 
9.05
 
Delegation of Duties
112
 
9.06
 
Resignation of Administrative Agent
112
 
9.07
 
Non-Reliance on Administrative Agent and Other Lenders
113
 
9.08
 
No Other Duties, Etc
113
 
9.09
 
Administrative Agent May File Proofs of Claim
113
 
9.1
 
Collateral and Guaranty Matters
114
ARTICLE X
MISCELLANEOUS
114
 
10.01
 
Amendments, Etc
114
 
10.02
 
Notices; Effectiveness; Electronic Communication
117
 
10.03
 
No Waiver; Cumulative Remedies
119
 
10.04
 
Expenses; Indemnity; Damage Waiver
119
 
10.05
 
Payments Set Aside
122
 
10.06
 
Successors and Assigns
122
 
10.07
 
Treatment of Certain Information; Confidentiality
128
 
10.08
 
Right of Setoff
129
 
10.09
 
Interest Rate Limitation
129
 
10.1
 
Counterparts; Integration; Effectiveness
130
 
10.11
 
Survival of Representations and Warranties
130
 
10.12
 
Severability
130
 
10.13
 
Replacement of Lenders
131
 
10.14
 
Governing Law; Jurisdiction; Etc
131
 
10.15
 
Waiver of Jury Trial
132
 
10.16
 
No Advisory or Fiduciary Responsibility
132
 
10.17
 
Collateral and Guaranty Matters
133
 
10.18
 
USA PATRIOT Act Notice
134
 
10.19
 
Keepwell
134
 
10.2
 
[Intentionally Omitted]
134
 
10.21
 
ENTIRE AGREEMENT
134
 
10.22
 
Parties Including Trustees; Bankruptcy Court Proceedings
134

 

--------------------------------------------------------------------------------

SCHEDULES

 
1.01(c)
 
Collateral Coverage Amounts
 
1.01(d)
 
Eastern Hemisphere Remaining Assets
 
1.01(e)
 
Western Hemisphere Remaining Assets
 
1.01(j)
 
Permitted Joint Ventures
 
1.01(n)
 
Noncore Assets
 
1.01(p)
 
Permitted Liquidation Subsidiaries
 
1.01(q)
 
Post-Closing Foreign Subsidiaries
 
2.01
 
Commitments and Applicable Percentages
 
4.01(j)
 
First Day Orders
 
5.11
 
Taxes
 
5.13
 
Subsidiaries and Other Equity Investments
 
6.11
 
Sources and Uses of Funds as of Closing Date
 
7.01
 
Existing Liens
 
7.02
 
Existing Investments
 
7.03(b)
 
Existing Indebtedness
 
7.08
 
Existing Agreements
 
7.19
 
Billing Period
 
10.02
 
Administrative Agent's Office; Certain Addresses for Notices


 
EXHIBITS
Form of  
A
 
Loan Notice
B
 
Initial Approved Budget
C-1
 
Revolving Credit Note
C-2
 
Term Note
D
 
Compliance Certificate
E
 
Assignment and Assumption
F
 
Interim Order

--------------------------------------------------------------------------------

 
 
This SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT is
entered into as of March 3, 2015, among CAL DIVE INTERNATIONAL, INC., a Delaware
corporation, as a debtor-in possession (the "Borrower"), each lender from time
to time party hereto (collectively, the "Lenders" and individually, a "Lender"),
and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer.
WHEREAS, on March 3, 2015 (the "Petition Date"), the Borrower commenced
Chapter 11 Case No. [________] (the "Chapter 11 Case") and its Domestic
Subsidiaries commenced Chapter 11 Cases Nos. [_________________] (the
"Subsidiary Chapter 11 Cases", and together with the Chapter 11 Case, the
"Chapter 11 Cases") by filing a voluntary petition for reorganization under
Chapter 11, 11 U.S.C. 101 et seq. (the "Bankruptcy Code"), with the United
States Bankruptcy Court for the District of Delaware (the "Bankruptcy Court"). 
The Borrower continues to operate its business and manage its properties as a
debtor and debtor-in-possession pursuant to Sections 1107(a) and 1108 of the
Bankruptcy Code;
WHEREAS, prior to the Petition Date, the Pre-Petition Senior Lenders provided
financing to Borrower pursuant to that certain Credit Agreement, dated as of
April 26, 2011, among the Borrower, the other credit parties signatory thereto,
Bank of America, N.A., as Pre-Petition Senior Agent and a Pre-Petition Senior
Lender, and the Pre-Petition Senior Lenders from time to time signatory thereto
(as amended, modified or supplemented through the Petition Date, the
"Pre-Petition Senior Loan Agreement");
WHEREAS, the Pre-Petition Senior Loan Obligations are secured by a security
interest in substantially all of the existing and after acquired assets of the
Borrower and certain of its Subsidiaries as more fully set forth in the
Pre-Petition Senior Loan Documents and such security interest is perfected and,
with certain exceptions, as described in the Pre-Petition Senior Loan Documents,
has priority over other security interests;
WHEREAS, the Borrower has requested that the Lenders provide a senior secured,
super-priority term loan and revolving credit facility to the Borrower of up
to One Hundred and Twenty Million Dollars ($120,000,000) in the aggregate to
refinance the Pre-Petition Senior Loan Obligations and fund the working capital
requirements of the Borrower and its Subsidiaries during the pendency of the
Chapter 11 Case;
WHEREAS, the Lenders are willing to make certain Post-Petition Loans and other
extensions of credit to the Borrower up to such amount upon the terms and
conditions set forth herein;
WHEREAS, the Borrower and certain of its Subsidiaries have agreed to secure all
of their Obligations under the Loan Documents by granting to Administrative
Agent, for the benefit of Administrative Agent and the Lenders, a security
interest in and lien upon all of their existing and after-acquired personal and
real property; and
WHEREAS, these Recitals shall be construed as part of this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I                                   

DEFINITIONS AND ACCOUNTING TERMS
1.01            Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
"Actual Capital Expenditures" means, for any Period, the actual Capital
Expenditures of the Loan Parties for such Period.
"Actual Collections" means, for any Period, the actual collections of the Loan
Parties during such Period, including collections from any Foreign Subsidiary,
relating to accounts receivable and for work performed by the Loan Parties, but
excluding any collections from any Disposition.
"Actual Disbursements" means the actual disbursements of the Domestic
Subsidiaries during the relevant Period, including all cash outflows from each
Domestic Subsidiary including, without limitation, any transfers to any Foreign
Subsidiary.
"Actual Fee Disbursements" means the actual disbursements of the Loan Parties
with respect to the Loan Parties' professional and advisor fees during the
relevant Period.
"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
"Aggregate Commitments" means the Commitments of all the Lenders.
"Agreement" means this Senior Secured, Super-Priority Debtor-in-Possession
Credit Agreement, dated as of March 3, 2015, by and among the Borrower, the
Guarantors party hereto, Bank of America, N.A., as Administrative Agent and
Lender and the other Lenders from time to time party hereto, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
"Anti-Corruption Laws" means all Laws applicable to the Borrower and its
Affiliates concerning or relating to bribery or corruption.
"Anti-Terrorism Laws" means any requirement of Law relating to money laundering
or financing terrorism, including Executive Order No. 13224 (effective September
24, 2001), the USA PATRIOT Act, the Currency and Foreign Transactions Reporting
Act (also known as the "Bank Secrecy Act of 1970", 31 U.S.C. §§ 5311-5330 and 12
U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading with the Enemy Act of
1917 (50 U.S.C. §1 et seq.) and the statutes, executive orders, and regulations
administered by OFAC (each as from time to time in effect) and any similar Laws
relating to terrorism.
"Applicable Margin" means 6.25% per annum.
"Applicable Percentage" means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender's Term Commitment at such time and (ii) thereafter, the
principal amount of such Term Lender's Term Loans at such time and (b) in
respect of the Revolving Credit Facility, the Applicable Revolving Credit
Percentage.  The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
"Applicable Revolving Credit Percentage" means, in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender's Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.17.  If
the Revolving Credit Commitment of each Revolving Credit Lender has been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Revolving Credit Percentage of each Revolving
Credit Lender in respect of the Revolving Credit Facility shall be determined
based on the Applicable Revolving Credit Percentage of such Revolving Credit
Lender in respect of the Revolving Credit Facility most recently in effect,
giving effect to any subsequent assignments.
"Appropriate Lender" means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time and (b) with respect to the Letter of Credit Sublimit, (i) the L/C
Issuers and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders.
"Approved Budget" means the budget prepared by the Borrower and furnished to the
Administrative Agent and the Lenders on or prior to the Closing Date and which,
in the case of the initial Approved Budget, is approved by, and in form and
substance satisfactory to, the Administrative Agent and all of the Lenders and
their financial advisors in their sole discretion and attached hereto as Exhibit
B, as the same may be updated, modified or supplemented from time to time with
the approval of the Administrative Agent and the Required Lenders, as provided
in Section 6.18.
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"A/R Determination Date" means the 15th and last calendar day of each calendar
month.
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
"Attributable Indebtedness" means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
"Availability Period" means the period from and including the Closing Date to
the Revolving Credit Termination Date.
"Bank of America" means Bank of America, N.A. and its successors.
"Bankruptcy Code" has the meaning assigned to it in the recitals to the
Agreement.
"Bankruptcy Court" has the meaning assigned to it in the recitals to the
Agreement.
"Bankruptcy Rules" means the Federal Rules of Bankruptcy Procedure, as the same
may from time to time be in effect and applicable to the Chapter 11 Case or the
Subsidiary Chapter 11 Cases.
"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
"prime rate", (c) the Eurodollar Rate plus 1.00%, and (d) 2.75% per annum.  The
"prime rate" is a rate set by Bank of America based upon various factors
including Bank of America's costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
"Base Rate Loan" means a Loan that bears interest based on the Base Rate.
"Borrower" has the meaning specified in the introductory paragraph hereto.
"Borrower Materials" has the meaning specified in Section 6.02.
"Borrowing" means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.
"BP Claim" means that certain claim for damages arising as a result of the
explosion of the Macando well on April 20, 2010 and the ensuing oil spill,
including under the Oil Pollution Act of 1990 and general maritime law and owing
by any of BP, p.l.c., and/or Haliburton Corporation and their respective
affiliates.
"Brokerage Agreement" has the meaning specified in Section 6.21(a).
"Budget Variance Report" means a report, in form and detail acceptable to the
Administrative Agent and its financial advisor, certified by a financial officer
of the Borrower or the Borrower's chief restructuring officer, showing by line
item: (a) Actual Collections, (b) Actual Disbursements, (c) Actual Fee
Disbursements, (d) Actual Capital Expenditures, and (e) billings of the Loan
Parties, in each case, for (i) the Prior Week, (ii) the immediately preceding
Cumulative Four Week Period and (iii) the Cumulative Period.  The Budget
Variance Report shall include all variances, on a line-item basis, from amounts
set forth for such Period in the Approved Budget, and shall include explanations
for all material variances.
"Budgeted Capital Expenditures" means, for any Period, the Capital Expenditures
of the Loan Parties set forth in the Approved Budget for such Period.
"Budgeted Collections" means, for any Period, all collections in the amounts set
forth in the Approved Budget for such Period, including collections from any
Foreign Subsidiary, relating to accounts receivable and for work performed by
the Loan Parties, but excluding any collections from any Disposition.
"Budgeted Disbursements" means, for any Period, the disbursements of the
Domestic Subsidiaries set forth in the Approved Budget for such Period,
including all cash outflows from each Domestic Subsidiary, including, without
limitation any transfer to any Foreign Subsidiary.
"Budgeted Fee Disbursements" means, for any Period the disbursements of the Loan
Parties with respect to the Loan Parties' professional and advisor fees set
forth in the Approved Budget during such Period.
"Business Day" means any day other than a Saturday, Sunday, any day on which the
Bankruptcy Court is closed, or other day on which commercial banks are
authorized to close under the Laws of, or are in fact closed in, the state where
the Administrative Agent's Office is located.
"Capital Expenditures" means any expenditure by the Borrower or any Subsidiary
for an asset which will be used in a year or years subsequent to the year in
which the expenditure is made and which asset is properly classifiable in
relevant financial statements of such Person as property, equipment or
improvements, fixed assets, or a similar type of capital asset in accordance
with GAAP, including Maintenance Capital Expenditures.
"Carve-Out" has the meaning assigned to it in the Interim Order (or the Final
Order, when applicable).
"Carve-Out Escrow" has the meaning assigned to it in the Interim Order (or the
Final Order, when applicable).
"Case Professionals" has the meaning assigned to it in the Interim Order (or the
Final Order, when applicable).
"Case Professionals Carve-Out Amount" has the meaning assigned to it in the
Interim Order (or the Final Order, when applicable).
"Cash Balance" means, on any Business Day, (i) the collected balance of total
cash held by the Borrower and its Subsidiaries in Domestic Accounts or Foreign
Accounts, as the case may be, including only those deposited funds that have
cleared bank processing, less (ii) outstanding payments with respect to such
Domestic Accounts or Foreign Accounts, as the case may be, in each case, made by
check, debit and wire that have been sent to the payee but not yet cleared bank
processing.
"cash collateral" has the meaning ascribed to such term in Section 363(a) of the
Bankruptcy Code.
"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or L/C Issuer
(as applicable) and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect of thereof (as the
context may require), cash or deposit account balances or, if the L/C Issuer
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer. "Cash
Collateral" shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
"Cash Equivalents" means (a) Dollars; (b) obligations issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof or any state or municipalities having maturities of not
more than one year after the date of acquisition or up to $5,000,000 with
maturities up to five (5) years after the date of the acquisition;
(c) certificates of deposit and LIBOR time deposits with maturities of one year
or less from the date of acquisition, bankers' acceptances with maturities not
exceeding one year from the date of acquisition and overnight bank deposits, in
each case with any Lender or any Affiliate of a Lender, or if other than a
Lender or an Affiliate of a Lender, any domestic commercial bank or U.S. branch
of a foreign commercial bank having capital and surplus in excess of
$500,000,000; (d) repurchase obligations with a term of not more than 30 days
for underlying securities of the types described in clauses (b) and (c) above
entered into with any Person meeting the qualifications specified in said
clause (c); (e) commercial paper having the highest rating obtainable from
Moody's or S&P and in each case maturing within 270 days after the date of
acquisition or a fund which purchases such commercial paper; and (f) mutual
funds that purchase the types of investments referred to in (a) through (e)
above.
"Cash Inflows" means, for any given Week, the amount of Actual Collections in
cash for such Week.
"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
"Cash Management Bank" means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
"Cash Management Order" means an interim or final order of the Bankruptcy Court,
as applicable, in each case in a form satisfactory to the Administrative Agent
and each Cash Management Bank, granting the relief requested in the Debtors'
Motion for Entry of Interim and Final Orders (I) Authorizing Continued Use of
Existing Cash Management System and Bank Accounts; (II) Waiving Certain United
States Trustee Requirements; (III) Authorizing Continued Performance of
Intercompany Transactions; and (IV) Granting Related Relief, or a motion seeking
similar relief.
"Cash Outflows" means, for any given Week, the amount of Actual Disbursements in
cash of the Loan Parties for such Week.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority,
provided, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, or directives thereunder or issued in connection therewith
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a "Change in Law", regardless of the date enacted, adopted or issued.
"Chapter 11 Case" has the meaning assigned to it in the recitals to the
Agreement.
"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
"Code" means the Internal Revenue Code of 1986.
"Collateral" has the meaning specified in the Security Documents and shall
include, without limitation, (i) all collateral described in the Interim Order
or the Final Order, as applicable and (ii) all of the existing and after
acquired assets of Borrower and the Guarantors, including, without limitation,
all fee and leasehold interests in real estate and all personal property of
every kind, whether tangible or intangible, all accounts receivable, equipment,
inventory, contract rights, general intangibles, intellectual property,
commercial tort claims (including, without limitation, the BP Claim), and other
assets of the Borrower and the Guarantors, wherever located, and including a
pledge of the stock or membership interest pledges of the Borrower's
Subsidiaries, as applicable, all avoidance actions under Chapter 5 of the
Bankruptcy Code (effective only upon entry of the Final Order), and all
substitutions, accessions and proceeds of the foregoing, wherever located,
including insurance or other proceeds.
"Collateral Coverage Sublimit" means, on any date, the sum of (a) with respect
to each vessel then owned by the Borrower or a Subsidiary Guarantor, the
Collateral Coverage Amount of each such vessel as set forth on Schedule 1.01(c)
hereto, plus (b) 80% of the value of all Domestic Accounts Receivable of the
Borrower and the Subsidiary Guarantors (other than unbilled accounts receivable)
as of the most recent A/R Determination Date, plus (c) the aggregate balance in
the Restricted Cash Collateral Account.
"Committees" means collectively, the official committee of unsecured creditors
and any other committee formed, appointed, or approved in the Chapter 11 Case
and the Subsidiary Chapter 11 Cases and each of such Committees shall be
referred to herein as a Committee.
"Commitment" means a Revolving Credit Commitment and/or Term Commitment, as
applicable.
"Commitment Termination Date" means the earliest of (a) the Maturity Date, (b)
seven (7) days following the Petition Date (or such later date (that is not more
than fifteen (15) days later) as may be agreed to in writing by the
Administrative Agent) if the Interim Order has not been entered by the
Bankruptcy Court by such date, (c) thirty (30) days following the Petition Date
(or such later date (that is not more than fifteen (15) days later) as may be
agreed to in writing by the Administrative Agent) if the Final Order has not
been entered by the Bankruptcy Court by such date, (d) the date upon which the
Interim Order expires, unless the Final Order shall have been entered and become
effective by such date, (e) the date the closing of a sale of all or
substantially all of the Borrower's assets pursuant to (i) Section 363 of the
Bankruptcy Code, (ii) a confirmed plan of reorganization or (iii) a liquidation
pursuant to Chapter 7 of the Bankruptcy Code, (f) the effective date of a plan
of reorganization, and (g) the Termination Declaration Date.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit D.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
"Controlling" and "Controlled" have meanings correlative thereto.
"Control Agreement" means a deposit account, securities account or commodities
account control agreement by and among the applicable Loan Party, the
Administrative Agent, and the depository, securities intermediary or commodities
intermediary, as applicable, each in form and substance satisfactory to the
Administrative Agent in its sole discretion and in each event providing to
Administrative Agent "control" of such deposit account, securities or
commodities account within the meaning of Articles 8 and 9 of the UCC.
"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
"Critical Vendor Order" means an interim or final order of the Bankruptcy Court,
as applicable, in each case in a form reasonably satisfactory to the
Administrative Agent, and consistent with the Approved Budget, granting the
relief requested in the Debtors' Motion for Entry of Interim and Final Orders
Authorizing the Debtors to Pay Prepetition Claims of Critical Vendors and
Granting Related Relief or a motion seeking similar relief.
"Cumulative Period" means the period from the Petition Date through the most
recent Week ended.
"Cumulative Thirteen Week Period" means the thirteen-week period up to and
through the Saturday of the most recent Week then ended, or if a thirteen-week
period has not then elapsed from the Petition Date, the Cumulative Period.
"Debtor Relief Laws" means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin plus (iii) 2% per annum, and (b) when used with respect to
Letter of Credit Fees, a rate equal to 9.25% per annum.
"Defaulting Lender" means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit, within three Business Days of
the date required to be funded by it hereunder, (b) has notified the Borrower,
the Administrative Agent or any Lender that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
"Designated Jurisdiction" means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
"Disposition" or "Dispose" means the sale, transfer, license, lease (as a
lessor), farm-out or other disposition (including any sale and leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
"Disqualified Assignee" means any of (i) the Borrower, any Guarantor, any
Pre-Petition Junior Lender or other holder of Pre-Petition Junior Debt, the
Prepetition Junior Agent, any holder of more than ten percent (10%) of the
aggregate outstanding Qualified Convertible Indebtedness or any of their
Affiliates (other than any Lender on the Closing Date or an Affiliate of such
Lender is a holder of Pre-Petition Junior Debt or Qualified Convertible
Indebtedness; provided, that such Lender has established a reasonable ethical
wall between the persons at such Lender who are responsible for administering
the Credit Agreement and the persons responsible for administering the
Pre-Petition Junior Debt or the Qualified Convertible Indebtedness), (ii) any
natural person, (iii) any Person with whom the Administrative Agent or any
Lender is prohibited from entering into a contractual relationship, including
without limitation, pursuant to applicable Laws, regulations or internal
policies, including Anti-Corruption Laws and Anti-Terrorism Laws or (iv) any
Person who is currently the target of any Sanctions, is owned or controlled by a
Person currently the target of any Sanctions, is located, organized or residing
in, or a national of, any Designated Jurisdiction, or has within the previous
five (5) years engaged in any transaction with any Person subject to Sanctions
or located, organized or residing in, or a national of, any Designated
Jurisdiction.
"Dollar" and "$" mean lawful money of the United States.
"Domestic Account Receivable" means an account receivable that is payable in
Dollars in the United States and that is owed by an account debtor that (a)
maintains its chief executive office in the United States and (b) is organized
under applicable laws of the United States or any state thereof.
"Domestic Accounts" means all deposit, securities and other accounts of the Loan
Parties that are located in the United States.
"Domestic Cash Outflows" means, for any given Week, the Cash Outflows made (i)
in respect of the domestic operations of the Borrower and its Domestic
Subsidiaries, and (ii) for the benefit of any Foreign Subsidiary or its
business, in each case, for such Week.
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
"Eastern Hemisphere Remaining Business" means the portion of the Loan Parties'
business other than the Noncore Assets based primarily in the Eastern
Hemisphere, including without limitation the vessels and other assets listed on
Schedule 1.01(d) hereto.
"Eligible Assignee" means any Person other than a Disqualified Assignee that
meets the requirements to be an assignee under Section 10.06(b)(iii) and (v)
(subject to such consents, if any, as may be required under
Section 10.06(b)(iii)).
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
"Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests other than a net
profits based bonus program in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination (provided,
however, that debt securities that are or by their terms may be convertible or
exchangeable into or for Equity Interests shall not be Equity Interests prior to
conversion or exchange thereof).
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon 
the Borrower or any ERISA Affiliate.
"Eurodollar Rate" means the rate per annum equal to the London Interbank Offered
Rate ("LIBOR") or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00
a.m., London time determined two Business Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day, and if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement; provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.
"Event of Default" has the meaning specified in Section 8.01.
"Excluded Property" has the meaning specified in the Security Agreement.
"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.19  and any other "keepwell,
support or other agreement" for the benefit of such Guarantor and any and all
guarantees of such Guarantor's Swap Obligations by other Loan Parties) at the
time the Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise Taxes imposed on it
(in lieu of state net income Taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits Taxes imposed
by the United States or any similar Tax imposed by any other jurisdiction in
which the Borrower is located, (c) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 10.13), any U.S.
withholding Tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender's failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a), and (d) any U.S. withholding Taxes imposed under
FATCA.
"Facility" means the Revolving Credit Facility and the Term Facility, as the
context requires.
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to current Section 1471(b)(1) of the Code (or any amended or
successor version described above) and any intergovernmental agreements entered
into to implement or further the collection of Taxes imposed pursuant to the
foregoing (together with any law implementing such agreements).
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
"Fee Letter" means the letter agreement, dated March 3, 2015, between the
Borrower and the Administrative Agent.
"Final Order" means, collectively, the order of the Bankruptcy Court entered in
the Chapter 11 Case after a final hearing under Bankruptcy Rule 4001(c)(2) or
such other procedures as approved by the Bankruptcy Court which order shall be
satisfactory in form and substance to the Administrative Agent, and from which
no appeal or motion to reconsider has been timely filed, or if timely filed,
such appeal or motion to reconsider has been dismissed or denied unless the
Administrative Agent and the Required Lenders waive such requirement), together
with all extensions, modifications and amendments thereto, in form and substance
satisfactory to Administrative Agent, which, among other matters but not by way
of limitation, authorizes the Borrower and/or any Domestic Subsidiary to obtain
credit, incur (or guaranty) Indebtedness, and grant Liens under this Agreement
and the other Loan Documents, as the case may be, and provides for the super
priority of the Administrative Agent's and the Lenders' claims.
"Financial Letter of Credit" means a standby letter of credit other than a
Performance Letter of Credit.
"Foreign Accounts" means all deposit, securities and other accounts of the Loan
Parties that are not Domestic Accounts.
"Foreign Account Receivable" means any account receivable other than a Domestic
Account Receivable.
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
"Foreign Pledge Agreements" means any agreement pledging Equity Interests of a
Foreign Subsidiary pursuant to Section 6.13.
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fronting Exposure" means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
"Granting Lender" has the meaning specified in Section 10.06(h).
"Guarantee" means, as to any Person (a) any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
"primary obligor") in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term "Guarantee" as a verb has a corresponding meaning.
"Guarantor" means, collectively, (a) all Subsidiary Guarantors and (b) with
respect to the payment and performance by each Specified Loan Party of its
obligations under its Guarantee with respect to all Swap Obligations, the
Borrower.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Hedge Bank" means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)            all direct or contingent obligations of such Person owing under
letters of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)            net obligations of such Person under any Swap Contract;
 
(d)            all obligations of such Person to pay the deferred purchase price
of property or services (other than current trade accounts payable in the
ordinary course of business);
 
(e)            obligations (excluding prepaid interest thereon) of others of the
type referred to in clauses (a) through (d) and (f) through (h) of this
definition secured by a Lien on property owned or being purchased by such Person
(including obligations arising under conditional sales or other title retention
agreements), whether or not such obligations shall have been assumed by, or is
limited in recourse to, the Person granting such Lien;
 
(f)            capital leases of such Person;
 
(g)            all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;
 
(h)            all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Indebtedness
is expressly made non-recourse to the Borrower or such Subsidiary.  The amount
of any net obligation under any Swap Contract of any Person on any date shall be
deemed to be the Swap Termination Value thereof as of such date.  The amount of
any capital lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.  The amount of any
Indebtedness under clause (e) above shall be the lesser of (i) such outstanding
principal amount and (ii) the then fair market value of such property.
"Indemnified Taxes" means Taxes other than Excluded Taxes.
"Indemnitees" has the meaning specified in Section 10.04(b).
"Indemnity Account" has the meaning ascribed to it in the Interim Order (or the
Final Order when applicable).
"Indenture" means that certain Indenture dated as of July 18, 2012 by and among
Borrower, the subsidiary guarantors party thereto and The Bank of New York
Mellon Trust Company, N.A. (as amended by that certain First Supplemental
Indenture, dated October 9, 2012), as in effect on the Closing Date.
"Information" has the meaning specified in Section 10.07.
"Initial Financial Statements" means the consolidated balance sheet of the
Borrower and its Subsidiaries for the fiscal year ended December 31, 2013, and
the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
"Intercreditor Acknowledgement" means the Intercreditor Acknowledgement, dated
as of March 3, 2015, among the Pre-Petition Senior Agent, the Pre-Petition
Junior Agent, the Borrower and the Domestic Subsidiaries.
"Interest Payment Date" means, the last Business Day of each calendar month, the
Revolving Credit Termination Date and the Term Loan Maturity Date.
"Interim Order" means, collectively, the order of the Bankruptcy Court entered
in the Chapter 11 Case after an interim hearing (assuming satisfaction of the
standards prescribed in Section 364 of the Bankruptcy Code and Bankruptcy Rule
4001 and other applicable law), together with all extension, modifications, and
amendments thereto, in form and substance satisfactory to Administrative Agent,
which, among other matters but not by way of limitation, authorizes, on an
interim basis, the Borrower to execute and perform under the terms of this
Agreement and the other Loan Documents, substantially in the form of Exhibit F.
"Internal Control Event" means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower's
internal controls over financial reporting, in each case as described in the
Securities Laws.
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other Indebtedness or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of related transactions) of
assets of another Person that constitute a business unit.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
"IP Rights" has the meaning specified in Section 5.18.
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to any such Letter of Credit.
"Key Employee Incentive Order" has the meaning specified in Section 6.19(b).
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority (other than any such agreements
that are entered into in respect of a commercial transaction).
"L/C Advance" means, with respect to each Revolving Credit Lender, such Lender's
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
"L/C Issuer" means each of Bank of America in its capacity as issuer of Letters
of Credit hereunder and any other Revolving Credit Lenders or Affiliates thereof
selected by the Borrower that agree to become an L/C Issuer hereunder, or any
successor issuer or issuers of Letters of Credit hereunder.
"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.
"Lender" has the meaning specified in the introductory paragraph hereto.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
"Letter of Credit" means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft.  A standby
letter of credit may be a Financial Letter of Credit or a Performance Letter of
Credit.
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
"Letter of Credit Expiration Date" means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
"Letter of Credit Fee" has the meaning specified in Section 2.03(h).
"Letter of Credit Sublimit" means $5,000,000 as the same may be reduced from
time to time in accordance with Section 2.06(e)(iii).  The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Facility.
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, production payment,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).
"Loan" means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Term Loan.
"Loan Documents" means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement, the Fee Letter, the Subsidiary
Guaranty, the Security Documents, the Interim Order, the Final Order, the
Intercreditor Acknowledgement, each Secured Hedge Agreement, and each Secured
Cash Management Agreement; provided that for purposes of the definition of
"Material Adverse Effect" and Articles IV through X (other than Section 8.03,
Section 10.04, and Section 10.16), "Loan Documents" shall not include Secured
Hedge Agreements or Secured Cash Management Agreements.
"Loan Notice" means a notice of a Revolving Credit Borrowing, which, if in
writing, shall be substantially in the form of Exhibit A.
"Loan Parties" means, collectively, the Borrower and each Subsidiary Guarantor.
"Loans" means a collective reference to the Revolving Credit Loans and the Term
Loans.
"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
"Maintenance Capital Expenditures" means expenditures made and liabilities
incurred in each case, which are properly capitalized for the normal maintenance
(including, without limitation, dry docking and machinery overhauls), but not
acquisition, of any property owned or leased by the Borrower or its
Subsidiaries, together with the related equipment.
"Management Incentive Payment" means an amount payable in accordance with the
Key Employee Incentive Order equal to (a) for the first $20,000,000 of the
Obligation Reduction Amount, 0.20% of the total Obligation Reduction Amount; (b)
if the Obligation Reduction Amount exceeds $20,000,000 but is less than
$40,000,000, 0.40% of the total Obligation Reduction Amount (minus any amounts
paid under clause (a)); (c) if the Obligation Reduction Amount exceeds
$40,000,000 but is less than $60,000,000, 0.60% of the total Obligation
Reduction Amount (minus any amounts paid under clauses (a) and (b)); (d) if the
Obligation Reduction Amount exceeds $60,000,000 but is less than $80,000,000,
0.80% of the total Obligation Reduction Amount (minus any amounts paid under
clauses (a), (b), and (c)); (e) if the Obligation Reduction Amount exceeds
$80,000,000 but is less than $100,000,000, 1.00% of the total Obligation
Reduction Amount (minus the amounts payable pursuant to clauses (a), (b), (c)
and (d)); and (f) if the Obligation Reduction Amount exceeds $100,000,000 but is
less than $120,000,000, 1.20% of the total Obligation Reduction Amount (minus
the amounts payable pursuant to clauses (a), (b), (c), (d) and (e)); provided
that no such Management Incentive Payment shall be payable unless the Obligation
Reduction Amount is at least $20,000,000 prior to July 31, 2015.
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of (i)
the rights or remedies of the Administrative Agent or any Lender under any Loan
Document, (ii) the priority of the Administrative Agent's Liens (on behalf of
itself and the Secured Parties) on the Collateral or (iii) the ability of any
Loan Party to perform any payment obligations under and pursuant to the terms
of, or to perform any of its other material obligations under and pursuant to
the terms of, any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party; provided,
that the filing of the Chapter 11 Case and the Subsidiary Chapter 11 Cases and
the effects thereof shall not be a Material Adverse Effect.
"Material Contract" means any contract or other arrangement to which the
Borrower or any of its Subsidiaries is a party (other than the Loan Documents)
(i) for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect, or (ii) involving
aggregate consideration payable to or by the Borrower or any of its Subsidiaries
of $10,000,000 or more on any single project.
"Maturity Date" means January 31, 2016.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
"Mortgaged Vessel" means each vessel in which a Borrower or any of its
Subsidiaries has granted a Lien in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to a Vessel Mortgage.
"Mortgages" means, collectively, each of the mortgages or deeds of trust
executed by the Borrower or any of its Subsidiaries in favor of the
Administrative Agent for the benefit of the Secured Parties, in form and
substance reasonably acceptable to the Administrative Agent.
"Multiemployer Plan" means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) of ERISA or Section 4001(a)(3) of
ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to
make contributions, or with respect to which the Borrower or any ERISA
Affiliates may have any liability, contingent or otherwise.
"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
"Net Cash Proceeds" means, (A) in connection with any Disposition of assets or
Recovery Event, the excess, if any, of (i) the sum of cash and, when received,
cash received in respect of any non-cash Cash Equivalents received in connection
therewith (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) minus (ii) the amount of Indebtedness that is
secured by the applicable asset and that is required to be repaid in connection
with such transaction (other than Indebtedness under the Loan Documents) in
accordance with the limitations set forth in the Critical Vendor Order;
provided, that within five (5) days after the repayment of any such
Indebtedness, any Lien with respect to such repaid Indebtedness shall be
released to the extent of such repayment, minus (iii) broker fees and
commissions and other reasonable and customary out-of-pocket expenses incurred
by the Borrower or the applicable Subsidiary in connection therewith and in
accordance with the applicable Brokerage Agreements, minus (iv) any reserves
which are acceptable to the Administrative Agent and its financial advisor with
respect to maritime Liens which have not yet been filed; provided, that (1) the
amount of such reserves shall be funded into a deposit account subject to a
Control Agreement, (2) to the extent such Liens are not timely filed or paid,
such amounts shall not be deducted from Net Cash Proceeds and the funds
previously deposited into the deposit account in subclause (1) shall be applied
in accordance with Section 2.06(e), and (3) within five (5) days after the
repayment of any such Indebtedness, any Lien with respect to such repaid
Indebtedness shall be released to the extent of such repayment; and (B) in
connection the incurrence or issuance of any Indebtedness by the Borrower or any
of its Subsidiaries, the excess of (i) the sum of the cash and, when received,
cash received in respect of any non-cash Cash Equivalents received in connection
with such transaction minus (ii) the underwriting discounts and commissions, and
other reasonable and customary out-of-pocket expenses, incurred by the Borrower
or such Subsidiary in connection therewith.
"Noncore Asset Sale Order" has the meaning specified in Section 6.21(a).
"Noncore Assets" means all assets of the Loan Parties not related to the
Remaining Business, including, without limitation those vessels listed on
Schedule 1.01(n) hereof.
"Note" means a Revolving Credit Note or Term Note, as the context may require.
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that the Obligations shall
exclude any Excluded Swap Obligations.
"Obligation Reduction Amount" means, after the Closing Date, the aggregate
amount of repayments of Revolving Credit Loans to the extent accompanied by a
permanent reduction in the Revolving Credit Commitments and repayments of the
Term Loans.
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.
"Off-Balance Sheet Liabilities" means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called "synthetic,"
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its Subsidiaries (for purposes of this clause
(d), any transaction structured to provide tax deductibility as interest expense
of any dividend, coupon or other periodic payment will be deemed to be the
functional equivalent of a borrowing).
"Organizational Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
"Outstanding Amount" means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
"Participant" has the meaning specified in Section 10.06(d).
"Participant Register" has the meaning specified in Section 10.06(d).
"PBGC" means the Pension Benefit Guaranty Corporation.
"PCAOB" means the Public Company Accounting Oversight Board.
"Pemex Contract" means, collectively, (i) that certain contract, dated April 1,
2013, between CDOCI, HOC Offshore, S. DE R.L. DE C.V. and Pemex Exploración Y
Producción, (ii) that certain contract, dated May 25, 2013, between CDOCI, HOC
Offshore, S. DE R.L. DE C.V. and Pemex Exploración Y Producción, (iii) that
certain contract, dated May 29, 2013, between CDOCI, HOC Offshore, S. DE R.L. DE
C.V. and Pemex Exploración Y Producción, (iv) that certain contract, dated
August 30, 2013, between CDOCI, HOC Offshore, S. DE R.L. DE C.V. and Pemex
Exploración Y Producción and (v) any other contract entered into by any Borrower
or any of their Subsidiaries and Pemex Exploración Y Producción (or any of its
Affiliates).
"Pension Act" means the Pension Protection Act of 2006.
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
"Performance Letter of Credit" means a letter of credit qualifying as a
"performance-based standby letter of credit" under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.
"Period" shall mean the Prior Week, the Trailing Four Week Period, the
Cumulative Thirteen Week Period or the Cumulative Period, as applicable.
"Permitted Joint Venture" means those Subsidiaries of the Borrower which are
joint ventures and which by their terms prohibit the Borrower or its Subsidiary
from granting a security interest therein as listed on Schedule 1.01(j).
"Permitted Liens" means Liens of the type described in Section 7.01.
"Permitted Liquidation Subsidiaries" means the Subsidiaries set forth on
Schedule 1.01(p).
"Permitted Prior Junior Pre-Petition Liens" mean Liens permitted by the
Pre-Petition Junior Loan Documents (to the extent any such Liens were valid,
binding, enforceable, properly perfected, non-avoidable and senior in priority
to the Pre-Petition Junior Liens as of the Petition Date and Liens on cash
collateral securing Cash Management Agreements with a Cash Management Bank.
"Permitted Prior Liens" means, collectively, (i) the Permitted Prior Senior
Pre-Petition Liens, and (ii) valid, perfected and not avoidable maritime liens
under applicable law that are entitled to preferred maritime status for
"necessaries" to the extent not in excess of $18.7 million; provided, that with
respect to this clause (ii), such liens shall only be Permitted Prior Liens with
respect to the value of the vessel they attach to.
"Permitted Prior Pre-Petition Liens" means, collectively, the Permitted Prior
Junior Pre-Petition Liens and the Permitted Prior Senior Pre-Petition Liens.
"Permitted Prior Senior Pre-Petition Liens" means Liens permitted by the
Pre-Petition Senior Loan Documents (to the extent any such permitted Liens were
valid, binding, enforceable, properly perfected, non avoidable and senior in
priority to the Pre-Petition Senior Liens as of the Petition Date) and Liens on
cash collateral securing Cash Management Agreements with a Cash Management Bank.
"Permitted Variance" has the meaning specified in Section 7.19.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Petition Date" has the meaning assigned to it in the recitals to this
Agreement.
"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
"Platform" has the meaning specified in Section 6.02.
"Post-Closing Foreign Subsidiaries" means those Foreign Subsidiaries listed on
Schedule 1.01(q).
"Post-Petition" means the time period beginning immediately upon the filing of
the Chapter 11 Case.
"Pre-Petition" means the time period ending immediately prior to the filing of
the Chapter 11 Case.
"Pre-Petition Indebtedness" means all Indebtedness of the Borrower outstanding
on the Petition Date immediately prior to the filing of the Chapter 11 Case
other than the Pre-Petition Senior Loan Obligations.
"Pre-Petition Junior Liens" has the meaning assigned to it in the Interim Order
(or the Final Order, when applicable).
"Pre-Petition Junior Agent" means ABC Funding, LLC or any successor thereto
serving in the capacity as the "collateral trustee" or "agent" or in any
substantially similar capacity under the Pre-Petition Junior Loan Documents.
"Pre-Petition Junior Debt" means Indebtedness incurred pursuant to Section
7.03(g), and any Indebtedness refinancing, refunding, replacing, renewing, or
extending any such Indebtedness incurred pursuant to Section 7.03(l).
"Pre-Petition Junior Lenders" means the lenders under the Pre-Petition Junior
Loan Agreement.
"Pre-Petition Junior Loan Agreement" means that certain Amended and Restated
Credit Agreement, dated as of May 9, 2014, among the Pre-Petition Junior Agent,
the Borrower, and the Pre-Petition Junior Lenders.
"Pre-Petition Junior Loan Documents" has the meaning given to the term Loan
Documents in the Pre-Petition Junior Loan Agreement.
"Pre-Petition Junior Loan Obligations" means all "Obligations" under, and as
defined in, the Pre-Petition Junior Loan Agreement of any Loan Party and any of
their Subsidiaries to the Pre-Petition Junior Agent and the Pre-Petition Junior
Lenders pursuant to the Pre-Petition Junior Loan Agreement, and all instruments
and documents executed pursuant thereto or in connection therewith.
"Pre-Petition Senior Agent" means the administrative agent under the
Pre-Petition Senior Loan Agreement.
"Pre-Petition Senior Lenders" means the lenders under the Pre-Petition Senior
Loan Agreement.
"Pre-Petition Senior Liens" has the meaning assigned to it in the Interim Order
(or the Final Order, when applicable).
"Pre-Petition Senior Loan Agreement" has the meaning assigned to it in the
recitals to this Agreement.
"Pre-Petition Senior Loan Documents" has the meaning assigned to the term "Loan
Documents" in the Pre-Petition Senior Loan Agreement.
"Pre-Petition Senior Loan Obligations" means all "Obligations" under, and as
defined in, the Pre-Petition Senior Loan Agreement of any Loan Party and any of
their Subsidiaries to the Pre-Petition Senior Agent and the Pre-Petition Senior
Lenders pursuant to the Pre-Petition Senior Loan Agreement, and all instruments
and documents executed pursuant thereto or in connection therewith; provided
that Pre-Petition Senior Loan Obligations shall not include letter of credit
obligations under the Pre-Petition Senior Loan Agreement which have been
continued as Letter of Credit Obligations hereunder.
"Prior Week" means, as of any date of determination, the immediately preceding
week ended on a Saturday and commencing on the prior Sunday.
"Protective Advance" has the meaning specified in Section 2.04(a).
"Qualified Convertible Indebtedness" means the $86,250,000 principal amount of
5.00% Convertible Senior Notes due 2017 issued by the Borrower pursuant to that
certain Indenture dated as of July 18, 2012 by and among the Borrower, the
guarantors party thereto and The Bank of New York Mellon Trust Company, N.A.
"Qualified ECP Guarantor" shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an "eligible
contract participant" under the Commodity Exchange Act and can cause another
person to qualify as an "eligible contract participant" at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
"Recovery Event" means any settlement of or payment in respect of any property
or casualty insurance claim (excluding any claim in respect of business
interruption) or any condemnation, appropriation, seizure or similar proceeding
or act relating to any asset of the Borrower or any of its Subsidiaries.
"Refinancing" has the meaning ascribed to it in the Interim Order (or the Final
Order when applicable).
"Register" has the meaning specified in Section 10.06(c).
"Registered Public Accounting Firm" has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
"Remaining Business" means collectively, the Eastern Hemisphere Remaining
Business and the Western Hemisphere Remaining Business.
"Remaining Business Sale Orders" has the meaning specified in Section
6.21(c)(ix).
"Remedies Notice Period" has the meaning ascribed to it in the Interim Order (or
the Final Order when applicable).
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
"Request for Credit Extension" means (a) with respect to a Borrowing, a Loan
Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.
"Required Lenders" means, the Required Revolving Credit Lenders until
indefeasible repayment in full, in cash, of the Revolving Credit Facility (other
than Letters of Credit which have been Cash Collateralized) and termination of
the Revolving Credit Commitments, and thereafter, the Required Term Lenders.
"Required Revolving Credit Lenders" means, as of any date of determination, two
(2) or more unaffiliated Revolving Credit Lenders holding more than 50% of the
sum of the (a) Total Revolving Credit Outstandings (with the aggregate amount of
each Revolving Credit Lender's risk participation and funded participation in
L/C Obligations being deemed "held" by such Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Revolving Credit Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Credit Lenders.
"Required Term Lenders" means, as of any date of determination, two (2) or more
unaffiliated Lenders holding more than 50% of the Term Facility on such date;
provided that the portion of the Term Facility held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Term
Lenders.
"Responsible Officer" means the chief executive officer, president, chief
financial officer, chief restructuring officer, Vice President – Finance, or
Vice President – Accounting of a Loan Party.  Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other equivalent action on the part of such Loan Party and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party.
"Restricted Cash Collateral Account" means that certain deposit account of the
Borrower maintained with Bank of America, N.A. which is subject to the
Restricted Cash Collateral Account Control Agreement in favor of the
Administrative Agent and under the control and dominion of the Administrative
Agent at all times.
"Restricted Cash Collateral Account Control Agreement" means that certain
Control Agreement with respect to the Restricted Cash Collateral Account.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Borrower's stockholders, partners or members (or the equivalent
Person thereof).
"Revolving Credit Borrowing" means a borrowing consisting of simultaneous
Revolving Credit Loans made by each of the Revolving Credit Lenders pursuant to
Section 2.01(a).
"Revolving Credit Commitment" means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a) and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Revolving Credit Lender's name on Schedule 2.01 under
the caption "Revolving Credit Commitment" or opposite such caption in the
Assignment and Assumption pursuant to which such Revolving Credit Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.
"Revolving Credit Facility" means, at any time, the least of (a) aggregate
amount of the Revolving Credit Lenders' Revolving Credit Commitments at such
time, (b) prior to the entry of the Final Order, the maximum amount of Revolving
Credit Loans and L/C Obligations permitted by the Interim Order and (c) after
the entry of the Final Order, the maximum amount of Revolving Credit Loans and
L/C Obligations permitted by the Final Order.
"Revolving Credit Lender" means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
"Revolving Credit Loan" has the meaning specified in Section 2.01(a).
"Revolving Credit Note" means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C-1.
"Revolving Credit Termination Date" means the earliest of (a) the Commitment
Termination Date, (b) the date of termination of Revolving Credit Lenders'
obligations to make Revolving Credit Loans and to incur L/C Obligations or the
acceleration of the Total Revolving Credit Outstandings pursuant to Section 8.02
and (c) the date of payment in full, in cash, by Borrower of the Revolving
Credit Loans and the cancellation and return (or stand-by guarantee) of all
Letters of Credit or the Cash Collateralization of all L/C Obligations, and the
permanent reduction of all Revolving Credit Commitments to zero dollars ($0)
pursuant to Section 2.07.
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
"Sanction(s)" means any economic sanction administered or enforced by any
applicable jurisdiction, including the United States Government (including
without limitation, OFAC), the United Nations Security Council, the European
Union, and Her Majesty's Treasury.
"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
"Secured Cash Management Agreement" means any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank.
"Secured Hedge Agreement" means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.
"Secured Parties" has the meaning specified in the Security Documents.
"Security Agreement" means the Security Agreement, dated as of even date
herewith, among the Borrower, the other Loan Parties signatories thereto, and
the Administrative Agent.
"Security Documents" means the Security Agreement, the Vessel Mortgages, the
Mortgages, the Foreign Pledge Agreements, the Control Agreements, the Interim
Order, the Final Order, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
"SPC" has the meaning specified in Section 10.06(h).
"Specified Loan Party" means any Loan Party that is not an "eligible contract
participant" under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19).
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or, other than solely as a result of a
contract under which such Person or one or more Persons that otherwise would
constitute a Subsidiary of such Person provides management, operation or similar
services but does not control the policies of such Person (including the
appointment of such management), the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.
"Subsidiary Chapter 11 Cases" has the meaning specified in the recitals.
"Subsidiary Guarantors" means, collectively, all Subsidiaries of the Borrower
party to the Subsidiary Guaranty as of the date hereof, and all Subsidiaries of
the Borrower which become parties to the Subsidiary Guaranty under Section 6.13,
which shall exclude, in each case, the Permitted Joint Ventures and the
Permitted Liquidation Subsidiaries.
"Subsidiary Guaranty" means the Guaranty, dated as of even date herewith, made
by the Subsidiary Guarantors in favor of the Administrative Agent and the
Lenders.
"Supermajority Lenders" means, the Supermajority Revolving Credit Lenders until
repayment in full, in cash, of the Revolving Credit Facility and termination of
the Revolving Credit Commitments, and thereafter, the Supermajority Term
Lenders.
"Supermajority Revolving Credit Lenders" means, as of any date of determination,
two (2) or more unaffiliated Revolving Credit Lenders holding more than 66% of
the sum of the (a) Total Revolving Credit Outstandings (with the aggregate
amount of each Revolving Credit Lender's risk participation and funded
participation in L/C Obligations being deemed "held" by such Revolving Credit
Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Revolving Credit Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Supermajority Revolving Credit Lenders.
"Supermajority Term Lenders" means, as of any date of determination, two (2) or
more unaffiliated Lenders holding more than 66% of the Term Facility on such
date; provided that the portion of the Term Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Supermajority
Term Lenders.
"Swap Contract" means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
"Swap Obligations" means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act.
"Swap Termination Value" means, in respect of any one or more Swap Contracts of
a Person, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
"Term Borrowing" means a borrowing consisting of simultaneous Term Loans made by
each of the Term Lenders pursuant to Section 2.01(b).
"Term Commitment" means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(b) in a principal amount not to
exceed the amount set forth opposite such Term Lender's name on Schedule 2.01
under the caption "Term Commitment" or opposite such caption in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  As of the Closing Date, the aggregate amount of the Term
Commitments is $99,800,000 which is equal to the principal amount of the
Pre-Petition Senior Loan Obligations.
"Term Facility" means, at any time (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.
"Term Lender" means, at any time, any Lender that has a Term Commitment or holds
a Term Loan at such time.
"Term Loan" has the meaning specified in Section 2.01(b).
"Term Loan Maturity Date" means the earliest of (a) the Maturity Date, (b) the
date of the closing of a sale of all or substantially all of the Borrower's
assets pursuant to Section 363 of the Bankruptcy Code, a confirmed plan of
reorganization or a liquidation pursuant to Chapter 7 of the Bankruptcy Code,
(c) if a plan of reorganization that has been consented to by the Required
Lenders or that provides for payment in full in cash of all Obligations under
this Agreement and the other Loan Documents and the Pre-Petition Senior Loan
Obligations under the Pre-Petition Senior Loan Agreement and the other
Pre-Petition Senior Loan Documents has been confirmed by order of the Bankruptcy
Court, the earlier of the effective date of such plan of reorganization or the
sixtieth day after the date of entry of such confirmation order and (d) the
occurrence of the Termination Declaration Date.
"Term Note" means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made or held by such Term Lender, substantially in
the form of Exhibit C-2.
"Termination Declaration Date" means, subject to the Remedies Notice Period and
any order of the Bankruptcy Court during the Remedies Notice Period to the
contrary, the date on which the Administrative Agent notifies the Borrower in
writing, that an Event of Default has occurred and is continuing and the
Required Lenders have elected to terminate the Commitments.
"Threshold Amount" means $250,000.
"Total Revolving Credit Outstandings" means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.
"Trailing Four Week Period" means the four-week period up to and through the
Saturday of the most recent Week then ended, or if a four-week period has not
then elapsed from the Petition Date, the Cumulative Period.
"Triggering Event Date" has the meaning specified in the Interim Order and Final
Order, as applicable.
"United States" and "U.S." mean the United States of America.
"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).
"Vessel Mortgages" means collectively, each of the vessel mortgages executed by
the Borrower or any of its Subsidiaries in favor of the Administrative Agent for
the benefit of the Secured Parties, in form and substance reasonably acceptable
to the Administrative Agent.
"Week" means any seven day period commencing on a Sunday and ending on the
immediately following Saturday.
"Western Hemisphere Remaining Business" means the portion of the Loan Parties'
business other than the Noncore Assets based primarily in the Western
Hemisphere, including without limitation the vessels and other assets listed on
Schedule 1.01(e) hereto.
"Wholly Owned Subsidiary" means as to any Person, any other Person all of the
Equity Interests of which (other than, in the case of a Foreign Subsidiary,
directors' qualifying shares or shares required by applicable Law to be held by
a Person other than the Borrower or a Subsidiary) is owned by such Person
directly and/or through other Wholly Owned Subsidiaries.
1.02            Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words "include," "includes" and "including" shall be deemed
to be followed by the phrase "without limitation."  The word "will" shall be
construed to have the same meaning and effect as the word "shall."  The word
"or" is not exclusive.  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organizational Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, or if so specified herein, permitted
assigns, (iii) the words "herein," "hereof" and "hereunder," and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
(b)            In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."
 
(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03            Accounting Terms.  (a) Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Initial Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, convertible and exchangeable Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be the actual outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
 
(b)            Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio, requirement or provision set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio, requirement or provision to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until such request has been withdrawn
or such ratio, requirement or provision so amended, (i) such ratio, requirement
or provision shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio, requirement or provision made before and
after giving effect to such change in GAAP.
 
(c)            Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
 
1.04            Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05            Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).
 
1.06            Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time; and provided further that in determining the amount of a Letter of
Credit, effect shall be given to all decreases thereof to the extent that, under
the terms of such Letter of Credit, such decreases have become permanently
effective and are not susceptible to reinstatement.  For purposes of compliance
with the provisions of this Agreement, the amount of any L/C Obligations with
respect to any Letter of Credit that is denominated in a currency other than
Dollars shall also include the equivalent of such amount in Dollars, such
equivalent amount thereof in Dollars to be determined by the Administrative
Agent at such time on the basis of the Spot Rate (as defined below) for the
purchase of such currency with Dollars.  For purposes of this Section 1.06, the
"Spot Rate" for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.
 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01            Loans.
 
(a)            The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a "Revolving Credit Loan") to the Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Revolving Credit
Lender's Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Revolving Credit Lender's Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender's
Revolving Credit Commitment, (iii) the aggregate Outstanding Amount of all Loans
plus the Outstanding Amount of all L/C Obligations shall not exceed the
Collateral Coverage Sublimit, (iv) the aggregate Cash Balance of all Domestic
Accounts (other than the Restricted Cash Collateral Account) minus all remaining
Budgeted Disbursements to be disbursed during the Week in which such Revolving
Credit Loan is made, shall not be greater than $3,000,000, and (v) prior to the
filing of the nunc pro tunc motion in accordance with Section 6.19(a)(ii) the
sum of the Total Revolving Credit Outstandings and the Term Loan shall not
exceed $111,500,000.  The unpaid fees, interest and expenses outstanding under
the Pre-Petition Senior Loan Agreement shall paid in cash or refinanced by the
making of Revolving Credit Loans to the Borrower on the Closing Date in an
aggregate amount equal to such specified Pre-Petition Senior Loan Agreement
Obligations.  Within the limits of each Lender's Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01(a), prepay under Sections 2.05 and 2.06, and reborrow
under this Section 2.01(a).
 
(b)            The Term Borrowing.  The aggregate principal amount of all Loans
(as defined in the Pre-Petition Senior Loan Agreement) outstanding under the
Pre-Petition Senior Loan Agreement as of the Closing Date shall be repaid by a
single loan owing to each Term Lender (each a "Term Loan") by the Borrower on
the Closing Date each in the amount equal to such Term Lender's Term
Commitment.   Any amount of the Term Loan that is repaid or prepaid may not be
reborrowed.
 
2.02            Borrowings.
 
(a)            Each Borrowing of Revolving Credit Loans, shall be made upon the
Borrower's irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. on the requested date of any Borrowing.  Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Except as provided in Section 2.03(c), each Borrowing shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each Loan
Notice (whether telephonic or written) shall specify (i) the requested date of
the Borrowing (which shall be a Business Day) and (ii) the principal amount of
Revolving Credit Loans to be borrowed.
 
(b)            Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Revolving Credit Lender of the amount of its
Applicable Revolving Credit Percentage of the applicable Borrowing.  Each
Revolving Credit Lender shall make the amount of its Revolving Credit Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent's Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to any Revolving
Credit Borrowing is given by the Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.
 
(c)            The Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America's prime rate used in determining the
Base Rate promptly following the public announcement of such change.
 
(d)            No further advances or re-borrowings under the Term Facility will
be available after the Closing Date.
 
2.03            Letters of Credit.
 
(a)            The Letter of Credit Commitment.
 
(i)
Subject to the terms and conditions set forth herein, (A) each L/C Issuer
severally agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit
issued by it; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (x) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Revolving Credit Lender's Applicable Revolving Credit Percentage of
the Outstanding Amount of all L/C Obligations shall not exceed such Revolving
Credit Lender's Revolving Credit Commitment, (y) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit, and (z) the
aggregate Outstanding Amount of all Loans plus the Outstanding Amount of all L/C
Obligations shall not exceed the Collateral Coverage Sublimit.  Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower's ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii)
No L/C Issuer shall issue any Letter of Credit, if:

(A)
the expiry date of such requested Letter of Credit would be more than 6 months
after the issuance thereof; or

(B)
the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless all the Revolving Credit Lenders have approved
such expiry date.

(iii)
No L/C Issuer shall be under any obligation to issue any Letter of Credit if:

(A)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such L/C Issuer from issuing such
Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise entitled to be compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;

(B)
the issuance of such Letter of Credit would violate one or more policies of such
L/C Issuer applicable to letters of credit generally;

(C)
except as otherwise agreed by the Administrative Agent and such L/C Issuer, such
Letter of Credit is in an initial stated amount less than $100,000, in the case
of a commercial Letter of Credit, or $500,000, in the case of a standby Letter
of Credit;

(D)
except as otherwise agreed by the Administrative Agent and such L/C Issuer, such
Letter of Credit is to be denominated in a currency other than Dollars;

(E)
such Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder; or

(F)
any Revolving Credit Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Credit Lender to eliminate the L/C Issuer's actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iv)
No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not be
permitted at such time to issue such Letter of Credit in its amended form under
the terms hereof.

(v)
No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)
Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term "Administrative Agent" as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuers.

(b)            Procedures for Issuance and Amendment of Letters of Credit
 
(i)
Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower delivered to the applicable L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the applicable
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof (which shall not be more than 6 months after the proposed issuance
date); (D) the name and address of the beneficiary thereof; (E) the documents,
if any, to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as such L/C Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may reasonably require.  Additionally, the Borrower
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.

(ii)
Promptly after receipt of any Letter of Credit Application, the applicable L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the applicable L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer's usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Credit Lender's
Applicable Revolving Credit Percentage times the amount of such Letter of
Credit.

(iii)
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)            Drawings and Reimbursements; Funding of Participations.
 
(i)
Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit (each
such date, an "Honor Date"), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Borrower fails to so reimburse such L/C Issuer by such time,
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the Honor Date, the amount of the unreimbursed drawing (the "Unreimbursed
Amount"), and the amount of such Revolving Credit Lender's Applicable Revolving
Credit Percentage thereof.  In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of
Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments  and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice and without giving effect to the Borrower's failure to
so reimburse such L/C Issuer as provided in this Section 2.03(c) as a Default
for purposes of Section 4.02).  Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)
Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer at the Administrative Agent's Office in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Amount not later than 2:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a
Revolving Credit Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the applicable L/C Issuer.

(iii)
With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 (without giving effect to the Borrower's failure to reimburse
the applicable L/C Issuer as provided in this Section 2.03(c) as a Default for
purposes of Section 4.02) cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Credit Lender's payment to the Administrative Agent for the account of such L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Credit Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv)
Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender's Applicable Revolving Credit Percentage of such amount shall be
solely for the account of the applicable L/C Issuer.

(v)
Each Revolving Credit Lender's obligation to make Revolving Credit Loans or L/C
Advances to reimburse the respective L/C Issuers for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against any L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender's obligation
to make Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Borrower of a Loan Notice and
without giving effect to the Borrower's failure to reimburse the applicable L/C
Issuer as provided in this Section 2.03 as a Default for purposes of
Section 4.02).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the applicable L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit
issued by it, together with interest as provided herein.

(vi)
If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing.  If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender's Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the applicable L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

(d)            Repayment of Participations.
 
(i)
At any time after the applicable L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender such Revolving
Credit Lender's L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Applicable Revolving
Credit Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii)
If any payment received by the Administrative Agent for the account of an L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the applicable L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolving Credit Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)            Obligations Absolute.  The obligation of the Borrower to
reimburse the respective L/C Issuer for each drawing under each Letter of Credit
issued by it and to repay each L/C Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
 
(i)
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

(ii)
the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

(iv)
any payment by such L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by such L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower or any Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)            Role of L/C Issuer.  Each Revolving Credit Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the
applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of any L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of an
L/C Issuer shall be liable to any Revolving Credit Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Credit Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of any L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of an L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses or
otherwise in any Loan Document to the contrary notwithstanding, the Borrower may
have a claim against the applicable L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer's willful misconduct or gross
negligence or such L/C Issuer's willful failure to pay under any Letter of
Credit issued by it after the presentation to it by the beneficiary of a sight
draft, certificate(s) or other documents strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, an L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the applicable L/C Issuer shall not
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
 
(g)            Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the applicable L/C Issuer and the Borrower when a Letter of Credit is issued
by such L/C Issuer, (i) the rules of the ISP shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.
 
(h)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the "Letter of Credit Fee") (i) for each commercial Letter of Credit equal
to 7.25% per annum times the daily amount available to be drawn under such
Letter of Credit, and (ii) for each standby Letter of Credit equal to 7.25% per
annum times the daily amount available to be drawn under such Letter of Credit;
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Credit Lenders in accordance
with the upward adjustments in their respective Applicable Revolving Credit
Percentages allocable to such Letter of Credit pursuant to Section 2.17(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  Letter of Credit Fees shall be (i) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears.  Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Revolving Credit Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.
 
(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the applicable L/C Issuer for
its own account a fronting fee (i) with respect to each Letter of Credit issued
by such Issuing Lender, at a rate of 12.5 basis points per annum, computed
(a) with respect to each commercial Letter of Credit on the amount of such
Letter of Credit, and payable upon the issuance thereof, and (b) with respect to
each standby Letter of Credit, on the daily amount available to be drawn under
such Letter of Credit on a quarterly basis in arrears, and due and payable on
the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the Borrower and the applicable L/C Issuer, computed on the amount of
such increase, and payable upon the effectiveness of such amendment.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  In addition, the Borrower shall pay directly to the
applicable L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect,
effective schedules of which will be provided to the Borrower upon its request. 
Such customary fees and standard costs and charges are due and payable within 30
days of demand therefor and are nonrefundable.
 
(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)            Letters of Credit Issued for Subsidiary Guarantors. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary Guarantor,
the Borrower shall be obligated to reimburse the applicable L/C Issuer hereunder
for any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiary Guarantors inures to the benefit of the Borrower.
 
2.04            Protective Advances and Optional Overadvances.
 
(a)            Any contrary provision of this Agreement or any other Loan
Document notwithstanding, at any time (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) that any of the other
applicable conditions precedent set forth in Section 4.02 are not satisfied,
Administrative Agent hereby is authorized by Borrower and the Lenders, from time
to time, in Administrative Agent's sole discretion, to make Revolving Credit
Loans to, or for the benefit of, Borrower, on behalf of the Revolving Credit
Lenders, that Agent deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Obligations on account of Secured
Hedge Agreement) (the Loans described in this Section 2.04(a) shall be referred
to as "Protective Advances").  Notwithstanding the foregoing, (x) the aggregate
amount of all Protective Advances outstanding at any one time shall not exceed
$500,000, (y) after giving effect to such Protective Advance, the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility and
(z) after giving effect to such Protective Advance, the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender's
Applicable Revolving Credit Percentage of such Protective Advance, plus such
Revolving Credit Lender's Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender's
Revolving Credit Commitment.
 
(b)            Each Protective Advance shall be deemed to be a Revolving Credit
Loan hereunder.  Each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Administrative
Agent a risk participation in such Protective Advance in an amount equal to the
product of such Revolving Credit Lender's Applicable Revolving Credit Percentage
times the amount of such Protective Advance.  The amount of such participation
may be settled among the Administrative Agent and the Revolving Credit Lenders
on the next Borrowing of Revolving Credit Loans or upon demand by the
Administrative Agent or Required Revolving Credit Lenders, in which case the
Revolving Credit Lenders shall, within one (1) Business Day, pay to the
Administrative Agent their Applicable Revolving Credit Percentage of such
Protective Advance.  Until such settlement or such payment to the Administrative
Agent, all payments on the Protective Advances shall be payable to
Administrative Agent solely for its own account.  The Protective Advances shall
be repayable on demand, secured by Administrative Agent's Liens, constitute
Obligations hereunder, and bear interest at applicable from time to time to
Loans that are Base Rate Loans.  The provisions of this Section 2.04 are for the
exclusive benefit of Administrative Agent and the Lenders and are not intended
to benefit Borrower (or any other Loan Party) in any way.
 
2.05            Optional Prepayments.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
under either Facility in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Administrative Agent not later than
12:00 p.m. on the date of prepayment, (ii) any prepayment shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding,
(iii) subject to Sections 2.06 and 8.03, such funds shall be applied: (A) first,
to prepay Protective Advances, (B) second, the Revolving Credit Loans to the
Revolving Credit Lenders on a pro rata basis (without any reduction of the
Revolving Credit Commitment), (C) third, to fund the Restricted Cash Collateral
Account until the aggregate balance therein is at least equal to $10,000,000,
(D) fourth, to the operating account of the Borrower to the extent necessary to
increase the Cash Balance of the Domestic Accounts to $7,500,000; and (E) fifth,
to repay the Term Loans.  Prepayments pursuant to this Section 2.05 shall not be
made with the Net Cash Proceeds of any Disposition of, or Recovery Event with
respect to, any assets; it being understood that all such Net Cash Proceeds
shall be applied as set forth in Section 2.06 or Section 8.03, as applicable. 
Each such notice shall specify the date and amount of such prepayment.  The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender's Applicable Percentage of
such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Subject to Section 2.17, each
such prepayment shall be applied to the respective Facilities in the manner
indicated by the Borrower and to the Loans of the Lenders under each applicable
Facility in accordance with their respective Applicable Percentages.
 
2.06            Mandatory Prepayments and Transfers.
 
(a)            If at any time (i) the Total Revolving Credit Outstandings exceed
the Revolving Credit Facility, the Borrower shall immediately prepay (or cause
to be prepaid) Revolving Credit Loans or Cash Collateralize the L/C Obligations,
or any combination of the foregoing, in an aggregate amount equal to such excess
or (ii) as of the close of business on any Friday, the aggregate Cash Balance in
the Domestic Accounts (other than the Restricted Cash Collateral Account)
exceeds $7,500,000, on the following Business Day, the Borrower shall prepay the
Loans in the amount of such excess with such prepayment to be applied in
accordance with Section 2.05(iii); provided, however, that the Borrower shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06(a) unless after the prepayment in full of the Revolving Credit
Loans, in accordance with the foregoing clauses (i) and (ii), the Total
Revolving Credit Outstandings exceed the Revolving Credit Facility at such time.
 
(b)            If the Borrower or any of its Subsidiaries receives Net Cash
Proceeds from (i) a Disposition of any vessel, any other asset or Collateral or
(ii) any Recovery Event, on the Business Day of receipt by the Borrower or the
applicable Subsidiary of such Net Cash Proceeds, the Borrower shall prepay (or
cause to be prepaid) the Loans in accordance with Section 2.06(e), by an amount
equal to the amount of Net Cash Proceeds so received minus any applicable
Management Incentive Payment.  The provisions of this Section do not constitute
consent to the consummation of any Disposition not permitted by Section 7.05.
 
(c)            With respect to any Disposition of assets or Recovery Event, the
Borrower shall notify the Administrative Agent thereof on or prior to the date
of the applicable Disposition or promptly following the date that the Borrower
has actual knowledge that a Recovery Event has occurred.
 
(d)            If at the end of four consecutive Business Days, the aggregate
Cash Balance in the Foreign Accounts exceeds $5,000,000, on the following
Business Day, the Borrower shall cause the excess from such Foreign Accounts to
be transferred to one or more Domestic Accounts of a Loan Party.  The Borrower
shall provide evidence reasonably satisfactory to the Administrative Agent of
compliance with the foregoing.
 
(e)            Prior to the occurrence and continuation of any Default or Event
of Default, the proceeds of Collateral required to be prepaid pursuant to the
provisions of Section 2.06(b) shall be applied, subject to Sections 2.17 and
8.03, as follows;
 
(i)
first, to pay to the account of the Administrative Agent and the Revolving
Credit Lenders, any outstanding Protective Advances owing to either of them;

(ii)
second, to pay any outstanding fees or expenses of the Administrative Agent, the
Issuing Bank, and any Lender;

(iii)
third, to Cash Collateralize any L/C Obligations in an amount equal to 105% of
such L/C Obligations;

(iv)
fourth, to the Restricted Cash Collateral Account in an aggregate cumulative
amount for all such distributions made after the Closing Date not to exceed
$10,000,000;

(v)
fifth, to the prepayment of the Revolving Credit Loans to the Revolving Credit
Lenders on a pro rata basis in accordance with their Applicable Revolving Credit
Percentages; and

(vi)
last, from and after the repayment in full in cash of all of the Revolving
Credit Loans and all interest and fees with respect thereto, the Cash
Collateralization of all Letters of Credit, and the termination of the Revolving
Credit Commitments, to the prepayment of the Term Loans of the Term Loan Lenders
on a pro rata basis in accordance with their Applicable Percentage.

(f)            After the occurrence of a Default or Event of Default, and
subject to the Remedies Notice Period, the proceeds of Collateral required to be
prepaid pursuant to the foregoing provisions of Section 2.06(b) shall be
applied, subject to Section 2.17 in accordance with the payment waterfall set
forth in Section 8.03.
 
(g)            Any prepayment of a Loan pursuant to this Section 2.06 shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.
 
(h)            Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the applicable L/C Issuer or the Revolving Credit Lenders, as
applicable.
 
(i)            No sale or other Disposition of assets referenced in Section
2.06(b) above shall be consummated without the prior written consent of the
Administrative Agent and, to the extent the fair market value (determined by
reference to the most recent appraisal available to the Administrative Agent, or
if no such appraisal is available, as reasonably determined by the
Administrative Agent) of the asset(s) to be disposed of in any transaction or
series of related transactions exceeds $2,000,000, the Required Lenders
(provided that, any Disposition of the Western Hemisphere Remaining Business
shall be subject to the prior written approval of the Administrative Agent, the
Required Term Lenders, and until indefeasible repayment in full, in cash, of the
Revolving Credit Facility (other than Letters of Credit which have been Cash
Collateralized) and termination of the Revolving Credit Commitments, the
Required Revolving Credit Lenders).
 
(j)            Upon the application of any Cash Collateral to satisfy any L/C
Obligation, the Letter of Credit Sublimit shall be reduced dollar-for-dollar by
the amount of such Cash Collateral application.
 
2.07            Termination or Reduction of Commitments.
 
(a)            Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility, the Letter of Credit Sublimit,
or any combination of them, as the case may be, or at any time or from time to
time permanently reduce the Revolving Credit Facility, the Letter of Credit
Sublimit, or any combination of them, as the case may be; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. three Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, and (iv) if, after
giving effect to any reduction of the Revolving Credit Facility, the Letter of
Credit Sublimit exceeds the amount of the Revolving Credit Facility, such Letter
of Credit Sublimit shall be automatically reduced by the amount of such excess. 
The Administrative Agent will promptly notify the Revolving Credit Lenders of
any such notice of termination or reduction of the Revolving Credit Facility. 
Any reduction of the Revolving Credit Facility shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender pro rata according to its
Applicable Revolving Credit Percentage.  All fees accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.  Except to the limited extent permitted
under Section 2.05(iii) (which, for the avoidance of doubt, does not apply to
payments from Net Cash Proceeds of any Disposition of, or Recovery Event with
respect to, any assets), no repayments of the Term Loans shall be permitted
unless all obligations under the Revolving Credit Facility have been repaid in
full, all Letters of Credit thereunder Cash Collateralized, and all commitments
under the Revolving Credit Facility have been terminated.
 
(b)            Mandatory.  The Revolving Credit Facility shall be automatically
and permanently reduced on each date on which the prepayment of Revolving Credit
Loans outstanding hereunder is required to be made pursuant to Section 2.06(b)
by an amount equal to the Net Cash Proceeds of such Disposition or Recovery
Event in excess of such amounts as are applied pursuant Section 2.06(e)(i)
through Section 2.06(e)(iv).  On the date of any such reduction, the Borrower
shall prepay (or caused to be prepaid) Revolving Credit Loans such that, after
giving effect to such reduction of the Revolving Credit Facility, the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility. 
Each such reduction of the Revolving Credit Facility shall be applied to the
Revolving Credit Commitment of each Revolving Credit Lender according to its
Applicable Revolving Credit Percentage.
 
2.08            Repayment of Loans.
 
(a)            The Borrower shall repay to the Revolving Credit Lenders on the
Maturity Date the aggregate principal amount of Revolving Credit Loans made to
the Borrower outstanding on such date.
 
(b)            The Borrower shall repay to the Term Lenders the aggregate
outstanding principal amount of the Term Loans made to the Borrower on the
Maturity Date; provided that, except to the limited extent permitted under
Section 2.05(iii) (which, for the avoidance of doubt, does not apply to payments
from Net Cash Proceeds of any Disposition of, or Recovery Event with respect to,
any assets), no repayments of the Term Loans shall be permitted unless all
Obligations under the Revolving Credit Facility have been repaid in full, all
Letters of Credit thereunder Cash Collateralized, and all commitments under the
Revolving Credit Facility have been terminated.
 
2.09            Interest.
 
(a)            Subject to the provisions of subsection (b) below, each Loan
under a Facility shall bear interest on the principal amount thereof from time
to time outstanding from the applicable borrowing date and until repaid at a
rate per annum equal to the Base Rate plus the Applicable Margin.
 
(b)            (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount from time to time
outstanding shall, and without further notice, motion or application to, hearing
before, or order from the Bankruptcy Court, thereafter bear interest at a
fluctuating interest rate per annum at all times thereafter until paid equal to
the Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)
If any amount (other than principal of any Loan) payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, or, with respect to any amounts payable
solely in respect of Revolving Credit Commitments or Letters of Credit, the
Required Revolving Credit Lenders, or, with respect to any amounts payable
solely in respect of Term Loans, the Required Term Lenders, and in each case
without further notice, motion or application to, hearing before, or order from
the Bankruptcy Court,  such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii)
Upon the request of the Required Lenders, while any Event of Default exists, and
without further notice, motion or application to, hearing before, or order from
the Bankruptcy Court, the Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c)            Interest on each Loan shall be due and payable by the Borrower in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein.  Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
 
2.10            Fees.  In addition to certain fees described in subsections (h)
and (i) of Section 2.03:
 
(a)            Closing Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender, a closing fee equal to 3.0% of
such Lender's Revolving Credit Commitments (the "Closing Fee").  The Closing Fee
shall be fully earned as of the Closing Date and added to the principal amount
of the Revolving Credit Loans.
 
(b)            Increased Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender a fee (the
"Increased Commitment Fee") in an amount equal to 1.0% of (i) the amount by
which such Revolving Credit Lender's Applicable Revolving Credit Commitment
Percentage exceeds such Revolving Credit Lender's "Applicable Revolving Credit
Commitment Percentage" under the Pre-Petition Senior Loan Agreement, multiplied
by (ii) the aggregate amount of the Revolving Credit Facility.  The Increased
Commitment Fee shall be fully earned on the Closing Date and added to the
principal amount of the Revolving Credit Loans of each such Revolving Credit
Lender.
 
(c)            Unused Line Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, an unused line fee (the "Unused Line
Fee") equal to 1.0% per annum times the actual daily amount by which the
Revolving Credit Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations.  The
Unused Line Fee shall accrue during the Availability Period and be due and
payable monthly in arrears on the last Business Day of each calendar month.
 
(d)            Other Fees.  The Borrower shall pay to the Administrative Agent
the fees in the amounts and at the times specified in the Fee Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
 
2.11            Computation of Interest and Fees.  All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
2.12            Evidence of Debt.
 
(a)            The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender's Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.
 
(b)            In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
2.13            Payments Generally; Administrative Agent's Clawback.
 
(a)            General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent's Office in Dollars and in immediately available funds not later than 3:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office.  All payments received by the Administrative
Agent after 3:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b)            (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to 1:00 p.m. on the date of such Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender's Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
(ii)
Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)            Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
 
(d)            Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).
 
(e)            Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.14            Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations (other than Obligations owing under any Secured Hedge
Agreement or Secured Cash Management Agreement) in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations (other than Obligations owing under any Secured Hedge Agreement
or Secured Cash Management Agreement) in respect of any of the Facilities owing
(but not due and payable) to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing (but not due and payable)
to such Lender at such time to (ii) the aggregate amount of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time) of payment on account
of the Obligations in respect of the Facilities owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:
 
(i)
if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)
the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.15            [Intentionally Omitted].
 
2.16            Cash Collateral.
 
(a)            Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent or the L/C Issuer, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
 
(b)            Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Bank of America. Cash Collateral provided by any
Defaulting Lender shall be held in a non-interest bearing deposit account.  Cash
Collateral provided by the Borrower may be held in any interest-bearing account
at the Borrower's election.  The Borrower, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders, a first priority security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
 
(c)            Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.06, 2.17 or 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
 
(d)            Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent's good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.16
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral may agree, subject to the consent of the L/C Issuer,
that Cash Collateral shall be held (and not released) to support future
anticipated Fronting Exposure or other obligations.
 
2.17            Defaulting Lenders.  (a) Adjustments.  Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:
 
(i)
Waivers and Amendments.  That Defaulting Lender's right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 10.01.

(ii)
Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Letter of Credit; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the L/C Issuer against that Defaulting Lender as a
result of that Defaulting Lender's breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender's breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans under either Facility or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders under the applicable Facility on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)
Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive any
Unused Line Fee pursuant to Section 2.10(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) for any period during which that Lender is a Defaulting
Lender and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 2.03(h).

(iv)
Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each Revolving Credit Lender that
is not a Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit pursuant to Sections 2.03 and 2.04, the "Applicable Revolving
Credit Percentage" of each Revolving Credit Lender that is not a Defaulting
Lender shall be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Lender; provided, that, (i) each such reallocation
shall be given effect only if, at the date the applicable Revolving Credit
Lender becomes a Defaulting Lender, no Default or Event of Default exists; and
(ii) the aggregate obligation of each Revolving Credit Lender that is not a
Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (1) the Revolving
Credit Commitment  of such Revolving Credit Lender minus (2) the aggregate
Outstanding Amount of the Revolving Credit Loans of such Revolving Credit
Lender.

(b)            Defaulting Lender Cure.  If the Borrower, the Administrative
Agent and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Revolving Credit
Loans and funded and unfunded participations in Letters of Credit to be held on
a pro rata basis by the Lenders in accordance with their Applicable Revolving
Credit Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender's having been a Defaulting Lender.
 
2.18            Super Priority Nature of Obligations and Administrative Agent's
Liens.
 
(a)            The priority of Administrative Agent's Liens on the Collateral
owned by the Borrower and each Guarantor that is a Debtor in either the Chapter
11 Case or the Subsidiary Chapter 11 Cases shall be set forth in the Interim
Order and the Final Order; provided, that, if any Guarantor commences an
insolvency case or similar proceeding under applicable Law, such Guarantor shall
seek to have its obligations under the Subsidiary Guaranty acknowledged in such
proceeding.
 
(b)            All Obligations shall constitute administrative expenses of the
Borrower and each Subsidiary Guarantor that is a Debtor in either the Chapter 11
Case or the Subsidiary Chapter 11 Cases, with administrative priority and senior
secured status under Sections 364(c) of the Bankruptcy Code.  Subject only to
the Carve-Out (including, with respect to Case Professionals, an amount not to
exceed the Case Professionals Carve-Out Amount), such administrative claim shall
have priority over any and all administrative expense claims, unsecured claims
and costs and expenses against the Borrower and such Subsidiary Guarantors or
its respective estate in the Chapter 11 Case or Subsidiary Chapter 11 Cases, as
applicable (or any subsequent proceeding or case under the Bankruptcy Code), at
any time existing or arising, of any kind or nature whatsoever, including,
without limitation, administrative expenses of the kinds specified in or ordered
pursuant to Bankruptcy Code Sections 105, 326, 328, 330, 331, 365, 503(a),
503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726 (to the extent permitted by
Law), 1113, 1114 or any other provision of the Bankruptcy Code or otherwise and
shall at all times be senior to the rights of the Borrower, the Borrower's
estate, such Guarantor or such Guarantor's estate, such  and any successor
trustee or estate representative in the Chapter 11 Case or the Subsidiary
Chapter 11 Cases, as applicable, or any subsequent proceeding or case under the
Bankruptcy Code.  The Liens granted to Lenders on the Collateral owned by the
Borrower or any Subsidiary Guarantor that is a Debtor in a Subsidiary Chapter 11
Case, and the priorities accorded to the Obligations shall have the priority and
senior secured status afforded by Sections 364(c) of the Bankruptcy Code (all as
more fully set forth in the Interim Order and Final Order) senior to all claims
and interests other than (i) the Carve-Out (including, with respect to Case
Professionals, an amount not to exceed the Case Professionals Carve-Out Amount)
and (ii) the Permitted Prior Liens.
 
(c)            The Administrative Agent's Liens on the Collateral and the
Administrative Agent's and Lenders' respective administrative claims under
Sections 364(c)(l) of the Bankruptcy Code afforded the Obligations shall also
have priority over any claims arising under Section 506(c) of the Bankruptcy
Code subject and subordinate only to the Carve-Out (including, with respect to
Case Professionals, an amount not to exceed the Case Professionals Carve-Out
Amount) and as otherwise set forth in the Interim Order (or the Final Order,
when applicable) with respect to the Permitted Prior Liens.  No other Lien
having a priority superior to or pari passu with that granted to the
Administrative Agent and Lenders (other than the Permitted Prior Liens) shall be
granted or approved while any Obligations under this Agreement remain
outstanding.
 
(d)            Except as may otherwise be set forth in the Interim Order and the
Final Order with respect to (i) the Carve-Out (including, with respect to Case
Professionals, an amount not to exceed the Case Professionals Carve-Out Amount)
and (ii) Permitted Prior Liens, no costs or expenses of administration shall be
imposed against the Administrative Agent, the Lenders or any of the Collateral
or the Pre-Petition Senior Agent and Pre-Petition Senior Lenders under the
Pre-Petition Senior Loan Agreement or the Collateral (as defined in the
Pre-Petition Senior Loan Agreement) under Sections 105, 506(c) or 552 of the
Bankruptcy Code, or otherwise, and the Borrower and each Subsidiary Guarantor
that is a Debtor in a Subsidiary Chapter 11 Case hereby waives for itself and on
behalf of its estate in bankruptcy, any and all rights under Sections 105,
506(c) or 552 of the Bankruptcy Code, or otherwise, to assert or impose or seek
to assert or impose, any such costs or expenses of administration against the
Administrative Agent or the Lenders or the Pre-Petition Senior Agent or the
Pre-Petition Senior Lenders under the Pre-Petition Senior Loan Agreement.
 
2.19            Payment of Obligations.  Upon the earlier of the Maturity Date
and the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents, Lenders
shall be entitled to immediate payment of such Obligations without further
application to or order of the Bankruptcy Court.
 
2.20            No Discharge; Survival of Claims.  The Borrower agrees that (a)
the Obligations hereunder shall not be discharged by the entry of an order
confirming a plan of reorganization in the Chapter 11 Case (and the Borrower
pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such
discharge) and (ii) the superpriority administrative claim granted to
Administrative Agent and Lenders pursuant to the Interim Order and Final Order
and described in Section 2.19 and the Liens granted to Administrative Agent
pursuant to the Interim Order and Final Order and described in Section 2.19
shall not be affected in any manner by the entry of an order confirming a plan
of reorganization in the Chapter 11 Case.
 
2.21            Release.  The Borrower hereby acknowledges effective upon entry
of the Final Order, that neither the Borrower nor any of its Subsidiaries has
any defense, counterclaim, offset, recoupment, cross-complaint, claim or demand
of any kind or nature whatsoever that can be asserted to reduce or eliminate all
of any part of the Borrower's or its Subsidiaries' liability to repay the
Administrative Agent, L/C Issuer or any Lender as provided in this Agreement or
to seek affirmative relief or damages of any kind or nature from Administrative
Agent, L/C Issuer or any Lender.  The Borrower, on behalf of itself and its
bankruptcy estate, and on behalf of all its successors, assigns, Subsidiaries
and any Affiliates and any Person acting for and on behalf of, or claiming
through them, (collectively, the "Releasing Parties"), hereby fully, finally and
forever releases and discharges the Administrative Agent, L/C Issuer and the
Lenders and all of the Administrative Agent's, L/C Issuer's and the Lenders'
past and present officers, directors, servants, agents, representatives,
attorneys, assigns, heirs, parents, subsidiaries, and each Person acting for or
on behalf of any of them (collectively, the "Released Parties") of and from any
and all past, present and future actions, causes of action, demands, suits,
claims, liabilities, Liens, lawsuits, adverse consequences, amounts paid in
settlement, costs, damages, debts, deficiencies, diminution in value,
disbursements, expenses, losses and other obligations of any kind or nature
whatsoever, whether in law, equity or otherwise (including, without limitation,
those arising under Sections 541 through 550 of the Bankruptcy Code and interest
or other carrying costs, penalties, legal, accounting and other professional
fees and expenses, and incidental, consequential and punitive damages payable to
third parties), whether known or unknown, fixed or contingent, direct, indirect,
or derivative, asserted or unasserted, foreseen or unforeseen, suspected or
unsuspected, now existing, heretofore existing or which may heretofore accrue
against any of the Released Parties, whether held in a personal or
representative capacity, and which are based on any act, fact, event or omission
or other matter, cause or thing occurring at any time prior to the date hereof
in any way, directly or indirectly arising out of, connected with or relating to
this Agreement, the Interim Order, the Final Order and the transactions
contemplated hereby, and all other agreements, certificates, instruments and
other documents and statements (whether written or oral) related to any of the
foregoing, in each case other than the rights, claims and obligations arising
under this Agreement and the other Loan Documents.
 
2.22            Waiver of any Priming Rights.  Upon the Closing Date, and on
behalf of itself and its estate, and for so long as any Obligations shall be
outstanding, the Borrower hereby irrevocably waives any right, pursuant to
Sections 364(c) or 364(d) of the Bankruptcy Code or otherwise, to grant any Lien
of equal or greater priority than the Liens securing the Obligations (other than
the Permitted Prior Liens), or to approve a claim of equal or greater priority
than the Obligations (other than the Carve-Out (including, with respect to Case
Professionals, an amount not to exceed the Case Professionals Carve-Out Amount)
and the Permitted Prior Liens.
 

--------------------------------------------------------------------------------

 
ARTICLE III       

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01            Taxes.
 
(a)            Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any Taxes or
Other Taxes, provided that if any applicable withholding agent shall be required
by applicable law to deduct any Taxes from such payments, then (i) if such Tax
is an Indemnified Tax or Other Tax, the sum payable by the Borrower shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such withholding agent shall make such deductions and (iii) such
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)            Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c)            Indemnification by the Borrower and Lenders.
 
(i)
The Borrower shall indemnify the Administrative Agent, each Lender and each L/C
Issuer, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or such L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The Borrower shall, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii). A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.

(ii)
Each Lender shall, and does hereby, severally indemnify, and shall make payment
in respect thereof within 10 days after demand therefor, (x) the Administrative
Agent against any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
to do so), (y) the Administrative Agent and the Borrower, as applicable, against
any Taxes attributable to such Lender's failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrower, as applicable, against any Excluded
Taxes attributable to such Lender that are payable or paid by the Administrative
Agent or any Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

(d)            Evidence of Payments.  As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)            Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (i) through (v) of this Section 3.01(e)
below) shall not be required if in the Lender's reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
(i)
duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii)
duly completed copies of Internal Revenue Service Form W-8ECI,

(iii)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN,

(iv)
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made, or

(v)
if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.

(f)            Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or any L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or such L/C Issuer, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or such L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or any L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.
 
3.02            Illegality.  If any Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment, the Borrower shall also pay accrued
interest on the amount so prepaid by it.
 
3.03            Inability to Determine Rates.  If in connection with any request
for a Loan for which the interest rate accrues at the Eurodollar Rate component
of the Base Rate, (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount for a one-month period, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for a
one-month period (in each case with respect to clause (a)(i) above, "Impacted
Loans"), or (b) the Administrative Agent or the Required Lenders determine what
for any reason the Eurodollar Rate for a one-month period with respect to a
proposed Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, the utilization of the Eurodollar Rate component
in determining the Base Rate shall be suspended, in each case until the
Administrative Agent upon the instruction of the Required Lenders revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing.
 
3.04            Increased Costs.
 
(a)            Increased Costs Generally.  If any Change in Law shall:
 
(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or any L/C Issuer;

(ii)
subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit made by it, or change the basis of taxation of payments to such Lender
or such L/C Issuer in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender or such L/C Issuer); or

(iii)
impose on any Lender or any L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or such L/C Issuer, the Borrower
will pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
(b)            Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender's or such L/C Issuer's holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender's or such L/C Issuer's capital or on the capital
of such Lender's or such L/C Issuer's holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender's or such L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
such L/C Issuer's policies and the policies of such Lender's or such L/C
Issuer's holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender's or such L/C Issuer's holding company for any such
reduction suffered.
 
(c)            Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay (or cause to
be paid) to such Lender or such L/C Issuer, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.  Upon
request by the Borrower, a Lender or L/C Issuer shall also provide a certificate
that such Lender or L/C Issuer is generally requesting such compensation from
other borrowers which such Lender or L/C Issuer deems similarly-situated to the
Borrower.
 
(d)            Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender's or such L/C Issuer's
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
120 days prior to the date that such Lender or such L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's or such L/C Issuer's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 120 day period referred
to above shall be extended to include the period of retroactive effect thereof).
 
3.05            Mitigation Obligations; Replacement of Lenders.
 
(a)            Designation of a Different Lending Office.  If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)            Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or gives a notice pursuant to Section 3.02 (which notice is
not given by other similarly situated Lenders) and does not subsequently
designate a different Lending Office or assign its rights and obligations
hereunder to another of its offices, branches or affiliates as provided above,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 10.13.
 
3.06            Survival.  All of the Borrower's obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
 

--------------------------------------------------------------------------------

ARTICLE IV   
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01            Conditions of Initial Credit Extension.  Subject to Section
6.22, the obligation of each L/C Issuer and each Lender to make its initial
Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:
 
(a)            The Administrative Agent's receipt of the following, each of
which shall be originals or either copies transmitted by electronic transmission
or telecopies (followed, in each case, promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
 
(i)
fully executed counterparts of this Agreement, the Security Agreement, the
Intercreditor Acknowledgement and the Subsidiary Guaranty;

(ii)
a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii)
the following:

(A)
to the extent not already in the possession of the Administrative Agent,
certificates representing the Equity Interests of Cal Dive International Pte.
Limited and Cal Dive International (Australia) Pty Limited pledged pursuant to
the Security Documents,

(B)
proper financing statements, duly prepared for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or reasonably desirable in order to perfect the Liens created under
the Security Agreement covering the Collateral described in the Security
Agreement, and

(C)
completed Lien searches, dated on or before the date of the initial Credit
Extension, listing all effective financing statements filed in the jurisdictions
referred to in clause (B) above that name any Loan Party or any Subsidiary of
any Loan Party as debtor, together with copies of such other financing
statements.

(iv)
an incumbency certificate executed by the Responsible Officer(s) (other than any
chief restructuring officer) of each Loan Party (other than the Post-Closing
Foreign Subsidiaries) evidencing the identity, authority and capacity of each
Responsible Officer authorized to act as a Responsible Officer in connection
with each Loan Document to which such Loan Party is a party;

(v)
copies, certified by the Secretary or Assistant Secretary (or other appropriate
Responsible Officer) of the applicable Loan Party, of all resolutions and other
appropriate authorizing actions taken or to be taken by or on behalf of each
Loan Party (other than the Post-Closing Foreign Subsidiaries) authorizing and
approving the execution, delivery and performance of all Loan Documents to which
such Loan Party is a party, which resolutions or authorizing actions have not
been revoked, modified, amended or rescinded and are in full force and effect as
of the Closing Date;

(vi)
such Organizational Documents, certified by the Secretary or Assistant Secretary
(or other appropriate Responsible Officer) of the applicable Loan Party (other
than the Post-Closing Foreign Subsidiaries), and/or certificates of good
standing or similar certificates or instruments as the Administrative Agent may
reasonably require to evidence that such Loan Party is duly organized or formed,
and that the Borrower and each Subsidiary Guarantor is validly existing, in good
standing and (if applicable) qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(vii)
a certificate of a Responsible Officer of each Loan Party (other than the
Post-Closing Foreign Subsidiaries) either (A) attaching copies of all material
consents, licenses and approvals required to be obtained by any Loan Party in
connection with the filing of the Chapter 11 Case and the execution, delivery
and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required, in each case, other than the
Interim Order and Final Order;

(viii)
evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and

(ix)
endorsements naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies required to be maintained pursuant to the Loan Documents with respect
to the properties of the Borrower and its Subsidiaries forming part of the
Collateral.

(b)            [intentionally omitted];
 
(c)            There shall be no action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened against the Borrower in
any court or before any arbitrator or Governmental Authority that could
reasonably be expected to have a Material Adverse Effect or the Loan Parties'
ability to perform any material obligation under any Loan Document or which
challenges the Facility or the Pre-Petition Senior Loan Obligations;
 
(d)            The Administrative Agent shall be satisfied that all Loans made
by the Lenders to the Borrower shall be in full compliance with the Federal
Reserve's margin regulations;
 
(e)            [Intentionally Omitted];
 
(f)            The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders, such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, any L/C Issuer or the Required Lenders reasonably may
require and timely request;
 
(g)            (i) The Borrower shall pay any fees, expenses, or other amounts
invoiced before the Closing Date on the Closing Date concurrently with the
making of the initial Credit Extension hereunder, including, without limitation,
all fees, interest and expenses of the Pre-Petition Senior Lenders and the
Pre-Petition Senior Agent under the Pre-Petition Senior Loan Agreement and as
invoiced to the Borrower and (ii) fees and interest due under the Pre-Petition
Senior Loan Agreement shall be paid pursuant to a request by the Borrower of a
Revolving Credit Loan on the Closing Date and the Administrative Agent is hereby
directed by the Borrower to make such payments from the proceeds (or a portion
of the proceeds) of such Revolving Credit Loan;
 
(h)            The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) and of counsel to each of the Lenders
(directly to such counsel if requested by such Lender) to the extent invoiced in
a reasonably detailed statement and received by the Borrower prior to or at a
reasonable time on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
reasonable fees, charges and disbursements incurred or to be incurred by it
through the closing proceedings;
 
(i)            Entry by the Bankruptcy Court of the Interim Order, by no later
than seven (7) days after the Petition Date (or such later date (that is not
more than fifteen (15) days later) as the Administrative Agent may agree to in
writing in its sole discretion) in form and substance satisfactory to the
Administrative Agent and the Lenders, among other things, (i) approving the
transactions contemplated hereby, (ii) granting the Administrative Agent a first
priority perfected security interest in the Collateral on behalf of the Lenders
(subject, as to priority only, to the Carve-Out (including, with respect to Case
Professionals, an amount not to exceed the Case Professionals Carve-Out Amount)
and the Permitted Prior Liens), and (iii) modifying the automatic stay to permit
the creation and perfection of the Administrative Agent's and Lenders' Liens and
automatically vacating the automatic stay to permit enforcement of
Administrative Agent's and Lenders' default-related rights and remedies under
this Agreement, the other Loan Documents and applicable law;
 
(j)            The "first day" orders described on Schedule 4.01(j) in form and
substance reasonably satisfactory to Administrative Agent shall have been
entered in the Chapter 11 Case;
 
(k)            The Administrative Agent and the Lenders shall have received any
other information (financial or otherwise) reasonably requested by the
Administrative Agent or such Lender which information shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders;
 
(l)            The Closing Date shall have occurred on or before March 9, 2015.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02            Conditions to all Credit Extensions.  The obligation of each
Lender and L/C Issuer to honor any Request for Credit Extension is subject to
the following conditions precedent:
 
(a)            The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer, after the Closing Date, to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01;
 
(b)            No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof;
 
(c)            The Administrative Agent and, if applicable, the applicable L/C
Issuer shall have received a Request for Credit Extension in accordance with the
requirements hereof;
 
(d)            The Borrower shall have demonstrated to the reasonable
satisfaction of the Administrative Agent that, after giving effect to such
proposed Credit Extension, the aggregate Outstanding Amount of all Loans plus
the aggregate Outstanding Amount of all L/C Obligations will not exceed the
Collateral Coverage Sublimit;
 
(e)            The Borrower shall have demonstrated to the reasonable
satisfaction of the Administrative Agent that, after giving effect to such
proposed Credit Extension, the Borrowing requested would not cause the aggregate
Outstanding Amount of the Loans and/or the L/C Obligations to exceed the amount
then authorized by the Interim Order or the Final Order, as the case may be;
 
(f)            (i) For Credit Extensions made on or after the date that is
thirty (30) days after the Petition Date (or such later date (that is not more
than fifteen (15) days later) as the Administrative Agent may agree in writing
in its sole discretion), the Bankruptcy Court shall have entered the Final
Order, (ii) the Interim Order or the Final Order, as the case may be, shall not
have been vacated, stayed, reversed, modified or amended without the Required
Lenders' consent or shall otherwise not be in full force and effect, (iii) no
motion for reconsideration of any such order shall have been timely filed and
remain pending and (iv) no appeal of any such order shall have been timely filed
and remain pending or such order in any respect is the subject of an effective
stay pending appeal (whether statutory or otherwise);
 
(g)            Each of the orders entered by the Bankruptcy Court on or prior to
the entry of the Final Order shall be reasonably satisfactory in form and
substance to Administrative Agent and its counsel, including, without
limitation, the provision, by and through such orders of adequate protection for
the Pre-Petition Senior Agent and the Pre-Petition Senior Lenders; and
 
(h)            The aggregate Cash Balance of all Domestic Accounts (other than
the Restricted Cash Collateral Account) minus all remaining Budgeted
Disbursements to be disbursed during the Week in which such Credit Extension is
made, shall not be greater than $3,000,000.
 
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
4.03            Conditions to Use of Restricted Cash Collateral Account.  The
Borrower is entitled to request that the Administrative Agent release cash
collateral from the Restricted Cash Collateral Account for the purpose of
funding disbursements and other expenditures in accordance with the Approved
Budget (subject to the Permitted Variance) and the Carve Out (including, with
respect to Case Professionals, an amount not to exceed the Case Professionals
Carve Out Amount).  The obligation of the Administrative Agent to release cash
from the Restricted Cash Collateral Account (other than for the funding of the
Carve Out (including with respect to Case Professionals, an amount not to exceed
the Case Professionals Carve Out Amount) is subject to the following conditions
precedent:
 
(a)            The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of the release of such cash collateral, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.03, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer, after the Closing Date, to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01;
 
(b)            No Default or Event of Default shall exist, or would result from
such release of cash collateral or from the application of the proceeds thereof;
 
(c)            The Administrative Agent shall have received a written request
for release that is consistent with the requirements hereof;
 
(d)            The request for release shall be in a minimum amount of $500,000,
and shall be received by the time period applicable to, a Revolving Credit Loan
requested pursuant to Section 2.02;
 
(e)            (i) For such releases made on or after the date that is thirty
(30) days after the Petition Date (or such later date (that is not more than
fifteen (15) days later) as the Administrative Agent may agree in writing in its
sole discretion), the Bankruptcy Court shall have entered the Final Order, (ii)
the Interim Order or the Final Order, as the case may be, shall not have been
vacated, stayed, reversed, modified or amended without the Required Lenders'
consent and shall otherwise be in full force and effect, (iii) no motion for
reconsideration of any such order shall have been timely filed and remain
pending and (iv) no appeal of any such order shall have been timely filed and
remain pending or such order in any respect is the subject of a stay pending
appeal (whether statutory or otherwise);
 
(f)            Each of the orders entered by the Bankruptcy Court on or prior to
the entry of the Final Order shall be reasonably satisfactory in form and
substance to Administrative Agent and its counsel, including, without
limitation, the provision, by and through such orders of adequate protection for
the Pre-Petition Senior Agent and the Pre-Petition Senior Lenders;
(g)            The Revolving Credit Commitment shall not exceed the aggregate
outstanding amount of Revolving Credit Loans and L/C Obligations; and
 
(h)            The aggregate Cash Balance of all Domestic Accounts (other than
the Restricted Cash Collateral Account) minus all amounts forecasted to be
disbursed in accordance with the Approved Budget during the Week in which such
Credit Extension is made, shall not be greater than $3,000,000.
 
Each request for release of cash collateral from the Restricted Cash Collateral
Account (other than for the funding of the Carve-Out (including, with respect to
Case Professionals, an amount not to exceed the Case Professionals Carve-Out
Amount)) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.03 have been satisfied on
and as of the date of such release.

--------------------------------------------------------------------------------

ARTICLE V    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01            Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, if
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b)  subject to the entry of the Interim Order
(or the Final Order, when applicable) by the Bankruptcy Court, has all requisite
corporate or equivalent power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business as now conducted and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, if applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of its properties or
the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i), or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
 
5.02            Authorization; No Contravention.  Upon the entry by the
Bankruptcy Court of the Interim Order (or the Final Order, when applicable),
other than with respect to the Post-Closing Foreign Subsidiaries, the execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or
equivalent action, and do not and will not (a) violate the terms of any of such
Person's Organizational Documents; (b) conflict with or result in any breach of
or default (however denominated) under, or the creation of any Lien under, or
require any payment to be made under any security issued by, or any loan
agreement, indenture or other material agreement to which such Person is a party
or which is binding on its properties; (c) violate any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (d) violate any Law applicable to it.
 
5.03            Governmental Authorization; Other Consents.  Other than those
consents and approvals to be delivered in accordance with Section 6.22, no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required to be made by any Loan Party in connection with (a) the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document, or for the consummation of the
transactions contemplated hereby, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Security Documents to which it is a party or
(c) following delivery of the Security Documents pursuant to Section 6.13 or
6.22, the perfection or maintenance of the Liens created under the Security
Documents to which it is a party except for (i) such authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect, (ii) filings or other requisite actions
necessary to perfect or establish the priority of Liens created under the
Security Documents, to the extent not required by such Security Documents and
(iii) entry of the Interim Order (or the Final Order, when applicable).
 
5.04            Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered, and subject to the entry of the Interim
Order (or the Final Order, when applicable), will constitute, a legal, valid and
binding obligation of each Loan Party that is a party hereto or thereto, as the
case may be, enforceable against such Loan Party in accordance with its terms.
 
5.05            Financial Statements; No Material Adverse Effect; No Internal
Control Event; Approved Budget.
 
(a)            The Initial Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the consolidated
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their consolidated results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
Indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including any such liabilities for
taxes, material commitments and Indebtedness.
 
(b)            The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated December 31, 2014, and the related consolidated statements of
income or operations, shareholders' equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the consolidated financial condition of
the Borrower and its Subsidiaries as of the date thereof and their consolidated
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
 
(c)            The Borrower has heretofore furnished to the Administrative Agent
the Approved Budget, and such Approved Budget was prepared in good faith based
upon assumptions which Borrower believes to be reasonable assumptions at the
time made.
 
(d)            Since the date of the most recent financial statements furnished
pursuant to Section 6.01(a) (or, until the date of the initial delivery of
financial statements pursuant to such Section, since the date of the Initial
Financial Statements), there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
(e)            To the best knowledge of the Borrower, no Internal Control Event
exists or has occurred since the date of the Initial Financial Statements that
has resulted in or could reasonably be expected to result in a misstatement in
any material respect, in any material financial information delivered or to be
delivered to the Administrative Agent or the Lenders, of (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Borrower and its Subsidiaries on a
consolidated basis.
 
5.06            Litigation.  Other than the Chapter 11 Case and the Subsidiary
Chapter 11 Cases, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of its properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely to such Loan Party, could reasonably be
expected to have a Material Adverse Effect.
 
5.07            No Default.  Neither any Loan Party nor any Subsidiary thereof
is in default under, or in breach of, any Contractual Obligation to which it is
a party or by which it is bound, in each case, entered into Post-Petition, that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
 
5.08            Ownership of Property; Liens.  The Borrower and its Subsidiaries
have good and defensible title to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to materially detract from the value thereof to, or the use thereof
in, the business of the Borrower and its Subsidiaries.  The property of Borrower
and its Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.
 
5.09            Environmental Compliance.
 
(a)            The Borrower and its Subsidiaries are in compliance with all
applicable Environmental Laws, and have no liability under any Environmental
Laws, except for such non-compliance or liability which would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b)            The Borrower and its Subsidiaries hold all Environmental Permits
(each of which is in full force and effect) necessary for the operation of its
business and for the use of any property owned, leased, or otherwise operated by
them, except for such Environmental Permits the failure to hold which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(c)            (i) There are no pending or, to the knowledge of the Borrower,
threatened, claims against the Borrower or any of its Subsidiaries under any
Environmental Laws, and, (ii) neither the Borrower nor any of its Subsidiaries
has received any written notice of alleged non-compliance with applicable
Environmental Laws or Environmental Permits which, in each case, would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
5.10            Insurance.  The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates, except to the extent that reasonable self insurance meeting
the same standards is maintained with respect to such risks.
 
5.11            Taxes.  The Borrower and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have except to the extent the nonpayment thereof is permitted by the
Bankruptcy Code, paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP and
except as set forth on Schedule 5.11. There is no proposed tax assessment
against the Borrower or any of its Subsidiaries that would, if made, have a
Material Adverse Effect.  Except as set forth on Schedule 5.11, neither any Loan
Party nor any Subsidiary thereof is party to any tax sharing agreement with any
Person that is not a Loan Party or Subsidiary thereof.
 
5.12            ERISA Compliance.
 
(a)            Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter or opinion letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.
 
(b)            There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that  could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
 
(c)            (i) No ERISA Event has occurred, and neither the Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.
 
(d)            Neither the Borrower or any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other Pension Plans not otherwise
prohibited by this Agreement.
 
5.13            Subsidiaries; Equity Interests.  As of the Closing Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens (other than those created under the Security Documents
and any applicable Permitted Liens).  As of the Closing Date, the Borrower has
no equity investments in any other corporation or entity other than those
specifically disclosed in Part(b) of Schedule 5.13.  All of the outstanding
Equity Interests in the Borrower have been validly issued and are fully paid and
nonassessable.
 
5.14            Margin Regulations; Investment Company Act.
 
(a)            The Borrower is neither engaged nor will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower individually or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.
 
(b)            None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an "investment company" under
the Investment Company Act of 1940.
 
5.15            Disclosure.  The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which the Borrower or any of its Subsidiaries is a party or by
which the Borrower is bound, and all other matters known to the Borrower, that,
individually or in the aggregate, could, if breached or violated by, enforced
against, or adversely determined in relation to, the Borrower or any of its
Subsidiaries, reasonably be expected to result in a Material Adverse Effect.  No
report, financial statement, certificate, the Approved Budget, or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information and the Approved Budget, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time it being recognized by the Administrative Agent and the
Lenders that such information as it relates to future events is not to be viewed
as fact and that actual results during the period or periods covered by such
information may differ substantially from the projected results set forth
therein.
 
5.16            Compliance with Laws.  The Borrower and its Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees binding on it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
5.17            Taxpayer Identification Number.  As of the Closing Date, the
Borrower's true and correct U.S. taxpayer identification number is set forth on
Schedule 10.02, and after the Closing Date, as disclosed by the Borrower in
writing to the Administrative Agent.
 
5.18            Intellectual Property; Licenses, Etc.  The Borrower and/or its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, "IP Rights") that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person unless such failure to own or
possess the right to use such IP Rights would not reasonably be expected to have
a Material Adverse Effect.  To the best knowledge of the Borrower, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any of its Subsidiaries infringes upon any rights held by any other Person in a
manner that would reasonably be expected to have a Material Adverse Effect. 
Other than the Chapter 11 Case and the Subsidiary Chapter 11 Cases, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, against the Borrower or any of its Subsidiaries, or
any of their use thereof, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
5.19            Permitted Liquidation Subsidiaries.  The Permitted Liquidation
Subsidiaries conduct no business operations and hold assets with a fair market
value of less than $10,000 in the aggregate.
 
5.20            Reorganization Matters.
 
(a)            The Chapter 11 Case was commenced on the Petition Date in
accordance with applicable Law and proper notice thereof and the proper notice
for (i) the motion seeking approval of the Loan Documents and the Interim Order
and Final Order, (ii) the hearing for the approval of the Interim Order, and
(iii) the hearing for the approval of the Final Order has been or will be
given.  Borrower shall give, on a timely basis as specified in the Interim Order
or the Final Order, as applicable, all notices required to be given to all
parties specified in the Interim Order or Final Order, as applicable.
 
(b)            After the entry of the Interim Order, and pursuant to and to the
extent permitted in the Interim Order and the Final Order, the Obligations will
constitute allowed administrative expense claims in the Chapter 11 Case having
priority over all administrative expense claims and unsecured claims against the
Borrower now existing or hereafter arising, of any kind whatsoever, including,
without limitation, all administrative expense claims of the kind specified in
Sections 105, 326, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114
or any other provision of the Bankruptcy Code or otherwise, as provided under
Section 364(c)(l) of the Bankruptcy Code, subject, as to priority only, to the
Carve-Out (including, with respect to Case Professionals, an amount not to
exceed the Case Professionals Carve-Out Amount).
 
(c)            After the entry of the Interim Order and pursuant to and to the
extent provided in the Interim Order and the Final Order, the Obligations will
be secured by a valid and perfected first priority Lien on all of the Collateral
subject, as to priority only, to (i) the Carve-Out (including, with respect to
Case Professionals, an amount not to exceed the Case Professionals Carve-Out
Amount) and (ii) the Permitted Prior Liens.
 
(d)            The Interim Order (with respect to the period prior to entry of
the Final Order) or the Final Order (with respect to the period on and after
entry of the Final Order), as the case may be, is in full force and effect and
has not been reversed, stayed (whether by statutory stay or otherwise), modified
or amended without the consent of the Administrative Agent.
 
(e)            Notwithstanding the provisions of Section 362 of the Bankruptcy
Code, and subject to the applicable provisions of the Interim Order or Final
Order, as the case may be, including the Remedies Notice Period, upon the
maturity (whether by acceleration or otherwise) of any of the Obligations, the
Administrative Agent and the Lenders shall be entitled to immediate payment of
such Obligations in accordance with the terms of Section 8.02 and to enforce the
remedies provided for hereunder or under applicable law, without further
application to or order by the Bankruptcy Court.
 
5.21            Off-Balance Sheet Liabilities.  Neither the Borrower nor any of
its Subsidiaries has any liability in respect of any Off-Balance Sheet
Liabilities.
 
5.22            Casualty, Etc.  Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
5.23            OFAC; Foreign Corrupt Practices Act.
 
(a)            No Loan Party (i) is currently the target of any Sanctions, (ii)
is a Person that is owned or controlled by a Person currently the target of any
Sanctions, (iii) is located, organized or residing in, or a national of, any
Designated Jurisdiction, or (iv) has within the previous five (5) years engaged
in any transaction with any Person subject to Sanctions or located, organized or
residing in, or a national of, any Designated Jurisdiction.  No Loan, nor the
proceeds from any Loan, has been or will be used, directly or indirectly, to
lend, contribute, provide or has otherwise been or will be made available to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in, or a
national of, any Designated Jurisdiction or subject to Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, the Administrative Agent, any L/C Issuer) of Sanctions.
 
(b)            No Loan Party, nor any Related Party, directly or indirectly, on
behalf of any Loan Party or any Subsidiary of any Loan Party, has, in the course
of its actions for, or on behalf of, any Loan Party or any Subsidiary of any
Loan Party, directly or indirectly (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity or to influence official action; (ii) made or offered or
promised to make any direct or indirect unlawful payment to any foreign or
domestic government official or employee, or agent, political party or any
official of such party, or political candidate, from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the regulations issued thereunder or
other requirements of Law of similar effect; or (iv) made or offered or promised
to make any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment or provided or offered anything of value to any foreign or
domestic government official or employee.
 
(c)            The Loan Parties and any Related Party have conducted their
business in compliance with Anti-Corruption Laws and Anti-Terrorism Laws.  The
Loan Parties have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws.  None of the Loan Parties are
aware of any investigation, allegation or inquiry related to any actual or
alleged violation of Anti-Corruption or Anti-Terrorism Laws or Sanctions.
 
ARTICLE VI   

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each of its
Subsidiaries to:
6.01            Financial Statements.  Deliver to the Administrative Agent and
each Lender:
 
(a)            as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (giving effect to any extension permitted by
the SEC)) commencing with the fiscal year ending December 31, 2015, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all prepared in accordance with GAAP, and when prepared by the Borrower, audited
and accompanied by a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing selected by the Borrower and reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
Securities Laws without any qualification or exception as to the scope of such
audit or with respect to the absence of any material misstatement;
 
(b)            as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if earlier, 5 days after the date required to be filed with the
SEC (giving effect to any extension permitted by the SEC)), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations and
cash flows for such fiscal quarter and for the portion of the Borrower's fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, shareholders' equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and
 
(c)            as soon as available, but in any event within 30 days after the
end of each month, an accounts payable aging report in form and substance
satisfactory to the Administrative Agent in its sole discretion.
 
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02            Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender (except as provided in Section 6.02(a)):
 
(a)            concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), (x) a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower and delivered to the
Administrative Agent (which delivery may, unless the Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes), and (y) a project completion report (including, if applicable,
progress relative to milestones) for all Material Contracts then in effect;
 
(b)            promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;
 
(c)            promptly after the same are publicly available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
 
(d)            promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
 
(e)            promptly, and in any event within five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
 
(f)            promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request (including, for the avoidance of doubt,
operational and financial update calls as reasonably requested by the
Administrative Agent or any Lender);
 
(g)            promptly, and in any event within five Business Days after
receipt or issuance thereof by any Loan Party or any Subsidiary thereof, (i)
copies of each amendment, material notice, or notice of default or termination
related to the Pemex Contract or any Material Contract or (ii) copies of each
notice, notice of default, termination, or notice of investigation by any
Governmental Authority of Mexico (including, for this purpose, Pemex Exploración
Y Producción and any of its Affiliates) relating to the disbarment (or potential
or threatened disbarment) of the Borrower or any of its Subsidiaries with
respect to performing services for Pemex Exploración Y Producción;
 
(h)            promptly, and in any event within five Business Days after
receipt or issuance thereof by any Loan Party or any Subsidiary thereof, copies
of each amendment, material notice, or notice of default or termination related
to the Pre-Petition Junior Loan Documents;
 
(i)            [intentionally omitted];
 
(j)            promptly, and in any event within five Business Days after
receipt by any Loan Party or any Subsidiary thereof, copies of all notices from
any third party (including a Governmental Authority) relating to threatened or
alleged violations of the Laws referred to in Section 5.23 or Section 6.17, as
amended, and the regulations issued thereunder or other requirements of Law of
similar effect;
 
(k)            promptly, and in any event within five Business Days after
receipt or issuance thereof by any Loan Party or any Subsidiary thereof, (i)
copies of each amendment, material notice, or notice of default or termination
related to any Material Contract or (ii) copies of any contract entered into
Post-Petition that constitutes a Material Contract;
 
(l)            promptly upon the Borrower obtaining knowledge that any project
related to a Material Contract will be reasonably likely to result in materially
negative income;
 
(m)            copies of any statement, report or notice furnished to any Person
pursuant to the terms of the Pre-Petition Junior Loan Documents and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 6.02;
 
(n)            promptly, and in any event within two Business Days after the end
of the Prior Week, evidence of payment of all taxes that are due and payable as
of the end of such Prior Week except as otherwise permitted hereunder;
 
(o)            promptly, and in any event within two Business Days after receipt
of or issuance thereof, subject to confidentiality restrictions hereof, any
confidential information memoranda, management presentations or similar
materials relating to proposed asset sales that have not been previously
provided or have been materially changed since the last reporting;
 
(p)            promptly, and in any event within one Business Day after receipt
of or issuance thereof, subject to customary confidentiality restrictions,
copies of any bids, offers or other expressions of interest received with
respect to any proposed asset sale not previously provided; and
 
(q)            promptly, and in any event within one Business Day after
completion thereof, confirmation of completion of any applicable sale milestone
set forth in Section 6.21 and, upon the request of the Administrative Agent,
periodic updates with respect to the progress of any sale milestone set forth in
Section 6.21.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c), (d), or (e) (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower's behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting by it of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, "Borrower
Materials") by posting the Borrower Materials on IntraLinks or another similar
electronic system (the "Platform") and (b) certain of the Lenders (each, a
"Public Lender") may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person's
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
"PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," the Borrower shall be deemed to have authorized the Administrative
Agent, the L/C Issuers and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive or
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials so marked "PUBLIC" are
permitted to be made available through a portion of the Platform designated
"Public Investor;" and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not so marked "PUBLIC" as being suitable only
for posting on a portion of the Platform not designated "Public Investor."
6.03            Notices.  Promptly notify the Administrative Agent and each
Lender:
 
(a)            of the occurrence of any Default;
 
(b)            of any occurrence or event that has resulted or could reasonably
be expected to result in a Material Adverse Effect, including, if any of the
same resulted in or could be reasonably be expected to result in a Material
Adverse Effect, (i) breach or non-performance of, or any default under, a
Material Contract of the Borrower other than as a result of or in connection
with the commencement of the Chapter 11 Case or the Subsidiary Chapter 11 Cases;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) other
than the Chapter 11 Case and the Subsidiary Chapter 11 Cases, the commencement
of, or any material development in, any litigation or proceeding affecting the
Borrower or any Subsidiary, including pursuant to any applicable Environmental
Laws;
(c)            of the occurrence of any ERISA Event, upon the Borrower obtaining
knowledge thereof;
 
(d)            of any material change in accounting policies or financial
reporting practices by the Borrower and the Subsidiaries taken as a whole;
 
(e)            of the determination by the Registered Public Accounting Firm
providing the opinion required under Section 6.01(a)(ii) (in connection with its
preparation of such opinion) or the Borrower's determination at any time of the
occurrence or existence of any Internal Control Event;
 
(f)            any public offering of Equity Interests of the Borrower, each
such notice to be delivered to the Administrative Agent not less than five
Business Days after the occurrence of such event;
 
(g)            the occurrence of any "default" or "event of default" under the
Pre-Petition Junior Loan Documents other than as a result of or in connection
with the commencement of the Chapter 11 Case or the Subsidiary Chapter 11 Cases
or the transactions contemplated hereby; and
 
(h)            the occurrence of (i) other than as a result of or in connection
with the commencement of the Chapter 11 Case or the Subsidiary Chapter 11 Cases,
any default under the Pemex Contract or (ii) any event under the Pemex Contract
that could (A) reasonably be expected to result in the termination of the Pemex
Contract or (B) allow Pemex Exploración Y Producción to terminate the Pemex
Contract.
 
Each notice pursuant to this Section 6.03 other than Section 6.03(f) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04            Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
 
6.05            Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) except as limited by the Bankruptcy Code, preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
 
6.06            Maintenance of Properties.  (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements
thereof, in each case, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
6.07            Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days'
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance, except to the extent reasonable self insurance meeting the
same standards is maintained.  Each Loan Party shall cause the Administrative
Agent to be named at all times as loss payee for the benefit of the Lenders in
respect of each property or casualty insurance policy that such Loan Party is
required to maintain under this Section with respect to the Collateral, and at
all times as an additional insured party in respect of each liability insurance
policy that such Loan Party is required to maintain under this Section.
 
6.08            Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09            Books and Records.  (a)  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be, and (c) promptly make available to Administrative Agent, its counsel and any
requesting Lender originals or copies of all books and records that
Administrative Agent or such requesting Lender may reasonably request,
including, without limitation, the work product of any financial advisors,
restructuring advisors, sales consultants, investment bankers or other
consultants retained by any Loan Party (redacted to exclude any privileged
portion and subject to any confidentiality restrictions).
 
6.10            Inspection Rights; Cooperation.
 
(a)            Permit the Administrative Agent and each Lender  and any of their
officers, employees, consultants, financial advisors, restructuring advisors,
agents and other designees to visit and inspect its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with any of its
officers, directors, independent public accountants, employees, consultants,
financial advisors, restructuring advisors, agents and other designees (in each
case, other than with respect to any privileged matters and subject to any
confidentiality restrictions), all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower and subject to applicable safety standards,
applicable privilege and confidentiality restrictions, and restrictions of
owners of such records or properties who are neither the Borrower nor any
Subsidiary; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives,
independent contractors. officers, employees, consultants, financial advisors,
restructuring advisors, agents and other designees) may do any of the foregoing
at the expense of the Borrower at any time during normal business hours and
without advance notice.
 
(b)            Cooperate with, and provide any information reasonably requested
by, the Administrative Agent and its financial advisors or a Lender (redacted to
exclude any privileged portion and subject to any confidentiality restrictions).


6.11            Use of Proceeds.  Use the proceeds of the Loans and the proceeds
of Collateral solely for the financing of Borrower's ordinary working capital,
letter of credit, other general corporate needs, and other amounts set forth in
the Approved Budget (subject to the Permitted Variance) including costs of the
administration of the Chapter 11 and the Subsidiary Chapter 11 Cases, fees and
expenses of professionals retained by the Borrower, subject to the Case
Professionals Carve-Out Amount, but excluding in any event the making of any
Restricted Payment not specifically permitted by Section 7.06, and for certain
other pre-petition expenses that are approved by the Bankruptcy Court and set
forth in the Approved Budget, all (other than the portion of the Carve-Out
following the Triggering Event Date) in accordance with the Approved Budget
(subject to the Permitted Variance).  The Borrower shall not be permitted to use
the proceeds of the Loans: (i) for the payment of interest and principal with
respect to the Pre-Petition Junior Loan Obligations, the Qualified Convertible
Indebtedness or any other Pre-Petition Indebtedness of the Borrower or any other
Loan Party (except for: (1) Pre-Petition employee wages, benefits and related
employee taxes as of the Petition Date; (2) Pre-Petition sales, use and real
property taxes; (3) Pre-Petition amounts due in respect of insurance financings;
(4) amounts approved in accordance with other "first day" orders as set forth in
the Approved Budget (subject to the Permitted Variance) and as otherwise
reasonably satisfactory to Administrative Agent (including the Critical Vendor
Order and payment of fees and expenses (including fees and expenses of
professionals) of the Pre-Petition Senior Agent and the Pre-Petition Senior
Lenders, and subject to the limitations set forth in the Approved Budget,
payment of certain expenses (which expenses shall include fees and expenses of
professionals) of the Pre-Petition Junior Agent and the Pre-Petition Junior
Lenders); (5) cure amounts reasonably acceptable to Administrative Agent and
Required Lenders under leases and executory contracts assumed with approval of
the Bankruptcy Court; (6) the Pre-Petition Senior Loan Obligations, and (7)
other Pre-Petition Indebtedness to the extent authorized by the Bankruptcy Court
and set forth in the Approved Budget (subject to the Permitted Variance)) (ii)
subject to the Interim Order (or the Final Order, when applicable), to finance
in any way any action, suit, arbitration, proceeding, application, motion or
other litigation of any type adverse to (a) the rights, remedies, claims or
defenses of Administrative Agent and Lenders under this Agreement, the other
Loan Documents, the Interim Order or the Final Order including preventing,
hindering or otherwise delaying the exercise of any rights, remedies, claims or
defenses by the Administrative Agent or the Lenders under this Agreement, the
other Loan Documents, the Interim Order or the Final Order, or (b) the rights,
remedies, claims or defenses of the Pre-Petition Senior Agent and Pre-Petition
Senior Lenders under the Pre-Petition Senior Loan Documents, including, without
limitation, for the payment of any services rendered by the professionals
retained by the Borrower or the Committee in connection with the assertion of or
joinder in any claim, counterclaim, action, proceeding, application, motion,
objection, defense or other contested matter, the purpose of which is to seek,
or the result of which would be to obtain, any order, judgment determination,
declaration or similar relief (x) invalidating, setting aside, avoiding or
subordinating, in whole or in part, the Pre-Petition Senior Loan Obligations or
the Pre-Petition Senior Liens, or the Obligations or the Liens securing same,
(y) for monetary, injunctive or other affirmative relief against any
Pre-Petition Senior Lender or Pre-Petition Senior Agent or any Lender or
Administrative Agent or their respective collateral, or (z) preventing,
hindering or otherwise delaying the exercise by any Pre-Petition Senior Lender,
Pre-Petition Senior Agent, Lender or Administrative Agent of any rights and
remedies under the Interim Order or Final Order, the Pre-Petition Senior Loan
Documents, the Loan Documents or applicable law, or the enforcement or
realization (whether by foreclosure, credit bid, further order of the court or
otherwise) by any or all of the Pre-Petition Senior Lenders, the Pre-Petition
Senior Agent, the Lenders and the Administrative Agent upon any of their
Collateral; provided, that, during the Remedies Notice Period, nothing herein or
in the Interim Order (or the Final Order, when applicable) shall limit the
ability of the Loan Parties to use the Collateral (subject to the Approved
Budget (subject to the Permitted Variance)) to seek use of cash collateral on a
non-consensual basis and/or to challenge a Termination (as defined in the
Interim Order (or the Final Order, as applicable)); (iii) to make any
distribution under a plan of reorganization in the Chapter 11 Case; (iv) to make
any payment in settlement of any claim, action or proceeding, before any court,
arbitrator or other governmental body without the prior written consent of the
Administrative Agent (unless otherwise set forth in the Approved Budget (subject
to the Permitted Variance)); or (v) to pay any fees or similar amounts to any
Person who has proposed or may propose to purchase interests in the Borrower or
any other Loan Party (including so-called "Topping Fees," "Exit Fees," and
similar amounts) without the prior written consent of the Administrative Agent
and the Required Lenders (unless otherwise set forth in the Approved Budget
(subject to the Permitted Variance)).  Schedule 6.11 contains a description of
Borrower's sources and uses of funds as of the Closing Date, including Loans and
Letter of Credit Obligations to be made or incurred on that date, and a funds
flow memorandum detailing how funds from each source are to be transferred to
particular uses.
 

--------------------------------------------------------------------------------

6.12            Material Contracts.  Except to the extent non-performance
thereof is permitted by the Bankruptcy Code and other than the filing of the
Chapter 11 Case and the Subsidiary Chapter 11 Cases and the effect thereof,
perform and observe all the terms and provision of each Material Contract to be
performed and observed by it, maintain each such Material Contract in full force
and effect and enforce each such Material Contract in accordance with its terms,
except, in any case described in this Section 6.12, where the failure to do so,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.
 
6.13            Collateral; etc.
 
(a)            Subject to Section 6.22, with respect each direct or indirect
Subsidiary of the Borrower (other than Permitted Joint Ventures and Permitted
Liquidation Subsidiaries), promptly (i) cause such Subsidiary to become a party
to the Subsidiary Guaranty, the Security Agreement and the other Security
Documents, (ii) deliver to the Administrative Agent the certificates (if any)
representing such Equity Interests, together with undated stock powers or share
transfer forms, in blank, executed and delivered by a duly authorized officer of
the applicable Subsidiary and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, in each case
within a reasonable time following the applicable requests of the Administrative
Agent and receipt of applicable documents, if any.
 
(b)            Subject to Section 6.22, with respect to any property (other than
any Excluded Property) of a Loan Party, promptly (i) execute and deliver to the
Administrative Agent such amendments or addendums to the Guaranty Agreement, the
Security Agreement and the other Security Documents or such other documents as
the Administrative Agent reasonably deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property, including, without limitation, pledge agreements,
Control Agreements, Assignments of Earnings and Insurances, Vessel Mortgages,
Lien waivers, landlord agreements and bailee agreements, and (ii) take all
actions necessary to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in such property
(subject only to applicable Permitted Liens), including without limitation, the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Security Documents or by law or as may be reasonably
requested by the Administrative Agent, in each case within a reasonable time
following the applicable requests of the Administrative Agent and receipt of
applicable documents, if any.
 
6.14            Governmental Authorizations.  If any filing, notice to,
registration with, or consent or other action of any Governmental Authority is
required to be made or obtained by the Borrower or any of its Subsidiaries under
Law applicable to any of them to permit any Foreign Subsidiary to make payments
on any intercompany note made by it or any Restricted Payments to any other
Subsidiary or the Borrower, as applicable, promptly take such actions as are
reasonably necessary to obtain permission for such Foreign Subsidiary to make
such note payments or Restricted Payments without further Governmental Authority
approval.
 
6.15            Compliance with Environmental Laws.  In each case, to the extent
that the failure to do or cause to be done any of the following actions would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:  (i) comply, and cause all lessees and other Persons operating
or occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; (ii) obtain and renew
all Environmental Permits necessary for its operations and properties; and
(iii) conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
 
6.16            Further Assurances.  Promptly upon request by, and receipt of
any applicable information and documents from, the Administrative Agent, or any
Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party's or any of its Subsidiaries' properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Security Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Security Documents and any of the Liens
intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
6.17            Anti-Corruption and Anti-Terrorism. Ensure that:
 
(a)            Neither the Borrower nor any of its Affiliates will, directly or
indirectly use the proceeds of the Loans:
 
(i)
for any purpose which would breach the U.K. Bribery Act 2010, the U.S. Foreign
Corrupt Practices Act of 1977, as amended, or other similar legislation in other
jurisdictions;

(ii)
to fund, finance or facilitate any activities, business or transaction of or
with any Person subject to Sanctions or in any Designated Jurisdiction, or
otherwise in violation of Sanctions, as such Sanctions are in effect from time
to time; or

(iii)
in any other manner that could result in the violation of any applicable
Sanctions by the Administrative Agent, any Lender or any L/C Issuer.

(b)            Neither the Borrower nor any of its Affiliates will use funds or
assets obtained directly or indirectly from transactions with or otherwise
relating to (i) a Person subject to Sanctions or (ii) any Designated
Jurisdiction, to pay or repay any amount owing under any of the Loan Documents.
 
(c)            The Borrower and each of its Subsidiaries will:
 
(i)
conduct its business in compliance with Anti-Corruption Laws and Anti-Terrorism
Laws;

(ii)
maintain policies and procedures designed to promote and achieve compliance with
Anti-Corruption Laws and Anti-Terrorism Laws; and

(iii)
have appropriate controls and safeguards in place designed to prevent any
proceeds of any Loan from being used contrary to the representations and
undertakings set forth herein.

(d)            The Borrower and each of its Subsidiaries will comply with all
foreign and domestic laws, rules and regulations (including the USA PATRIOT Act,
foreign exchange control regulations, foreign asset control regulations and
other trade-related regulations) now or hereafter applicable to the Loan
Documents, the transactions contemplated hereby or any Loan Party's execution,
delivery and performance of any Loan Document.
 
6.18            Approved Budget; Additional Reporting.
 
(a)            The use of Loans by the Borrower under this Agreement and the
other Loan Documents shall be limited in accordance with the Approved Budget,
subject to the Permitted Variance.  The initial Approved Budget delivered by the
Borrower to the Administrative Agent and the Lenders on the Closing Date shall
depict, (x) on a monthly basis, Domestic Cash Outflows, Cash Balances in Foreign
Accounts, Cash Balances in Domestic Accounts, Cash Inflows and Cash Outflows,
severance payments, payroll and other information for the period from the
Closing Date through the Maturity Date, and, (y) on a weekly basis, Domestic
Cash Outflows, Cash Balances in Foreign Accounts, Cash Balances in Domestic
Accounts, Cash Inflows and Cash Outflows, severance payments, payroll and other
information for the period from the Closing Date through July 31, 2015 (the
"Initial Weekly Budget Period"), and such initial Approved Budget as attached
hereto as Exhibit B and is in form and substance satisfactory to, the
Administrative Agent and each of the Lenders and their financial advisors in
their sole discretion.  The Approved Budget shall be updated, modified or
supplemented (with the consent and/or at the request of the Administrative Agent
and the Required Lenders) from time to time, but in any event not less than on a
monthly basis (with the delivery to the Administrative Agent being at least
seven (7) days prior to the end of each 4-week period commencing as of the
Closing Date), and such update, modification or supplement shall be in form and
detail consistent with the prior Approved Budget.  Upon approval of each such
update, modification or supplement to the Approved Budget by the Administrative
Agent and the Required Lenders in their sole discretion, the Approved Budget as
so updated, modified or supplemented shall then become the Approved Budget for
all purposes hereunder and under the Interim Order and Final Order.  No such
update, modification or supplement to any Approved Budget shall be effective
until so approved.  In the event that any update, modification or supplement to
any Approved Budget is not approved, the existing Approved Budget without giving
effect to such update, modification or supplement shall remain in effect.  Each
update, modification or supplement to an Approved Budget delivered to the
Administrative Agent shall be accompanied by such supporting documentation as
reasonably requested by the Administrative Agent.  Each Approved Budget shall be
prepared in good faith based upon assumptions which the Loan Parties believe to
be reasonable and satisfactory to the Administrative Agent and its financial
advisors and the Required Lenders.  Not later than four (4) weeks prior to the
end of the Initial Weekly Budget Period, the Borrower shall provide a proposed
weekly budget (the "Proposed Budget") for the period from August 1, 2015 through
the Maturity Date (the "Extended Budget Period"), which shall be in form and
detail consistent with the prior Approved Budget.  Upon approval of each such
Proposed Budget for the Extended Budget Period by the Administrative Agent and
the Required Lenders in their sole discretion, such Proposed Budget shall then
become the Approved Budget for all purposes hereunder for the Extended Budget
Period and under the Interim Order and Final Order.  The Proposed Budget shall
not be effective until so approved.  The Proposed Budget delivered to the
Administrative Agent shall be accompanied by such supporting documentation as
reasonably requested by the Administrative Agent.  The Proposed Budget shall be
prepared in good faith based upon assumptions which the Loan Parties believe to
be reasonable and satisfactory to the Administrative Agent and its financial
advisors and the Required Lenders.  In the event that no Proposed Budget for the
Extended Budget Period is approved by the Administrative Agent and the Required
Lenders on or before July 31, 2015, a Default and an Event of Default shall be
deemed to exist unless, as of July 31, 2015, the sum of the Total Revolving
Credit Outstandings and the Term Loans is less than $60,000,000, in which case
the then-current Approved Budget for periods after July 31, 2015 shall be
converted from a monthly budget to a weekly budget for the Extended Budget
Period on a basis reasonably acceptable to the Administrative Agent and the
Required Lenders and such budget shall thereupon become the Approved Budget
hereunder.
 
(b)            The Borrower shall deliver to the Administrative Agent and its
financial consultant on or before 5:00 p.m. (New York time) on Tuesday of each
Week (unless such day is not a Business Day, in which event the next succeeding
Business Day): (A) a compliance certificate, in form and substance satisfactory
to the Administrative Agent, signed by a financial officer of the Borrower or
the chief restructuring officer of the Borrower certifying that (i) the Borrower
is in compliance with the covenant contained in Section 7.19 as of the end of
the Prior Week, and (ii) no Default or Event of Default has occurred as of the
end of the Prior Week or, if such a Default or Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (B) a consolidated accounts payable
aging report as of the Friday of the Prior Week, (C) a report setting forth the
location of each vessel and such other data as may be requested by the
Administrative Agent or any Lender, (D) a disbursement register for the Prior
Week (which shall include, without limitation, any wire transfers in or out of
any Domestic Account), and (E) a Budget Variance Report.  Each of the foregoing
shall be in form and detail reasonably satisfactory to the Administrative Agent.
 
(c)            The Borrower shall deliver to the Administrative Agent and its
financial consultant on or before 5:00 p.m. on Friday of each week (unless such
day is not a Business Day, in which event the next succeeding Business Day): (A)
a cash flow forecast for the 13-week period beginning on the following Monday
(the "Consolidated Forecast"), with supporting detail and documentation, in form
and detail reasonably satisfactory to the Administrative Agent and its financial
advisor and (B) international cash flow forecast for the week beginning on the
following Monday with current Cash Balances supporting the Consolidated Forecast
(the "International Forecast") with supporting detail and documentation, in form
and detail reasonably satisfactory to the Administrative Agent and its financial
advisor, (it being understood that the International Forecast may not agree with
the Consolidated Forecast).  Each of the foregoing shall be in form and detail
reasonably satisfactory to the Administrative Agent.
 
(d)            The Borrower shall deliver to the Administrative Agent, on or
before 12:00 p.m. on Monday of each week (or the next Business Day if Monday is
not a Business Day), a certificate, in form and detail satisfactory to the
Administrative Agent, signed and certified by a financial officer of the
Borrower or the chief restructuring officer of the Borrower setting forth the
Cash Balance in each of the Foreign Accounts and Domestic Accounts as of the
close of business on each Business Day of the prior week; provided, that, with
respect to any Foreign Account with respect to which electronic statements are
not available, solely for purposes of reporting under this Section 6.18(d), in
lieu of certifying the intra-week Cash Balance in such Foreign Account, a
financial officer of the Borrower or the chief restructuring officer of the
Borrower may certify as to the "book balance" in such Foreign Account (to be
appropriately noted in the certificate delivered and which certification may be
via electronic mail) and the actual intra-week daily Cash Balances in each such
Foreign Account set forth in such certificate may be certified by the applicable
responsible officer of the Borrower (which may be certified by e-mail) and noted
as such on any report; provided, that, the financial officer of the Borrower
shall certify the Cash Balance (and not solely "book balance") in such Foreign
Accounts as of the prior Friday.
 
(e)            The Borrower shall deliver to the Administrative Agent and its
financial consultant on or before the 21st day after the end of each calendar
month (unless such day is not a Business Day, in which event the next succeeding
Business Day) financial statements for the prior month, including consolidated
and regional P&L statements and consolidated balance sheets and consolidated
cash flow statements, in form and detail satisfactory to the Administrative
Agent and its financial advisor.
 
(f)            Administrative Agent and Lenders (i) may assume that the Borrower
will comply with the Approved Budget (subject to the Permitted Variance), (ii)
shall have no duty to monitor such compliance and (iii) shall not be obligated
to pay (directly or indirectly from the Collateral other than indirectly through
the funding of the Loans or releases from the Restricted Cash Collateral Account
in accordance with the terms and conditions hereof) any unpaid expenses incurred
or authorized to be incurred pursuant to any Approved Budget.  The line items in
the Approved Budget for payment of interest, expenses and other amounts to the
Administrative Agent and the Lenders are estimates only, and the Borrower
remains obligated to pay any and all Obligations in accordance with the terms of
the Loan Documents, and the Interim Order and Final Order.  Nothing in any
Approved Budget (including any estimates of a loan balance in excess of
borrowing base restrictions) shall constitute an amendment or other modification
of any Loan Document or any of the availability restrictions or other lending
limits set forth therein.
 
6.19            Retention Applications.
 
(a)            Chief Restructuring Officer.
 
(i)
On or before March 13, 2015, the Borrower shall engage a chief restructuring
officer (the "Proposed CRO") reasonably acceptable to the Administrative Agent
and the Required Lenders pursuant to an engagement letter in form and substance
satisfactory to the Administrative Agent and the Required Lenders, including
scope and term of retention (including, without limitation, that such chief
restructuring officer shall report directly to the board of directors of the
Borrower).  The Proposed CRO shall be actively engaged and have commenced the
work contemplated by the engagement letter, including, without limitation,
engaging with the Administrative Agent and the Lenders, by March 13, 2015 and
the Borrower shall retain such chief restructuring officer on such terms and
conditions until all Obligations have been indefeasibly repaid in full, in cash,
and the Revolving Credit Commitments have been terminated except for termination
for cause; provided that within 14 days of any such termination for cause, the
Borrower shall thereafter comply with the requirements of this Section 6.19(a)
with respect to a new chief restructuring officer.

(ii)
On or before March 13, 2015, the Borrower shall file a nunc pro tunc motion in
form and substance satisfactory to the Administrative Agent and the Required
Lenders to retain the Proposed CRO requesting, on regular notice, the earliest
possible date available on the Bankruptcy Court's calendar for hearing and
approval of the motion.

(iii)
On or before April 3, 2015, or such later date (which extended date shall not be
later than April 10, 2015) solely as a result of scheduling requirements of the
Bankruptcy Court, the Bankruptcy Court shall have approved and entered an order,
in form and substance satisfactory to the Administrative Agent and the Required
Lenders for the retention of the Proposed CRO.

(b)            Management Incentive Plan.  The Borrower may file a motion in
form and substance reasonably satisfactory to the Administrative Agent to
approve an incentive plan for the chief restructuring officer and other key
personnel anticipated to be instrumental in coordinating the Noncore Asset sales
(including certain "insiders" (as defined in Section 101(31) of the Bankruptcy
Code)) which motion shall include approval for the Management Incentive
Payment.  Three or more Business Days prior to filing any such motion seeking
approval of a Management Incentive Payment, Borrower shall provide a draft of
such motion to Administrative Agent. Any order entered with respect to such
motion (the "Key Employee Incentive Order") shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders.
 
(c)            Appraiser. Within 14 days of the Petition Date, the Borrower
shall file a motion to retain an appraiser reasonably satisfactory to the
Administrative Agent to appraise the assets associated with the Eastern
Hemisphere Remaining Business, including, without limitation each vessel listed
on Schedule 1.01(d) hereto.
 
6.20            Sale of Assets, Brokerage Agreements.
 
(a)            The Borrower shall, and shall cause each of its Subsidiaries to,
market for sale substantially all of the Noncore Assets in accordance with
Section 6.21(a) pursuant to Brokerage Agreements entered into after the Petition
Date as shall be in form and substance satisfactory to the Administrative Agent
and the Required Lenders in all respects (it being understood that it is the
Borrower's intention to reject any brokerage agreement entered into prior to the
Petition Date).
 
6.21            Sale Milestones.
 
(a)            Noncore Asset Sales.  The Borrower shall:
 
(i)
within fifteen (15) days of the Petition Date, enter into one or more brokerage
agreements with respect the sale of the Noncore Assets which brokerage
agreements shall be with brokers satisfactory to, and on terms and conditions
and in form and substance acceptable to the Administrative Agent and the
Required Lenders (the "Brokerage Agreements"); and

(ii)
if on or before May 31, 2015, the sale of all Noncore Assets has not been
completed, the Borrower shall:

(A)
on or before May 31, 2015, file a bid procedures motion with respect to the
remaining Noncore Assets with the Bankruptcy Court, which motion shall be in
form and substance satisfactory to the Administrative Agent (which motion may
include a provision for a stalking horse bidder);

(B)
on or before June 25, 2015, obtain a bid procedures order from the Bankruptcy
Court relating to the remaining Noncore Assets, in form and substance
satisfactory to the Administrative Agent (the "Noncore Asset Bid Procedures
Order");

(C)
on or before July 15, 2015, select, if applicable, one or more stalking horse
bidders with respect to the remaining Noncore Assets and enter into an asset
purchase agreement, or similar document, with each such stalking horse bidder,
each in form and substance satisfactory to the Administrative Agent (including
satisfactory breakup fees, overbid provisions, and diligence requirements);

(D)
on or before July 15, 2015, complete any and all auctions relating to the
remaining Noncore Assets in accordance with the Noncore Asset Bid Procedures
Order (the "Noncore Asset Auctions");

(E)
within seven (7) days of any Noncore Asset Auction, obtain a sale order from the
Bankruptcy Court relating to the sale of such remaining Noncore Assets (such
sale orders, collectively, the "Noncore Asset Sale Orders");

(F)
not later than the earlier of (i) fifteen (15) days of the entry of any Noncore
Asset Sale Order, and (ii) July 31, 2015, consummate the sale of all remaining
Noncore Assets in accordance with this Section 6.21(c) and apply the Net Cash
Proceeds from such Noncore Asset sales in accordance with Sections 2.06(b),
2.06(e), 2.06(f) and 8.03;

(b)            Western Hemisphere Remaining Business.  The Borrower shall:
 
(i)
on or before March 31, 2015, the Borrower shall deliver to the Administrative
Agent and the Lenders historical financial statements for the previous three (3)
years relating solely to the Western Hemisphere Remaining Business in form and
detail reasonably satisfactory to the Administrative Agent;

(ii)
on or before March 31, 2015, deliver "teasers" relating to the sale of the
Western Hemisphere Remaining Business to potential purchasers (with a copy of
such "teaser" and any related materials to the Administrative Agent and its
financial advisor);

(iii)
on or before March 31, 2015, file a bid procedures motion with respect to the
Western Hemisphere Remaining Business with the Bankruptcy Court, which motion
shall be in form and substance satisfactory to the Administrative Agent (which
motion shall include a provision for a stalking horse bidder);

(iv)
on or before May 10, 2015, obtain a bid procedures order from the Bankruptcy
Court relating to the Western Hemisphere Remaining Business, in form and
substance satisfactory to the Administrative Agent (the "Western Hemisphere
Remaining Business Bid Procedures Order");

(v)
on or before June 15, 2015, select a stalking horse bidder with respect to the
Western Hemisphere Remaining Business and enter into an asset purchase
agreement, or similar document, with such stalking horse bidder, in form and
substance satisfactory to the Administrative Agent (including satisfactory
breakup fees, overbid provisions, and diligence requirements);

(vi)
on or before June 15, 2015, distribute a confidential information memorandum
("Western Hemisphere CIM") to interested purchasers of the Western Hemisphere
Remaining Business (with a copy of the Western Hemisphere CIM and any related
materials to the Administrative Agent and its financial advisor);

(vii)
on or before July 25, 2015, complete any and all auctions relating to the
Western Hemisphere Remaining Business in accordance with the Western Hemisphere
Remaining Business Bid Procedures Order (the "Western Hemisphere Remaining
Business Auctions");

(viii)
within seven (7) days of any Western Hemisphere Remaining Business Auction,
obtain a sale order from the Bankruptcy Court relating to the sale of the
Western Hemisphere Remaining Business (the "Western Hemisphere Remaining
Business Sale Order"); and

(ix)
not later than the earlier of (i) thirty (30) days after entry of the Western
Hemisphere Remaining Business Sale Order and (ii) August 31, 2015, consummate
the sale of the Western Hemisphere Remaining Business and apply the Net Cash
Proceeds from such Western Hemisphere Remaining Business sale in accordance with
Sections 2.06(b), 2.06(e), 2.06(f) and 8.03.

(c)            Eastern Hemisphere Remaining Business.  The Borrower shall:
 
(i)
on or before July 31, 2015, deliver to the Administrative Agent and the Lenders
vessel and equipment appraisals (including individual vessel appraisals) with
respect to the Eastern Hemisphere Remaining Business;

(ii)
on or before July 31, 2015, deliver to the Administrative Agent and the Lenders
historical financial statements for the previous three (3) years relating solely
to the Eastern Hemisphere Remaining Business in form and detail reasonably
satisfactory to the Administrative Agent;

(iii)
on or before July 31, 2015, deliver "teasers" relating to the sale of the
Eastern Hemisphere Remaining Business to potential purchasers (with a copy of
such "teaser" and any related materials to the Administrative Agent and its
financial advisor);

(iv)
on or before July 31, 2015, file a bid procedures motion with respect to the
Eastern Hemisphere Remaining Business with the Bankruptcy Court, which motion
shall be in form and substance satisfactory to the Administrative Agent (which
motion shall include a provision for a stalking horse bidder);

(v)
on or before August 31, 2015, obtain a bid procedures order from the Bankruptcy
Court relating to the Eastern Hemisphere Remaining Business, in form and
substance satisfactory to the Administrative Agent (the "Eastern Hemisphere
Remaining Business Bid Procedures Order");

(vi)
on or before September 1, 2015, distribute a confidential information memorandum
("Eastern Hemisphere CIM") to interested purchasers of the Eastern Hemisphere
Remaining Business (with a copy of the Eastern Hemisphere CIM and any related
materials to the Administrative Agent and its financial advisor);

(vii)
on or before September 10, 2015, select a stalking horse bidder with respect to
the Eastern Hemisphere Remaining Business and enter into an asset purchase
agreement, or similar document, with such stalking horse bidder, in form and
substance satisfactory to the Administrative Agent (including satisfactory
breakup fees, overbid provisions, and diligence requirements);

(viii)
on or before September 25, 2015, complete any and all auctions relating to the
Eastern Hemisphere Remaining Business in accordance with the Eastern Hemisphere
Remaining Business Bid Procedures Order (the "Eastern Hemisphere Remaining
Business Auctions");

(ix)
within seven (7) days of any Eastern Hemisphere Remaining Business Auction,
obtain a sale order from the Bankruptcy Court relating to the sale of the
Eastern  Hemisphere Remaining Business (the "Eastern Hemisphere Remaining
Business Sale Order" and together with the Western Hemisphere Remaining Business
Sale Order, the "Remaining Business Sale Orders"); and

(x)
not later than the earlier of (i) thirty (30) days after entry of the Eastern
Hemisphere Remaining Business Sale Order and (ii) October 31, 2015, consummate
the sale of the Eastern  Hemisphere Remaining Business and apply the Net Cash
Proceeds from such Eastern Hemisphere Remaining Business sale in accordance with
Sections 2.06(b), 2.06(e), 2.06(f) and 8.03.

(d)            The Borrower shall use best efforts provide the Administrative
Agent with copies, for prompt distribution to all Lenders, of any motions,
orders or agreements relating to any planned Disposition at least five (5)
Business Days (or such shorter time period consented to by the Administrative
Agent in its sole discretion) prior to execution thereof or filing with the
Bankruptcy Court, as applicable.
 
(e)            No Disposition of assets referenced above shall be consummated
without the prior written consent of the Administrative Agent and, to the extent
the fair market value (determined by reference to the most recent appraisal
available to the Administrative Agent or, if no such appraisal is available, as
reasonably determined by the Administrative Agent) of the asset(s) to be
disposed of in any transaction or series of related transactions exceeds
$2,000,000, the Required Lenders (provided that, any Disposition of the Western
Hemisphere Remaining Business shall be subject to the prior written approval of
the Administrative Agent, the Required Term Lenders, and until indefeasible
repayment in full, in cash, of the Revolving Credit Facility (other than Letters
of Credit which have been Cash Collateralized) and termination of the Revolving
Credit Commitments, the Required Revolving Credit Lenders).
 
(f)            Other than as set forth in this Agreement, the Interim Order
(and, when applicable, the Final Order), the provisions of this Section 6.21,
including, without limitation the sale milestones, will apply to processes under
section 363 of the Bankruptcy Code, a plan of reorganization or otherwise, and
the Borrower and each Guarantor that is a Debtor in either the Chapter 11 Case
or the Subsidiary Chapter 11 Cases will not seek to amend, modify or waive the
milestones in connection with the filing of any plan of reorganization or
liquidation or disclosure statement in the Chapter 11 Case or the Subsidiary
Chapter 11 Cases without the consent of the Required Lenders or the
Supermajority Lenders (as required pursuant to Section 10.01).
 
6.22            Post Closing Agreements.
 
(a)            As soon as practicable and, in any event, within thirty (30) days
after the Petition Date (as such date may be extended by the Administrative
Agent in its sole discretion), the Borrower shall, with respect to all of the
assets of the Borrower and its direct and indirect Subsidiaries (including any
Foreign Subsidiary other than Permitted Joint Ventures and Permitted Liquidation
Subsidiaries): (i) execute and deliver to the Administrative Agent such
documents (including amendments or addendums to the Guaranty Agreement, the
Security Agreement or any other Security Documents) or such other documents as
the Administrative Agent reasonably deems necessary to guaranty, or ratify or
affirm a previous guaranty of the Obligations, to grant to the Administrative
Agent, for the benefit of the Secured Parties, a first priority perfected lien
and security interest (or equivalent security status under applicable Law) in
substantially all assets of the Borrower and each such Subsidiary, (ii) take all
actions reasonably requested by the Administrative Agent in order to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority lien and security interest (or equivalent security status under
applicable Law) in such property (subject only to applicable Permitted Liens),
including without limitation, (A) the filing of Uniform Commercial Code
financing statements, or similar documents, in such jurisdictions as may be
required by the Security Documents or by law or as may be reasonably requested
by the Administrative Agent to perfect the Administrative Agent's security
interest in the assets of the Borrower and such Subsidiary, (B) the entry into a
Vessel Mortgage and all related documents and instruments reasonably requested
by the Administrative Agent with respect to each of the vessels owned by the
Borrower and/or any of its Subsidiaries, (C) the entry into pledge agreements,
Control Agreements, Assignments of Earnings and Insurances, Lien waivers,
landlord agreements and bailee agreements, and (D) taking any additional action,
including, without limitation, actions within the United States and in foreign
jurisdictions with respect to all Collateral reasonably requested by the
Administrative Agent in order to perfect (or the equivalent security status
under applicable Law) the Administrative Agent's security interest in the
Collateral, and to provide the Administrative Agent with "control" (or the
equivalent security status under applicable Law) over such Collateral, (iii)
with respect each Subsidiary (including each Foreign Subsidiary), promptly
(A) execute and deliver to the Administrative Agent such amendments or addendums
to the Security Documents or new security or pledge agreements as the
Administrative Agent deems necessary to grant to the Administrative Agent, for
the benefit of the Secured Parties, a perfected first priority security interest
(or equivalent security status under applicable Law) in the Equity Interests of
such Subsidiary that is owned by such Loan Party (subject only to applicable
Permitted Liens) and (B) deliver to the Administrative Agent the certificates
(if any) representing such Equity Interests, together with undated stock powers
or share transfer forms, in blank, executed and delivered by a duly authorized
officer of the applicable Loan Party, and (iv) deliver to the Administrative
Agent  such other documents, instruments, agreements, certificates, filings, and
legal opinions relating to the matters described above, all of which shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent; provided, that, the Administrative Agent may, in its sole
discretion, determine that the expense of certain of the above required actions
outweighs the benefit to the Administrative Agent and the Lenders and
accordingly may waive such requirements.
 
(b)            As soon as practicable and, in any event, on or before March 9,
2015 (as such date may be extended by the Administrative Agent in its sole
discretion), the Borrower shall, or shall cause to be delivered to the
Administrative Agent each of the following:
 
(i)
an incumbency certificate executed by the Responsible Officer(s) (other than any
chief restructuring officer) of each Post-Closing Foreign Subsidiary evidencing
the identity, authority and capacity of each Responsible Officer authorized to
act as a Responsible Officer in connection with each Loan Document to which such
Post-Closing Foreign Subsidiary is a party;

(ii)
copies, certified by the Secretary or Assistant Secretary (or other appropriate
Responsible Officer) of the applicable Post-Closing Foreign Subsidiary, of all
resolutions and other appropriate authorizing actions taken or to be taken by or
on behalf of each Post-Closing Foreign Subsidiary authorizing and approving the
execution, delivery and performance of all Loan Documents to which such
Post-Closing Foreign Subsidiary is a party, which resolutions or authorizing
actions have not been revoked, modified, amended or rescinded and are in full
force and effect as of the Closing Date;

(iii)
such Organizational Documents, certified by the Secretary or Assistant Secretary
(or other appropriate Responsible Officer) of the applicable Post-Closing
Foreign Subsidiary, and/or certificates of good standing or similar certificates
or instruments as the Administrative Agent may reasonably require to evidence
that each Post-Closing Foreign Subsidiary is duly organized or formed, and that
such Post-Closing Foreign Subsidiary is validly existing, in good standing and
(if applicable) qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and

(iv)
a certificate of a Responsible Officer of each Post-Closing Foreign Subsidiary
either (A) attaching copies of all material consents, licenses and approvals
required to be obtained by any Loan Party in connection with the filing of the
Chapter 11 Case and the execution, delivery and performance by such Post-Closing
Foreign Subsidiary and the validity against such Post-Closing Foreign Subsidiary
of the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required, in each case, other than the
Interim Order and Final Order.

(c)            As soon as practicable and, in any event, on or before March 13,
2015 (as such date may be extended up to March 23, 2015 by the Administrative
Agent in its sole discretion), the Borrower shall, or shall cause to be
delivered to the Administrative Agent a fully executed copy of the Restricted
Cash Collateral Account Control Agreement.
 
(d)            As soon as practicable, and, in any event on or before March 13,
2015 (as such date may be extended up to March 23, 2015 by the Administrative
Agent in its sole discretion), the Borrower shall deliver to the Administrative
Agent undated stock powers executed in blank and instruments evidencing any
indebtedness pledged thereunder, all indorsed in blank for all of the Equity
Interests of Cal Dive International Pte. Limited and Cal Dive International
(Australia) Pty Limited.
 
6.23            Appraisals; Enterprise Valuations.  The Administrative Agent
shall be entitled to obtain, from time to time, at the expense of the Borrower,
one or more appraisals with respect to any assets of, and/or enterprise
valuation with respect to all or any portion of the business of, the Borrower
and its subsidiaries.  The Borrower shall cooperate with, provide the
information reasonably requested in connection with, and pay the fees and
expenses of, such appraisals and valuations and provide any information
reasonably requested by the Administrative Agent and/or its appraisers,
investment bankers, or other professionals in connection therewith.
 
6.24            Permitted Liquidation Subsidiaries.  The Permitted Liquidation
Subsidiaries shall not engage in any business other than actions necessary for
their dissolution.  The dissolution of the Permitted Liquidation Subsidiaries
shall be completed as promptly as possible and satisfactory evidence thereof
shall be delivered to the Administrative Agent.
 
ARTICLE VII

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly:
7.01            Liens.  Create, incur, assume or permit to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
 
(a)            Liens created pursuant to any Loan Document;
 
(b)            Liens existing on the date hereof and listed on Schedule 7.01;
 
(c)            Liens for taxes, assessments, other governmental charges or
levies not yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
 
(d)            carriers', warehousemen's, mechanics', materialmen's,
repairmen's, vendors', landlords', or other like Liens, including common law
maritime Liens or Liens under the Federal Maritime Lien Act or similar state
statutes, arising in the ordinary course of business for amounts which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
in accordance with GAAP with respect thereto are maintained on the books of the
applicable Person;
 
(e)            pledges or deposits in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)            easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;
 
(h)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);
 
(i)            Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the principal amount of the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;
 
(j)            [Intentionally left blank];
 
(k)            [Intentionally left blank];
 
(l)            [Intentionally left blank];
 
(m)            Liens on leasehold interests of the Borrower or any Subsidiary
created by the lessor of the applicable leased premises in favor of a mortgagee
of such premises;
 
(n)            [Intentionally left blank];
 
(o)            Liens for salvage or general average for amounts which are not
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
 
(p)            Liens incurred in the ordinary course of business of the Borrower
or any Subsidiary arising from vessel chartering, operations, drydocking,
maintenance, the furnishing of supplies or fuel to vessels and crews wages, in
each case (i) of a maritime lien nature and (ii)  for amounts which are not
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
 
(q)            [Intentionally left blank];
 
(r)            [Intentionally left blank];
 
(s)            Liens in favor of a banking or brokerage institution arising by
operation of law or otherwise encumbering deposits or securities (including the
right of set-off) held by such institution, in each case which arise in the
ordinary course of business in connection with the provision of deposit or
security account services and are within the general parameters customary in the
banking or brokerage industry;
 
(t)            Liens existing on the Closing Date securing the Pre-Petition
Junior Debt or any Liens granted pursuant to the Interim Order or Final Order;
and
 
(u)            to the extent not contemplated by the foregoing (a) through (t),
the Permitted Prior Pre-Petition Liens.
Notwithstanding the foregoing, Liens permitted under this Section 7.01 shall at
all times be junior and subordinate to the Liens under the Loan Documents and
the Interim Order and Final Order, other than the Carve-Out (including, with
respect to Case Professionals, an amount not to exceed the Case Professionals
Carve-Out Amount) and the Permitted Prior Liens.  Notwithstanding the foregoing,
upon payment of the claim secured by any Lien permitted under this Section 7.01,
the applicable creditor shall release the Lien securing such claim to the extent
of such payment within 15 days of such payment.
7.02            Investments.  Make any Investments, except:
 
(a)            Investments existing on the date hereof and listed on
Schedule 7.02;
 
(b)            Investments held by the Borrower or any Subsidiary in the form of
Cash Equivalents;
 
(c)            [intentionally omitted];
 
(d)            Investments of (i) the Borrower in any Subsidiary Guarantor or
subject to the Approved Budget (subject to the Permitted Variance), any other
Foreign Subsidiary and (ii) any Subsidiary in the Borrower or in a Subsidiary
Guarantor;
 
(e)            Investments (i) consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and (ii) received in satisfaction or
partial satisfaction thereof from financially troubled customers and suppliers
to the extent reasonably necessary in order to prevent or limit loss or received
in connection with the bankruptcy or reorganization of its customers and
suppliers;
 
(f)            (i) Guarantees permitted by Section 7.03, and (ii) Guarantees by
the Borrower or any Subsidiary for the performance or payment obligations of the
Borrower or any Wholly Owned Subsidiary, which obligations were incurred in the
ordinary course of business and do not constitute Indebtedness;
 
(g)            [intentionally omitted];
 
(h)            [intentionally omitted];
 
(i)            cash Investments consisting of Capital Expenditures permitted
pursuant to Section 7.12 in accordance with the Approved Budget (subject to the
Permitted Variance);
 
(j)            [intentionally omitted]
 
(k)            any Investments received solely in exchange for Equity Interests
consisting of common stock of the Borrower (excluding any Equity Interests that
would constitute Indebtedness);
 
(l)            [intentionally omitted]; and
 
(m)            Investments consisting of intercompany Indebtedness permitted to
be incurred under, and complying with the requirements of, Section 7.03.
 
7.03            Indebtedness.  Create, incur, assume or permit to exist any
Indebtedness, except:
 
(a)            Indebtedness under the Loan Documents;
 
(b)            Indebtedness existing on the date hereof and listed on
Schedule 7.03(b);
 
(c)            [intentionally omitted];
 
(d)            [intentionally omitted];
 
(e)            Indebtedness in respect of capital leases, and purchase money
obligations for fixed or capital assets within the limitations set forth in
Section 7.01(i) and in accordance with the Approved Budget (subject to the
Permitted Variance);
 
(f)            unsecured Indebtedness that is subordinated to the Obligations in
a manner satisfactory to the Administrative Agent in its sole discretion and
subject to the Approved Budget (subject to the Permitted Variance);
 
(g)            Indebtedness of the Borrower outstanding under the Pre-Petition
Junior Loan Documents in an aggregate principal amount of $100,000,000 plus
accrued and unpaid interest thereon and fees and expenses payable thereunder;
 
(h)            [intentionally omitted];
 
(i)            Indebtedness of the Borrower or any Subsidiary owed to the
Borrower or any Subsidiary; provided that in each case such Indebtedness shall
be (A) permitted by Section 7.02 and (B) subordinated to the Obligations on the
terms set forth on Annex I to the Subsidiary Guaranty, or on other terms
reasonably acceptable to the Administrative Agent;
 
(j)            [intentionally omitted];
 
(k)            unsecured Indebtedness in respect of letters of credit, bank
guarantees, surety bonds, performance bonds, warranty bonds, bid bonds and
similar obligations, in each case, supporting international operations of the
Borrower and its Subsidiaries, as set forth in the Approved Budget (subject to
the Permitted Variance);
 
(l)            [intentionally omitted];
 
(m)            [intentionally omitted];
 
(n)            [intentionally omitted];
 
(o)            Qualified Convertible Indebtedness in an aggregate principal
amount not to exceed $86,250,000, plus accrued and unpaid interest thereon and
fees and expenses payable thereunder;
 
(p)            [intentionally omitted]; and
 
(q)            Indebtedness incurred by Foreign Subsidiaries listed on Schedule
7.03(b).
 
No Loan Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness, other than the Obligations and, solely
to the extent consistent with the Approved Budget (subject to the Permitted
Variance), pre-petition obligations payable pursuant to an order of the
Bankruptcy Court.
Notwithstanding the foregoing, and except for the Carve-Out (including, with
respect to Case Professionals, an amount not to exceed the Case Professionals
Carve-Out Amount), no Indebtedness under this Section 7.03 shall be permitted to
have an administrative expense claim status under the Bankruptcy Code senior to
or pari passu with the superpriority administrative expense claims of the
Administrative Agent and the Lenders as set forth herein and in the Interim
Order and Final Orders.
7.04            Fundamental Changes.  Other than (i) a merger of the Borrower or
a Domestic Subsidiary to effectuate a reincorporation or statutory conversion in
another state of the United States or (ii) a statutory conversion in any state
of the United States, in either case upon at least 30 days' prior written notice
to the Administrative Agent, merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
related transactions) all or substantially all of its assets (whether now owned
or hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
 
(a)            any Subsidiary may merge with or dissolve into (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries, provided that when any Subsidiary
Guarantor is merging with or dissolving into another Subsidiary, the Subsidiary
Guarantor shall be the continuing or surviving Person;
 
(b)            any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary, and may thereafter liquidate or dissolve if applicable; provided
that if the transferor in such a transaction is a Subsidiary Guarantor, then the
transferee must either be the Borrower or a Subsidiary Guarantor;
 
(c)            [intentionally omitted]; and
 
(d)            the Borrower or any Subsidiary may Dispose of all of the Equity
Interests of any Subsidiary in accordance with Section 7.05(n).
 
7.05            Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition other than
 
(a)            in accordance with the Noncore Asset Sale Order or the Remaining
Business Sale Orders, as applicable, so long as (i) such Disposition is made in
accordance with the terms of Section 6.21, (ii) such Disposition has been
approved in writing by (x) the Administrative Agent, (y) to the extent the fair
market value (determined by reference to the most recent appraisal available to
the Administrative Agent or, if no such appraisal is available, as reasonably
determined by the Administrative Agent) of the asset(s) to be disposed of in any
transaction or series of related transactions exceeds $2,000,000, the Required
Lenders (provided that, any Disposition of the Western Hemisphere Remaining
Business shall be subject to the prior written approval of the Administrative
Agent, the Required Term Lenders, and until indefeasible repayment in full, in
cash, of the Revolving Credit Facility (other than Letters of Credit which have
been Cash Collateralized) and termination of the Revolving Credit Commitments,
the Required Revolving Credit Lenders), and (iii) the Net Proceeds of each such
Disposition shall be applied in accordance with Section 2.06(b), 2.06(e),
2.06(f) and 8.03, as applicable.
 
(b)            (i) Dispositions permitted by Section 7.04 and (ii) Restricted
Payments permitted by Section 7.06.
 
(c)            any Disposition of assets pursuant to (i) a condemnation,
appropriation, seizure or similar taking or proceeding by a Governmental
Authority or (ii) the requirement of, or at the direction of, a Governmental
Authority, in each case, so long as the Net proceeds of each such Disposition
shall be applied in accordance with Section 2.06(b), 2.06(e), 2.06(f) and 8.03,
as applicable.
 
7.06            Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that each Subsidiary may declare and make Restricted Payments to the
Borrower, the Subsidiary Guarantors and any other Person that owns an Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made.
 
7.07            Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Subsidiaries on the date hereof or any business reasonably
related or incidental thereto other than any activities associated with a
wind-down of the Loan Parties' business.
 
7.08            Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm's length transaction with a
Person other than an Affiliate, provided that the foregoing restriction shall
not apply to transactions as follows so long as such transactions are in
accordance with the Approved Budget (subject to the Permitted Variance): 
(i) transactions between the Borrower and any Subsidiary Guarantor or between
and among any Subsidiary Guarantors; (ii) any Restricted Payment permitted by
Section 7.06; (iii) Investments permitted under Section 7.02(d); (iv) loans and
advances permitted under Section 7.02(c) and Guarantees permitted under
Section 7.02(f); (v) the performance of employment, equity award, equity option
or equity appreciation agreements, plans or other similar compensation or
benefit plans or arrangements (including vacation plans, health and insurance
plans, deferred compensation plans and retirement or savings plans) entered into
by the Borrower or any Subsidiary in the ordinary course of its business with
its employees, officers and directors; (vi) the performance of any agreement set
forth under Schedule 7.08 and as in effect on the date hereof or as otherwise in
a form as provided on such Schedule; and (vii) fees and compensation to, and
indemnity provided on behalf of, officers, directors, and employees of the
Borrower or any Subsidiary in their capacity as such, to the extent such fees
and compensation are customary.
 
7.09            Burdensome Agreements.  Except for restrictions and conditions
(1) imposed by Law, (2) existing on the date hereof (in the case of documents
governing Indebtedness listed on Schedule 7.03), (3) of a customary nature
contained in agreements relating to the Disposition of a Subsidiary otherwise
permitted under this Agreement pending such Disposition, provided such
restrictions and conditions apply only to the Subsidiary that is to be Disposed
of, or (4) contained in joint venture agreements or other similar agreements
entered into in the ordinary course of business in respect to the Disposition or
distribution of assets of such joint venture, enter into any Contractual
Obligation (other than this Agreement or any other Loan Document, or any related
document, instrument or agreement) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments to the Borrower or any Subsidiary
Guarantor or to otherwise transfer property to the Borrower or any Subsidiary
Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Subsidiary to create, incur, assume or permit to
exist Liens on its property to secure the Obligations; provided, however, that
the foregoing clauses (i) and (ii) shall not prohibit any such limitations
contained in the Pre-Petition Junior Loan Documents as in effect on the Closing
Date, and the foregoing clause (iii) shall not (A) prohibit any negative pledge
incurred or provided in the Pre-Petition Junior Loan Documents as in effect on
the Closing Date or in favor of any holder of a Lien permitted by Section
7.01(f), (i), or (t) and secured Indebtedness permitted under Section 7.03(e)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness and (B) apply to customary provisions in
leases, licenses and similar contracts restricting the assignment, encumbrance,
sub-letting or transfer thereof; or (b) except for the Pre-Petition Junior Loan
Documents as in effect on the Closing Date, requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure the
Obligations.  In addition, no Loan Party shall become a party to any agreement,
note, indenture or instrument, or take any other action, that would prohibit the
creation of a Lien on any of its properties or other assets in favor of
Administrative Agent, on behalf of itself and Lenders, as additional collateral
for the Obligations, except operating leases, capital leases, or licenses which
prohibit Liens upon the assets that are subject thereto.  The prohibition
provided for in this Section 7.09 specifically includes, without limitation, any
effort by the Borrower, any Committee, or any other party-in-interest in the
Chapter 11 Case to prime or create pari passu to any claims, Liens or interests
of the Administrative Agent and Lenders any Lien (other than the Carve-Out
(including, with respect to Case Professionals, an amount not to exceed the Case
Professionals Carve-Out Amount) and the Permitted Prior Liens) irrespective of
whether such claims, Liens or interests may be "adequately protected".
 
7.10            Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
 
7.11            Collateral Coverage Sublimit.  Permit the aggregate Outstanding
Amount of all Loans plus the aggregate Outstanding Amount of all L/C Obligations
at any time to exceed the Collateral Coverage Sublimit.
 
7.12            Capital Expenditures.  Make or become legally obligated to make
any Capital Expenditure in the ordinary course of business other than as set
forth in the Approved Budget (subject to the Permitted Variance) other than any
Capital Expenditure relating to the vessel the Uncle John which Capital
Expenditure is covered by the Borrower's insurance policies.
 
7.13            Amendment of Organizational Documents, Pre-Petition Junior Loan
Documents and Material Contracts.  (a) Amend any of its Organizational
Documents, (b) amend, supplement, modify or restate any of the Pre-Petition
Junior Loan Documents, or (c) amend, supplement, modify or restate any Material
Contract in a manner adverse to the rights or interests of the Borrower or any
of its Subsidiaries which is a party thereto or adverse to the rights or
interests of Administrative Agent and the Lenders.
 
7.14            Accounting Changes.  Make any change in (a) accounting policies
or reporting practices, except (i) as required or permitted by GAAP or (ii) as
the Borrower reasonably deems necessary to comply with any Law, or (b) fiscal
year.
 
7.15            Prepayments, Etc. of Indebtedness.  Except pursuant to the
Approved Budget, Borrower shall not make any payment on account of, purchase,
defease, redeem, prepay, decrease or otherwise acquire or retire for value any
Pre-Petition Indebtedness other than (i) the Pre-Petition Senior Loan
Obligations and (ii) prior to the occurrence during the continuance of an Event
of Default and solely in accordance with the Approved Budget (subject to
Permitted Variance) payment of (A) Pre-Petition employee wages, benefits and
related employee taxes as of the Petition Date, (B) Pre-Petition sales, use and
real property taxes, (C) Pre-Petition amounts due in respect of insurance
financings, (D) amounts approved in accordance with other "first day" orders
reasonably satisfactory to the Administrative Agent (including the Critical
Vendor Order and payment of fees and expenses (including fees and expenses of
professionals) of the Pre-Petition Senior Agent and the Pre-Petition Senior
Lenders, and subject to the limitations set forth in the Approved Budget,
payment of certain expenses (which expenses include fees and expenses of
professionals) of the Pre-Petition Junior Agent and the Pre-Petition Junior
Lenders), (E) cure amounts reasonably acceptable to Agent under assumed leases
and executory contracts and (F) other Pre-Petition Indebtedness to the extent
authorized by the Bankruptcy Court and set forth in the Approved Budget (subject
to the Permitted Variance).
 
7.16            Partnerships, Etc.  Become a general partner in any general or
limited partnership or joint venture after the Petition Date.
 
7.17            Off-Balance Sheet Liabilities.  Create, incur, assume or suffer
to exist any Off-Balance Sheet Liabilities.
 
7.18            Sanctions.  Directly or indirectly, in violation of any
applicable Laws use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, the Borrower knew to be the subject of Sanctions, or in any other
manner that will knowingly result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Administrative Agent, L/C Issuer, or otherwise) of Sanctions.
 
7.19            Budget Compliance Covenants.
 
(a)            Pay any expense or other disbursement other than those set forth
in the Approved Budget (other than the Carve-Out after the Triggering Event
Date) outside of the following variances (the "Permitted Variance");
 
(i)
permit Actual Collections to be less than 85% of Budgeted Collections for any
Trailing Four Week Period set forth in the Approved Budget commencing on the
fifth Friday after the Petition Date; provided, that, if Actual Collections are
less than 85% of Budgeted Collections for any Trailing Four Week Period set
forth in the Approved Budget solely as a result of a delay in receipt of one or
more identifiable receivables(s) that were projected to be received during such
Trailing Four Week Period in the Approved Budget, so long as such receivable(s)
are received not more than 14 days after the end of such Trailing Four Week
Period, such receivable(s) shall be treated as having being received during such
Trailing Four Week Period solely for purposes of compliance with this Section
7.19(a);

(ii)
permit the shortfall of Actual Collections to Budgeted Collections for the
periods commencing on the Petition Date and ending as of each of (i) the first
full Week following the Petition Date, (ii) the second full Week following the
Petition Date, and (iii) the third full Week following the Petition Date, to be
more than $2,500,000;

(iii)
permit Actual Disbursements to be more than 115% of Budgeted Disbursements for
any Trailing Four Week Period set forth in the Approved Budget commencing on the
fifth Friday after the Petition Date; provided that, to the extent that, in any
Trailing Four Week Period (the "Subject Period"), Actual Disbursements are less
than Budgeted Disbursements (the amount of such difference, the "Variance"), the
Budgeted Disbursements solely for the succeeding Trailing Four Week Period (but
not, for the avoidance of doubt, any successive Trailing Four Week Period) shall
be increased by an amount equal to (A) for the Subject Period that is the first
four-week period after the Petition Date, the Variance, (B) for the Subject
Period that is the second four-week period after the Petition Date, the lesser
of (1) twenty percent (20%) of Budgeted Disbursements for the Subject Period and
(2) the Variance, and (C) for each subsequent Subject Period, the lesser of (1)
ten percent (10%) of Budgeted Disbursements for the Subject Period and (2) the
Variance;

(iv)
permit the overage of Actual Disbursements to Budgeted Disbursements for the
periods commencing on the Petition Date and ending as of each of (i) the first
full Week following the Petition Date, (ii) the second full Week following the
Petition Date, and (iii) the third full Week following the Petition Date, to be
more than $3,000,000;

(v)
permit Actual Fee Disbursements to be more than 115% of Budgeted Fee
Disbursements for any Trailing Four Week Period set forth in the Approved Budget
commencing on the fifth Friday after the Petition Date; provided, that in
addition to the variances set forth solely in this subclause (v), the Loan
Parties shall be entitled to carry forward any excess of budgeted over actual
disbursements for professional fees and expenses in any Period to the succeeding
Periods set forth in the Approved Budget until such excess is reduced to zero
dollars ($0)) and such carried forward amount shall be added to the Permitted
Variance in this subclause (v);

(vi)
permit Actual Fee Disbursements to be more than 130% of Budgeted Fee
Disbursements for the period commencing on the Petition Date and ending the
first full Week after the Petition Date;

(vii)
permit Actual Fee Disbursements to be more than 120% of Budgeted Fee
Disbursements for (i) the Second full Week following the Petition Date and (ii)
the third full Week following the Petition Date; provided, that in addition to
the variances set forth solely in this subclause (vii), the Loan Parties shall
be entitled to carry forward any excess of budgeted over actual disbursements
for professional fees and expenses in any Period to the succeeding Periods set
forth in the Approved Budget until such excess is reduced to zero dollars ($0))
and such carried forward amount shall be added to the Permitted Variance in this
subclause (vii);

(viii)
permit Actual Capital Expenditures to be more than 115% of Budgeted Capital
Expenditures for any Cumulative Thirteen Week Period set forth in the Approved
Budget; and

(ix)
permit billings to any customer of the Loan Parties, including, without
limitation pursuant to the Pemex Contract, to be less than, as of the end of
each time period set forth on Schedule 7.19, the applicable billings amount for
such customer set forth under the heading "Minimum Billings"; provided, that the
Borrower shall be entitled to the applicable cure periods as set forth therein.

7.20            Chapter 11 Claims.  No Loan Party shall incur, create, assume,
suffer to exist or permit any other superpriority administrative claim which is
pari passu with or senior to the claims of Agent and Lenders against the
Borrower, except as set forth in Section 2.18.
 
ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES
8.01            Events of Default.  Notwithstanding the provisions of Section
362 of the Bankruptcy Code and without notice, application or motion to, hearing
before, or order of the Bankruptcy Court or any notice to any Loan Party, and
subject to Section 8.02, any of the following shall constitute an Event of
Default:
 
(a)            Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
 
(b)            Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.03, 6.05,
6.10, 6.12, 6.17, 6.18, 6.19, 6.20, 6.21, 6.22 or Article VII.
 
(c)            Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues unremedied for 30 days after the earlier of (i) the date on
which the Borrower or such Loan Party obtains, or reasonably should have had,
knowledge of such failure and (ii) the date on which the Borrower or such Loan
Party receives notice thereof from the Administrative Agent; or
 
(d)            Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)            Cross-Default.  Except for defaults occasioned by the filing of
the Chapter 11 Case and defaults resulting from obligations with respect to
which the Bankruptcy Code prohibits any Loan Party from complying or permits any
Loan Party not to comply, (i) the Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, in each case prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or
 
(f)            Judgments.  There is entered against the Borrower or any
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), and (i) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (ii) there is a
period of 30 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
 
(g)            ERISA.  (i) An ERISA Event occurs that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
subject the Borrower or any Subsidiary to liability individually or in the
aggregate in excess of the Threshold Amount, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or
 
(h)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document;
 
(i)            [Intentionally Omitted];
 
(j)            [Intentionally Omitted];
 
(k)            Pre-Petition Junior Debt. (i) Any Loan Party makes any payment,
whether in principal, interest, premiums or fees, in respect of any Pre-Petition
Junior Debt, Qualified Convertible Indebtedness or Subordinated Debt, or makes
any other payment thereon, in any such case, that is not allowed under the terms
of this Agreement, the Interim Order or the Final Order, or (ii) any Loan Party
amends, supplements or otherwise modifies any Pre-Petition Junior Loan Document
or any document governing Qualified Convertible Indebtedness of Subordinated
Debt that is not allowed under, or otherwise violates or breaches, the
provisions of this Agreement.
 
(l)            Chapter 11 Defaults.  The occurrence of any of the following in
the Chapter 11 Case:
 
(i)
the bringing of a motion, taking of any action or the filing of any plan of
reorganization or disclosure statement attendant thereto by any Loan Party in
the Chapter 11 Case: (A) to obtain additional financing under Section 364(c) or
(d) of the Bankruptcy Code not otherwise permitted pursuant to this Agreement
without the prior written consent of the Required Lenders unless such financing
is proposed to refinance the Obligations in full in cash; (B) to grant any Lien
other than Permitted Liens upon or affecting any Collateral; (C) except as
provided in the Interim Order or Final Order, as the case may be, to use cash
collateral of the Administrative Agent under Section 363(c) of the Bankruptcy
Code without the prior written consent of the Agent and the Required Lenders; or
(D) adverse to the Administrative Agent and the Lenders or their rights and
remedies hereunder or their interest in the Collateral including challenging the
priority and/or validity of the Pre-Petition Senior Liens;

(ii)
the filing of any plan of reorganization or disclosure statement attendant
thereto, or any direct or indirect amendment to such plan or disclosure
statement, by a Loan Party (A) to which the Administrative Agent and the
Required Lenders do not consent or otherwise agree to the treatment of their
claims or (B) that does not provide for the payment in full of the Obligations
on the effective date thereof;

(iii)
the entry of an order in the Chapter 11 Case confirming a plan of reorganization
that (A) is not acceptable to the Administrative Agent in its sole discretion or
(B) does not contain a provision for termination of the Commitments and
repayment in full in cash of all of the Obligations under this Agreement on or
before the effective date of such plan or plans;

(iv)
the entry of an order amending, supplementing, staying, vacating or otherwise
modifying the Loan Documents or the Interim Order, the Final Order without the
written consent of the Required Lenders, the filing of a motion for
reconsideration by the Borrower or any Guarantor with respect to the Interim
Order or the Final Order or the filing of a motion for reconsideration by any
other Person (other than the Administrative Agent or any Lender) with respect to
the Interim Order or the Final Order which motion is granted by the Court;

(v)
the Final Order is not entered within 30 days of the Petition Date (or such
later date (that is not more than fifteen (15) days later) as the Administrative
Agent may agree in writing in its sole discretion);

(vi)
the payment of, or application for authority to pay, any Pre-Petition
Indebtedness unless otherwise set forth in the Approved Budget (subject to the
Permitted Variance);

(vii)
the allowance of any claim or claims under Section 506(c) of the Bankruptcy Code
against the Administrative Agent, any Lender or any of the Collateral or against
the Pre-Petition Senior Agent, any Pre-Petition Senior Lender or any Collateral
(as defined in the Pre-Petition Senior Loan Agreement) other than the Carve-Out
and in respect of the Permitted Prior Liens;

(viii)
the appointment of an interim or permanent trustee in the Chapter 11 Case or the
appointment of a receiver or an examiner in the Chapter 11 Case with expanded
powers to operate or manage the financial affairs, the business, or
reorganization of the Borrower; or the sale without the Administrative Agent and
Lenders' consent, of all or substantially all of the Borrower's assets either
through a sale under Section 363 of the Bankruptcy Code, through a confirmed
plan of reorganization in the Chapter 11 Case, or otherwise that does not
provide for payment in full in cash of the Obligations and the Pre-Petition
Senior Loan Obligations and termination of Lenders' commitment to make Loans;

(ix)
the dismissal of the Chapter 11 Case, or the conversion of the Chapter 11 Case
from one under Chapter 11 to one under Chapter 7 of the Bankruptcy Code or any
Loan Party shall file a motion or other pleading seeking the dismissal of the
Chapter 11 Case under Section 1112 of the Bankruptcy Code or otherwise;

(x)
the entry of an order by the Bankruptcy Court granting relief from or modifying
the automatic stay of Section 362 of the Bankruptcy Code (x) to allow any
creditor to execute upon or enforce a Lien on any Collateral, or (y) with
respect to any Lien of or the granting of any Lien on any Collateral to any
state or local environmental or regulatory agency or authority, which in either
case involves a claim of $250,000 or more (other than (1) solely for the purpose
of allowing such creditor to determine the liquidated amount of its claim or (2)
to permit the commencement of or prosecution of a proceeding to collect solely
against an insurance company);

(xi)
the commencement of a suit or action against Administrative Agent or any Lender
relating to any Loan Party or any portion of the Collateral or to any Loan
Document, and, as to any suit or action brought by any Person other than a Loan
Party or a Subsidiary, officer or employee of a Loan Party, the continuation
thereof without dismissal for thirty (30) days after service thereof on
Administrative Agent or such Lender, that asserts or seeks by or on behalf of
Borrower, the Environmental Protection Agency, any state environmental
protection or health and safety agency, any official committee in the Chapter 11
Case or any other party in interest in the Chapter 11 Case, (A) a claim in
excess of $250,000, (B) any legal or equitable remedy that would have the effect
of subordinating any or all of the Obligations or Liens of Administrative Agent
or any Lender under the Loan Documents, the Pre-Petition Senior Loan Obligations
or the Pre-Petition Senior Liens to any other claim other than the Carve Out,
the Permitted Prior Liens or, with respect to the Pre-Petition Senior Loan
Obligations or Pre-Petition Senior Liens, the Obligations and the Liens under
the Loan Documents, (C) would otherwise have a Material Adverse Effect, or (D)
have a material adverse effect on the rights and remedies of Administrative
Agent or any Lender under any Loan Document or the collectability of all or any
portion of the Obligations or the Pre-Petition Senior Loan Obligations;

(xii)
the entry of an order in the Chapter 11 Case avoiding or requiring repayment of
any portion of the payments made on account of the Obligations owing under this
Agreement or the other Loan Documents or the Pre-Petition Senior Loan
Obligations owing under the Pre-Petition Senior Loan Agreement or the other
Pre-Petition Senior Loan Documents;

(xiii)
the failure of Borrower to perform any of its obligations under the Interim
Order, the Final Order or the Cash Management Order;

(xiv)
the entry of an order in the Chapter 11 Case granting any other super priority
administrative claim or Lien equal or superior to that granted to Administrative
Agent, on behalf of itself and Lenders, other than as expressly set forth in the
Interim Order (or the Final Order, when applicable);

(xv)
absent the written consent of the Administrative Agent at the direction of the
Required Lenders or as otherwise permitted hereunder, entry by the Bankruptcy
Court of an order under Section 363 or 365 of the Bankruptcy Code authorizing or
approving the sale or assignment of a material portion of any of any Loan
Party's assets.

(xvi)
the entry of an order in the Chapter 11 Case avoiding or requiring repayment of
any portion of the payments made on account of the Obligations owing under this
Agreement;

(xvii)
the Borrower shall have submitted a Loan Notice or a Request for use of cash
collateral from the Restricted Cash Collateral Account pursuant to Section 4.03
at any time the conditions precedent set forth in Section 4.02 or Section 4.03,
as applicable, are not met (if the Administrative Agent honored such Borrowing
request) unless waived by the Administrative Agent and the Lenders in accordance
with the terms hereof;

(xviii)
the failure of the Borrower to comply with any order of the Bankruptcy Court,
including, without limitation any order instructing any Loan Party of any of
their Subsidiaries to return a vessel to port;

(xix)
the Borrower shall be unable to pay any Post-Petition obligation, including
without limitation, all administrative expense claims, in full in cash;

(xx)
the proposal of any sale of all or substantially all of the Borrower or any
Subsidiary's assets (either through a sale under Section 363 of the Bankruptcy
Code, through a confirmed plan or reorganization in the Case, or otherwise) that
does not preserve the Lenders' rights to credit bid their claims;

(xxi)
any arrest, seizure, expropriation, attachment, sequestration, distress or
execution that remains in effect for five (5) Business Days or longer and which
affects (A) any vessel of the Borrower or Guarantors or (B) any other assets of
the Borrower or Guarantors which has an aggregate fair market value greater than
$250,000;

(xxii)
the termination or commencement of liquidation of the Borrower's or any material
Guarantor's business other than asset sales in accordance with Section 6.21,
7.04 or 7.05 hereof;

(xxiii)
any non-monetary judgment or order with respect to a post-petition or
post-filing event shall be rendered against Borrower or any Loan Party which
does or would reasonably be expected to cause a Material Adverse Effect; or

(xxiv)
the expiration of the Interim Order unless the Final Order has been entered and
is effective.

8.02            Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of the Required Lenders, notwithstanding the provisions of
Section 362 of the Bankruptcy Code, without any application, motion or notice
to, hearing before, or order from, the Bankruptcy Court, take any or all of the
following actions:
 
(a)            declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)            subject to the Remedies Notice Period, declare the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower;
 
(c)            require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof);
 
(d)            subject to the Remedies Notice Period, exercise on behalf of
itself, the Lenders and the L/C Issuers all rights and remedies available to it,
the Lenders and the L/C Issuers under the Loan Documents;
 
(e)            subject to the Remedies Notice Period, terminate, reduce or
restrict any right or ability of the Borrower to use any cash collateral (other
than as expressly set forth in the Interim Order or the Final Order, as
applicable, during the Remedies Notice Period);
 
(f)            subject to the Remedies Notice Period, direct any or all of the
Loan Parties to sell or otherwise dispose of any or all of the Collateral on
terms and conditions acceptable to the Administrative Agent and Lenders pursuant
to Sections 363, 365 and other applicable provisions of the Bankruptcy Code
(and, without limiting the foregoing, direct any Loan Party to assume and assign
any lease or executory contract included in the Collateral to Administrative
Agent's designees in accordance with and subject to Section 365 of the
Bankruptcy Code);
 
(g)            subject to the Remedies Notice Period, enter onto the premises of
any Loan Party in connection with an orderly liquidation of the Collateral; or
 
(h)            subject to the Remedies Notice Period, exercise any rights and
remedies provided to Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the Code; and pursuant to the
Interim Order and the Final Order, the automatic stay of Section 362 of the
Bankruptcy Code shall be modified and vacated to permit Lenders to exercise
their remedies under this Agreement and the Loan Documents, without further
notice, application or motion to, hearing before, or order from, the Bankruptcy
Court.
 
Upon the occurrence of an Event of Default and the exercise by Administrative
Agent or Lenders of their rights and remedies under this Agreement and the other
Loan Documents, Borrower shall assist Administrative Agent and Lenders in
effecting a Disposition of the Collateral upon such terms as are acceptable to
the Agent and Required Lenders and shall assist the Administrative Agent in
obtaining, and shall provide the Administrative Agent with, access during normal
business hours and the rights to use, at no cost or expense, all real property
owned or leased by the Loan Parties to the extent necessary, appropriate or
reasonably requested in order to sell, lease or otherwise dispose of any of the
Collateral.
8.03            Application of Funds.  (a) After the occurrence of an Event of
Default and upon the election of the Administrative Agent or the Required
Lenders, (b) after the exercise of remedies provided for in Section 8.02, or (c)
after the Loans have automatically become immediately due and payable and the
L/C Obligations have automatically been required to be Cash Collateralized as
set forth in the proviso to Section 8.02), any amounts received on account of
the Obligations shall, subject to the provisions of Sections 2.16 and 2.17, be
applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such, and
then to payment of any outstanding Protective Advances;
Second, to establish and fund the Carve-Out Escrow;
Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Unused Line Fees
and Letter of Credit Fees) payable to the Revolving Credit Lenders in connection
with their Revolving Credit Commitments and the L/C Issuers (including fees,
charges and disbursements of counsel to the respective Lenders and L/C Issuers
and amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Unused Line Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Revolving Credit Lenders in
connection with their Revolving Credit Commitments and the L/C Issuers in
proportion to the respective amounts described in this clause Fourth payable to
them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16, ratably among the L/C Issuers
in proportion to the respective amounts described in this clause Fifth held by
them;
Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Credit Loans (including any capitalized fees), L/C
Borrowings, ratably among the Revolving Credit Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Sixth held by
them, with each payment of Revolving Credit Loans or L/C Borrowings accompanied
by a corresponding automatic dollar-for-dollar reduction to such Lender's
Revolving Credit Commitment;
Seventh, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Term Lenders in connection with their Term Commitments, ratably among them in
proportion to the respective amounts described in this clause Seventh payable to
them;
Eighth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans, ratably among the Term Lenders in connection
with their Term Commitments in proportion to the respective amounts described in
this clause Eighth payable to them;
Ninth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans, ratably among the Term Lenders, in proportion to
the respective amounts described in this clause Ninth held by them accompanied
by a corresponding automatic dollar-for-dollar reduction to such Lender's Term
Loan Commitment;
Tenth, to all other Pre-Petition Senior Loan Obligations;
Eleventh, as provided in the Interim Order or the Final Order or otherwise in
accordance with applicable Law; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Excluded Swap Obligations with respect to any Subsidiary Guarantor shall not be
paid with amounts received from such Subsidiary Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.
Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a "Lender" party hereto.
ARTICLE IX

ADMINISTRATIVE AGENT
9.01            Appointment and Authority.
 
(a)            Each of the Lenders and the L/C Issuers hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions, other than the consultation rights expressly afforded the Borrower
in Section 9.06.
 
(b)            The Administrative Agent shall also act as the "collateral agent"
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, potential Hedge Bank and potential Cash Management Bank) and the L/C
Issuers hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as "collateral agent" and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the "collateral agent" under the Loan Documents) as if
set forth in full herein with respect thereto.
 
9.02            Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03            Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the applicable L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04            Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
9.05            Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06            Resignation of Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the
applicable L/C Issuer directly, until such time as the Required Lenders appoint
a successor Administrative Agent as provided for above in this Section.  Upon
the acceptance of a successor's appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor's appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
9.07            Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08            No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Book Managers or Syndication or Documentation
Agents, if any, listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.
 
9.09            Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
 
(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.10 and 10.04) allowed in such judicial
proceeding; and
 
(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.10 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
of the L/C Issuer in any such proceeding.
9.10            Collateral and Guaranty Matters.  The Lenders and the L/C
Issuers irrevocably authorize the Administrative Agent, at its option and in its
discretion,
 
(a)            to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments, payment in full of all Obligations (other than (i)
contingent indemnification Obligations as to which no claim has been asserted
and (ii) any Obligations under any Secured Cash Management Agreement or Secured
Hedge Agreement as to which arrangements satisfactory to the holder thereof have
been made), and expiration or termination of all Letters of Credit, (ii) that is
Disposed of or to be Disposed of as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders;
 
(b)            to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);
 
(c)            to release any Subsidiary Guarantor from its obligations under
the Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and
 
(d)            to release any Liens, or to release any Subsidiary Guarantor from
its obligations under the Loan Documents, in each case in accordance with
Section 10.17.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the applicable Loan
Documents pursuant to this Section 9.10.
ARTICLE X  

MISCELLANEOUS
10.01                          Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless (i) such amendment, waiver or consent is permitted by the Interim Order
or the Final Order, as applicable and (ii) in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
 
(a)            waive any condition set forth in Section 4.01 or, in the case of
the initial Credit Extension, Section 4.02, without the written consent of each
Lender, or amend, modify or waive any condition precedent set forth in
Section 4.02 to any Credit Extension under the Revolving Credit Facility
(including, without limitation, the waiver of an existing Default or Event of
Default required to be waived in order for such Credit Extension to be made)
without the consent of the Required Revolving Credit Lenders;
 
(b)            extend or increase the Commitment  of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender;
 
(c)            postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
payment;
 
(d)            reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the proviso
immediately following clause (i) of this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender entitled to such amount; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of "Default Rate" or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder; and provided, further, that only the consent of the Required
Revolving Credit Lenders or Required Term Lenders, as the case may be, shall be
necessary to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate with respect to Loans or Letters of Credit under
the applicable Facility;
 
(e)            change (i) Section 2.14 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender or (ii) the order of application of any reduction in the
Commitments or any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.06(e) in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (x) if such Facility is the Term Facility, the Required Term
Lenders, and (y) if such Facility is the Revolving Credit Facility, the Required
Revolving Credit Lenders;
 
(f)            change any provision of this Section or the definition of
"Required Lenders," "Required Revolving Credit Lenders," "Required Term
Lenders," "Supermajority Lenders", "Supermajority Revolving Credit Lenders",
"Supermajority Term Lenders" or any other provision hereof specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender under the applicable Facility;
 
(g)            release all or substantially all of the Collateral (other than as
permitted by the Loan Documents or in connection with any disposition permitted
hereunder) in any transaction or series of related transactions, without the
written consent of each Lender;
 
(h)            release all or substantially all of the value of the Subsidiary
Guaranty (other than as permitted by the Loan Documents) without the written
consent of each Lender;
 
(i)            impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Credit Lenders;
 
(j)            amend Sections 6.21(a)(ii)(F), 6.21(b)(ix), or 6.21(c)(x), or
waive any Event of Default as a result of the failure to comply with such
Sections, without the written consent of the Supermajority Lenders;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) [intentionally omitted]; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder or any other
Loan Document (and any amendment, waiver, consent or any other Loan Document
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), nor shall a Defaulting Lender's vote or status as a Lender be required
in determining majority, unanimity or other condition or effect of any vote,
except that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.
10.02                          Notices; Effectiveness; Electronic Communication.
 
(a)            Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
other electronic transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
(i)
if to the Borrower, the Administrative Agent or an L/C Issuer, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii)
if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)            Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)            The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE."  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower's or the Administrative Agent's transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d)            Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, each L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, each other L/C Issuer.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the "Private Side Information" or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender's compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the "Public Side
Information" portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities Laws.
 
(e)            Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrower shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent made pursuant to this Agreement may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
10.03                          No Waiver; Cumulative Remedies.  No failure by
any Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.04                          Expenses; Indemnity; Damage Waiver.
 
(a)            Costs and Expenses.  The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent, its Affiliates and
the Lenders (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and each Lender, including any local or special
counsel to the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder (iii) all out‑of‑pocket
expenses incurred by the Administrative Agent, any Lender or any L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement,
the Interim Order and the Final Order, and the other Loan Documents, including
its rights under this Section, (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out‑of‑pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, (C) in obtaining of approval of the Loan Documents by the
Bankruptcy Court, (D) in connection with any sale of the Collateral including
pursuant to Section 6.21, and (E) the preparation and review of pleadings,
documents and reports related to the Chapter 11 Case and any subsequent case
under Chapter 7 of the Bankruptcy Code, attendance at meetings, court hearings
or conferences related to the Chapter 11 Case and any subsequent case under
Chapter 7 of the Bankruptcy Code, and general monitoring of the Chapter 11 Case
and any subsequent case under Chapter 7 of the Bankruptcy Code; (iv) all
reasonable fees, costs and expenses incurred by the Administrative Agent or its
Affiliates in connection with engaging any financial consultants or appraisers
by or at the request of the Administrative Agent or the Required Lenders; and
(v) all fees, costs and expenses associated with the matters set forth in
Section 6.22.
 
(b)            INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND EACH L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN "INDEMNITEE") AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE) INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY
THIRD PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, INCLUDING THE TRANSACTION, OR, IN THE CASE OF
THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES
ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS
THEREFROM (INCLUDING ANY REFUSAL BY A L/C ISSUER TO HONOR A DEMAND FOR PAYMENT
UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH
DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT),
(III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR
FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES,
OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY
OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OR STRICT LIABILITY OF THE
INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE
BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH
OF SUCH INDEMNITEE'S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF
THE BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT
IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.
 
(c)            Reimbursement by Lenders.  To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer or any Related Party of any of the foregoing,
each Lender (but, with respect to the L/C Issuer, solely the Revolving Credit
Lenders) severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).
 
(d)            Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and the Borrower
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e)            Payments.  All amounts due under this Section shall be payable
not later than ten Business Days after demand therefor.  If the Borrower fails
to pay any costs or expenses within ten (10) Business Days after demand thereof
by the Administrative Agent, the amount of such unpaid fees or expenses shall be
added to the principal amount of the Revolving Credit Loans.
 
(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent and the L/C Issuers, the replacement of
any Lender, the termination of the Aggregate Commitments, the termination of the
Loan Documents and the repayment, satisfaction or discharge of all the other
Obligations.
 
(g)            Approved Budget.  The fees and expenses of the Administrative
Agent, the Issuing Bank and the Lenders, including counsel fees, financial
advisor fees and appraiser fees of the Administrative Agent and the Lenders and
any other fees under this Section 10.04 shall, notwithstanding anything to the
contrary in the Approved Budget, not be subject to any cap or restriction and
the payment thereof shall not constitute any Default, Event of Default or other
violation of this Agreement.
 
10.05                          Payments Set Aside.  To the extent that any
payment by or on behalf of the Borrower is made to the Administrative Agent, any
L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
 
10.06                          Successors and Assigns.
 
(a)            Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)            Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
 
(i)
Minimum Amounts.

(A)
in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment under any Facility and the Loans at the time owing to it
under such Facility, no minimum amount need be assigned; and

(B)
in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the outstanding
principal balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if "Trade Date"
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000, in the case of any assignment in respect of the
Revolving Credit Facility, and $1,000,000, in the case of any assignment in
respect of the Term Facility, in each case, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower, otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

(ii)
Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender's rights and obligations
under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Facilities on a non-pro
rata basis;

(iii)
Required Consents.  No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)
[intentionally omitted];

(B)
the consent of the Administrative Agent shall be required for assignments in
respect of any Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the Revolving Credit
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender (such consent not to be unreasonably withheld or delayed; provided that
if an assignee has been approved in a prior assignment of any Loans, such
assignee shall be deemed an Eligible Assignee hereunder); and

(C)
the consent of the L/C Issuers (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

(iv)
Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  For the avoidance
of doubt, no part of any such processing and recordation fee shall be payable by
or otherwise for the account of any Loan Party, directly or indirectly.  The
Eligible Assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.

(v)
No Assignment to Certain Persons.  No such assignment shall be made (A) to the
Borrower or any of the Borrower's Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi)
Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  The assignor shall, if its entire
Commitment was assigned, return each cancelled original Note of such assignor to
the Borrower following a request therefor.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)            Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent's Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the "Register").  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)            Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender, a competitor of
the Borrower (as defined below), or the Borrower or the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender's participations in L/C
Obligations) owing to it); provided that (i) such Lender's obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.  As
used above, a "competitor" of the Borrower shall mean any Person principally
engaged in the business of providing contracting services to others with respect
to oil and/or gas exploration and production.  The Borrower shall, upon request
of any Lender, advise such Lender as to whether the Borrower considers a
proposed Participant to be a competitor.  Any such determination shall be made
by the Borrower promptly and in good faith.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant's interest in the Loans (the
"Participant Register"); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary for Tax purposes.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(e)            Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under 3.04 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower's prior written consent, which consent shall constitute
the express waiver by the Borrower of the foregoing limitation.
 
(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto, and all costs, fees and expenses related to any
such pledge, including the release thereof, shall be for the sole account of
such Lender (without, for the avoidance of doubt, direct or indirect
reimbursement from any Loan Party).
 
(g)            Electronic Execution of Assignments.  The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h)            Special Purpose Funding Vehicles.  Notwithstanding anything to
the contrary contained herein, any Lender (a "Granting Lender") may grant to a
special purpose funding vehicle of such Granting Lender identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and
the Borrower (an "SPC") the option to provide all or any part of any Loan that
such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof or, if it fails to
do so, to make such payment to the Administrative Agent as is required under
Section 2.13(b)(ii).  Each party hereto hereby agrees that (i) neither the grant
to any SPC nor the exercise by any SPC of such option shall increase the costs
or expenses or otherwise increase or change the obligations of the Borrower
under this Agreement (including its obligations under Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained in this
Section 10.06, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
in the amount of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to its Granting Lender and
(ii) disclose on a confidential basis as provided herein any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.
 
(i)            Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Loans pursuant to subsection (b) of this
Section, Bank of America may, upon 30 days' notice to the Borrower and the
Lenders, resign as an L/C Issuer.  In the event of any such resignation as an
L/C Issuer, the Required Lenders shall be entitled to appoint from among the
Lenders a successor L/C Issuer hereunder (who shall be free to accept or decline
such appointment); provided, however, that no failure by the Required Lenders to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer.  If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, issued by Bank of
America outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
 
Additionally, if at any time any other Lender serving as an L/C Issuer hereunder
assigns all of its Commitment and Revolving Credit Loans pursuant to
subsection (b) of this Section, such Lender shall, upon 30 days' notice to the
Administrative Agent and the Borrower, resign as L/C Issuer.  In the event of
any such resignation as L/C Issuer, the Required Lenders shall be entitled to
appoint from among the Lenders a successor L/C Issuer; provided, however, that
no failure by the Required Lenders to appoint any such successor shall affect
the resignation of such Lender as L/C Issuer.  If such Lender resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, issued by such retiring L/C Issuer and outstanding at the time of such
succession or make other arrangements satisfactory to such retiring L/C Issuer
to effectively assume the obligations of such retiring L/C Issuer with respect
to such Letters of Credit.
10.07                          Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent, the Lenders and the L/C
Issuers agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates' respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (and
in each such case, such Person shall, if permitted by law, notify the Borrower
of such occurrence as soon as reasonably practicable following the service of
any such process on such Person), (d)  to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any pledgee referred to in Section 10.06(f), or (iii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary, or
any Affiliate of any of them, or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or any L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08                          Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender, each L/C Issuer and each of their
respective Affiliates is hereby authorized  (notwithstanding the provisions of
Section 362 of the Bankruptcy Code, without any application, motion or notice
to, hearing before, or order from, the Bankruptcy Court) at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or such L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
10.09                          Interest Rate Limitation.  Notwithstanding
anything to the contrary contained in any Loan Document, the interest (including
amounts not so denominated but deemed to be "interest" under applicable law)
charged, paid, collected, taken, reserved, or agreed to be paid under any Loan
Document shall not exceed the maximum amount or maximum rate of non-usurious
interest permitted to be contracted for, charged, collected, reserved, taken or
received by applicable Law (the "Maximum Amount and the "Maximum Rate", as the
case may be).  If the Administrative Agent, any L/C Issuer or any Lender shall
contract for, charge, collect, reserve, take or receive such interest in an
amount that exceeds the Maximum Amount or calculated at the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower, and in no event shall any
Person ever be liable for the payment of unearned interest on, or in respect or
as a part of, the Obligations.  In determining whether the interest contracted
for, charged, collected, reserved, taken or received exceeds the Maximum Amount
or an amount calculated at the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
 
10.10                          Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic transmission shall be effective as delivery of an
original manually executed counterpart of this Agreement.
 
10.11                          Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12                          Severability.  If any provision of this Agreement
or the other Loan Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section 10.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent or
the L/C Issuer, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
10.13                          Replacement of Lenders.  If (i) any Lender (A)
requests compensation under Section 3.04, (B) gives a notice pursuant to Section
3.02 (which notice is not given by other similarly situated Lenders) and does
not subsequently designate a different Lending Office or assign its rights and
obligations hereunder to another of its offices, branches or affiliates as
provided in Section 3.06(a), or (C) is a Defaulting Lender, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or (iii) any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto then in each case the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
 
(a)            the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
 
(b)            such Lender shall have received payment of an amount equal to
100% of the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
 
(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04, a notice pursuant to Section 3.02 (which notice
is not given by other similarly situated Lenders) not followed by the
designation of a different Lending Office or assignment to another office,
branch or affiliate as provided in Section 3.06(a), or payments required to be
made pursuant to Section 3.01, such assignment will result in a reduction in
such compensation or payments thereafter; and
(d)            such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14                          Governing Law; Jurisdiction; Etc.
 
(a)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)            SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE BANKRUPTCY COURT AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN THE BANKRUPTCY COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OF ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
 
(c)            WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)            SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15                          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16                          No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i)(A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent are arm's-length commercial transactions between the
Borrower and its respective Affiliates, on the one hand, and the Administrative
Agent, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) the Administrative Agent is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates or any other Person and (B)
the Administrative Agent has no obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and its respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and the Administrative Agent has no obligation to
disclose any of such interests to the Borrower or any of its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
 
10.17                          Collateral and Guaranty Matters.
 
(a)            Liens granted to or held by the Administrative Agent under any
Loan Document shall be released as follows:  (i) with respect to all such Liens,
upon termination of the Aggregate Commitments, payment in full of all
Obligations (other than contingent indemnification Obligations and any
Obligations under any Secured Cash Management Agreement or Secured Hedge
Agreement which are not then due and payable), and expiration or termination of
all Letters of Credit; (ii) with respect to any Lien on property that is
Disposed of or to be Disposed of as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document, automatically
upon such Disposition thereof; and (iii) with respect to any other Lien, and
subject to Section 10.01, upon approval, authorization or ratification in
writing by the Required Lenders of such release thereof.
 
(b)            Subsidiary Guarantors shall be released from their respective
Obligations under the Loan Documents as follows:  (i) with respect to all
Subsidiary Guarantors, upon termination of the Aggregate Commitments, payment in
full of all Obligations (other than contingent indemnification Obligations and
any Obligations under any Secured Cash Management Agreement or Secured Hedge
Agreement which are not then due and payable), and expiration or termination of
all Letters of Credit (provided that the foregoing release shall not apply to
any obligations that expressly survive the termination of the applicable Loan
Document, repayment of the Obligations or termination of the Aggregate
Commitments); (ii) with respect to any Person that ceases to be a Subsidiary as
a result of a transaction permitted hereunder, automatically upon such Person so
ceasing to be a Subsidiary, and (iii) with respect to any other release of a
Subsidiary Guarantor, and subject to Section 10.01, upon approval, authorization
or ratification in writing by the Required Lenders of such release thereof.
 
(c)            The Administrative Agent will, at the Borrower's expense, timely
execute and deliver such documents and notices and take such other actions as
the Borrower may reasonably request to evidence the release of any Lien or
Subsidiary Guarantor in accordance with this Section 10.17.
 
10.18                          USA PATRIOT Act Notice.  Each Lender that is
subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Act"), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.
 
10.19                          Keepwell.  The Borrower at the time the Guarantee
or the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support to each Specified Loan Party with respect to such Swap
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under its Guarantee and the other Loan Documents in
respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering the
Borrower's obligations and undertakings under this Section 10.19 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of the Borrower under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. The Borrower intends this Section
to constitute, and this Section shall be deemed to constitute, a guarantee of
the obligations of, and a "keepwell, support, or other agreement" for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.
 
10.20                          [Intentionally Omitted].
 
10.21                          Entire Agreement. This Agreement and the other
Loan Documents represent the Final Agreement among the Parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the Parties.  There are no unwritten oral Agreements among the
Parties.
 
10.22                          Parties Including Trustees; Bankruptcy Court
Proceedings.  This Agreement, the other Loan Documents, and all Liens and other
rights and privileges created hereby or pursuant hereto or to any other Loan
Document shall be binding upon each Loan Party, the estate of Borrower, and any
trustee, other estate representative or any successor in interest of Borrower in
the Chapter 11 Case or any subsequent case commenced under Chapter 7 of the
Bankruptcy Code, and shall not be subject to Section 365 of the Bankruptcy
Code.  This Agreement and the other Loan Documents shall be binding upon, and
inure to the benefit of, the successors of the Administrative Agent and Lenders
and their respective assigns, transferees and endorsees.  The Liens created by
this Agreement and the other Loan Documents shall be and remain valid and
perfected in the event of the substantive consolidation or conversion of the
Chapter 11 Case or any other bankruptcy case of any Loan Party to a case under
Chapter 7 of the Bankruptcy Code or in the event of dismissal of the Chapter 11
Case or the release of any Collateral from the jurisdiction of the Bankruptcy
Court for any reason, without the necessity that Administrative Agent file
financing statements or otherwise perfect its Liens under applicable law.  No
Loan Party may assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder or under any of the other Loan
Documents without the prior express written consent of Administrative Agent and
Lenders.  Any such purported assignment, transfer, hypothecation or other
conveyance by any Loan Party without the prior express written consent of
Administrative Agent and Lenders shall be void.  The terms and provisions of
this Agreement are for the purpose of defining the relative rights and
obligations of each Loan Party, Administrative Agent and Lenders with respect to
the transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
CAL DIVE INTERNATIONAL, INC.
 
 
 
By:
 /s/ Quinn J. Hebert
Name:
 Quinn J. Hebert
Title:
 Chairman, President and Chief Executive Officer





BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
By:
 /s/ Don B. Pinzon
Name:
 Don B. Pinzon
Title:
 Vice President





BANK OF AMERICA, N.A., as Lender and L/C Issuer
 
 
 
By:
 /s/ John M. Schuessler
Name:
 John M. Schuessler
Title:
 Senior Vice President





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and Lender
 
 
 
By:
 /s/ Trent J. Brendon
Name:
 Trent J. Brendon
Title:
 Vice President





BNP PARIBAS, as Co-Syndication Agent and Lender
 
 
 
By:
 /s/ E. Dulcire
Name:
 E. Dulcire
Title:
 Director  
By:
 /s/ Louis-Valentin Neaud
Name:
 Louis-Valentin Neaud
Title:
 Director






--------------------------------------------------------------------------------

DNB BANK ASA, as Co-Documentation Agent and DNB Capital LLC, as Lender
 
 
 
By:
 /s/ Barbara Gronquist
Name:
 Barbara Gronquist
Title:
 Senior Vice President  
By:
 /s/ Colleen Durkin
Name:
 Colleen Durkin
Title:
 Senior Vice President

 
NATIXIS, NEW YORK BRANCH, as Co-Documentation Agent and Lender
 
 
 
By:
 /s/ Kenyatta B. Gibbs
Name:
 Kenyatta B. Gibbs
Title:
 Director  
By:
 /s/ Stuart Murray
Name:
 Stuart Murray
Title:
 Managing Director





THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
By:
 /s/ Steven S. Kerr
Name:
 Steven S. Kerr
Title:
 Managing Director





HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
 
 
 
By:
 /s/ Patrick M. Hanley
Name:
 Patrick M. Hanley
Title:
 Senior Vice President

 

--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
By:
 /s/ Brian Duncan
Name:
 Brian Duncan
Title:
 Senior Vice President

 
 
 
 
 
 
 
 
 
CAPITAL ONE, N.A., as a Lender
 
 
 
By:
 /s/ David L. Denbina
Name:
 David L. Denbina, P.E.
Title:
 Senior Vice President

 
 
COMPASS BANK, as a Lender
 
 
 
By:
 /s/ Claude R. Markham
Name:
 Claude R. Markham
Title:
 Vice President




--------------------------------------------------------------------------------

SCHEDULE 1.01(j)


PERMITTED JOINT VENTURES



 
1.
CDI Vessels Mexico, S. de R.L. de C.V.

 
2.
DeepCor Marine Inc.

 
3.
Cal Dive Arabia Company Limited

 
4.
Petrolog Cal Dive West Africa, Ltd.

 
5.
Petrolog Cal Dive Nigeria Limited




--------------------------------------------------------------------------------

SCHEDULE 1.01(p)


PERMITTED LIQUIDATION SUBSIDIARIES



 
1.
Horizon C-Bay Costa Afuera, S. de R.L. de C.V.

 
2.
ECH Offshore, S. de R.L. de C.V.

 
3.
Cal Dive Vessels International, Ltd.

 
4.
Horizon Offshore Nigeria Limited

--------------------------------------------------------------------------------

SCHEDULE 1.01(q)


POST-CLOSING FOREIGN SUBSIDIARIES



 
1.
CDI Offshore Construction Mexico, S. de R.L. de C.V.

 
2.
HOC Offshore, S. de R.L. de C.V.

 
3.
Mojarra Costa Afuera, S. de R.L. de C.V.

 
4.
PT Cal Dive Offshore Indonesia

 
5.
Tiburon lngenieria y Construccion, S. de R..L. de C. V.

--------------------------------------------------------------------------------

SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
Revolving Credit Commitment
Revolving Credit Commitment
Applicable Percentage
Term Commitment
Term Commitment
Applicable Percentage
Bank of America, N.A.
$9,317,222.21
46.124862472%
$15,524,444.48
15.555555612%
Wells Fargo Bank, National Association
$3,925,000.00
19.430693068%
$15,524,444.43
15.555555541%
BNP Paribas
$0
0%
$14,415,555.57
14.444444459%
DNB Capital LLC
$2,244,444.45
11.111111138%
$11,088,888.90
11.111111094%
Natixis, New York Branch
$2,244,444.45
11.111111138%
$11,088,888.90
11.111111094%
The Bank of Nova Scotia
$0
0%
$8,871,111.10
8.888888894%
HSBC Bank USA, National Association
$0
0%
$5,544,444.43
5.555555541%
Amegy Bank National Association
$1,122,222.22
5.555555544%
$5,544,444.43
5.555555541%
Capital One, N.A.
$1,346,666.67
6.666666683%
$6,653,333.33
6.666666682%
Compass Bank
$0
0%
$5,44,444.43
5.555555541%
         
Total
$20,200,000.00
100.000000000%
$99,800,000.00
100.000000000%




--------------------------------------------------------------------------------

SCHEDULE 4.01(j)
FIRST DAY ORDERS


As of the date of the Petition Date, the Debtors requested entry by the Court of
the following Orders:

 
1.
Final Order pursuant the Debtors' Motion for Entry of an Order Directing Joint
Administration of Chapter 11 Cases;

 
2.
Final Order pursuant the Debtors' Motion for Entry of an Order Confirming the
Protections of Sections 362 and 365 of the Bankruptcy Code and Restraining Any
Action in Contravention Thereof;

 
3.
Final Order pursuant the Debtors' Motion for Entry of an Order Authorizing Quinn
Hébert to Act as Foreign Representative Pursuant to 11 U.S.C. § 1505;

 
4.
Interim Order pursuant the Debtors' Motion for Entry of Interim and Final Orders
(i) Authorizing Continued Use of Existing Cash Management System and Bank
Accounts; (ii) Waiving Certain United States Trustee Requirements; (iii)
Authorizing Continued Performance of Intercompany Transactions; and (iv)
Granting Related Relief;

 
5.
Interim Order pursuant the Debtors' Motion for Entry of Interim and Final Orders
(I) Authorizing The Debtors to (a) Pay Certain Employee Compensation and
Benefits, (b) Maintain and Continue Such Benefits and Other Employee-Related
Programs, and (c) Pay Prepetition Claims of Independent Contractors and (ii)
Authorizing Financial Institutions to Honor and Process All Related Checks and
Transfers;

 
6.
Interim Order pursuant the Debtors' Motion for Entry of Interim and Final Orders
(i) Prohibiting Utilities from Altering, Refusing, or Discontinuing Service;
(ii) Approving the Debtors' Proposed Form of Adequate Assurance of Payment to
Utilities; and (iii) Establishing Procedures for Resolving Objections to the
Debtors' Proposed Form of Adequate Assurance;

 
7.
Interim Order pursuant the Debtors' Motion for Entry of Interim and Final Orders
(i) Authorizing Payment of Certain Prepetition Taxes and (ii) Granting Related
Relief;

 
8.
Interim Order pursuant the Debtors' Motion for the Entry of Interim and Final
Orders Establishing (i) Notice and Hearing Procedures for Transferring, or
Claiming a Worthless Stock Deduction for, Equity Securities of Cal Dive
International, Inc. and (ii) An Effective Date for Notice and Sell-Down
Procedures for Transferring Claims Against the Debtors;

 
9.
Interim Order pursuant the Debtors' Motion (i) Pursuant to 11 U.S.C. §§ 105,
361, 362, 363, 364, and 507 Authorizing the Debtors to (a) Obtain Postpetition
Financing, (b) Grant Senior Liens and Superpriority Administrative Expense
Status, and (c) Utilize Cash Collateral of Pre-Petition Secured Parties; (ii)
Granting Adequate Protection to Pre-Petition Secured Parties Pursuant to 11
U.S.C. §§ 361, 362, 363, and 364; (iii) Scheduling a Final Hearing; and (iv)
Granting Related Relief;

 
10.
Interim Order pursuant the Debtors' Motion for Entry of Interim and Final Orders
Authorizing the Debtors to Pay Prepetition Claims of Critical Vendors and
Granting Related Relief; and

 
11.
Interim Order pursuant the Debtors' Motion for Entry of Interim and Final Orders
(i) Authorizing the Debtors to (a) Maintain, Continue, and Renew Their
Prepetition Insurance Policies and Pay All Obligations in Respect Thereof and
(b) Continue Their Premium Financing Program and Pay All Obligations in Respect
Thereof; and (ii) Granting Related Relief

 
12.
Order pursuant to the Debtor's Application for Entry of an Order Authorizing
Employment and Retention of Kurtzman Carson Consultants LLC as Claims and
Noticing Agent, Nunc Pro Tunc to the Petition Date.

 

--------------------------------------------------------------------------------

SCHEDULE 5.11


TAXES




Tax Sharing Agreements:


Tax Matters Agreement dated December 14, 2006 between Cal Dive International,
Inc. and Helix Energy Solutions Group, Inc., a Minnesota corporation, a copy of
which has been filed as an exhibit to the Cal Dive International, Inc. Form 10-K
for the fiscal year ended December 31, 2006.




Tax Assessments


Company
Country
Tax
Assessment Period
Assessment Number
Local Currency
Estimated USD
Cal Dive International, Inc.     
Trinidad
Value Added Tax
Feb. 2008 -
Nov. 2009
125874
TT$4,815,157
USD$776,638





Accrued and Unpaid Taxes as of the Petition Date


Tax
Amount
Sales and Use Tax
$30,000
Property Taxes
$395,000
State Franchise Taxes; Business License, Reporting, and Regulatory Fees
$56,000
Expatriation Taxes
$250,000
Unemployment Taxes
$215,000
Payroll Taxes
$50,000






--------------------------------------------------------------------------------

SCHEDULE 5.13
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS
(a)            Subsidiaries.
As of the date of the Credit Agreement, Cal Dive International, Inc. (Delaware)
holds:
1.
100% of the shares of Cal Dive Offshore Contractors, Inc. (Delaware), which
holds 100% of the shares or interests, unless otherwise indicated, in the
following:

a.
CDI Renewables, LLC (Delaware);

b.
Affiliated Marine Contractors, Inc. (Delaware), which holds shares or interests
in the indicated percentages in the following:

(i)
ECH Offshore S de RL de CV (Mexico) (51%, with the remaining 49% held by Cal
Dive Offshore Contractors, Inc.);

c.
Fleet Pipeline Services, Inc. (Delaware);

d.
Gulf Offshore Construction, Inc. (Delaware);

e.
Cal Dive International Pte. Limited (Singapore), which holds shares or interests
in the indicated percentages in the following:

(i)
Cal Dive International (Australia) Pty Limited (Australia) (100%);

(ii)
Cal Dive Arabia Company, Ltd (Saudi Arabia) (50%, with the remaining 50% owned
by joint venture partner Khalid Ali Alturki & Sons);

f.
Horizon Marine Construction Ltd. (Cayman);

g.
Horizon Offshore Nigeria, Ltd. (Nigeria) (99%, with the remaining 1% held by
Adeniji Kazeem in trust for Cal Dive Offshore Contractors, Inc.);

h.
HOC Offshore S de RL de CV (Mexico) (66%, with the remaining 34% held by
Affiliated Marine Contractors, Inc.);

i.
Tiburon Ingenieria y Construccion, S de RL de CV (Mexico) (99% with the
remaining 1% held by Affiliated Marine Contractors, Inc.), which holds shares or
interests in the indicated percentages in the following:

(i)
Mojarra Costa Afuera S de RL de CV (Mexico) (97%, with the remaining 3% held by
HOC Offshore S de RL de CV (Mexico));

j.
Horizon C-Bay-Costa Afuera S de RL de CV (Mexico) (52% with the remaining 48%
held by joint venture partner Constructora Bay de Mexico, SA de CV);

k.
CDI Offshore Construction Mexico S de RL de CV (Mexico) (66% with the remaining
34% owned by Affiliated Marine Contractors, Inc.);

2.
Cal Dive Offshore International, Ltd. (Cayman), which holds shares or interests
in the indicated percentages in the following:

(i)
Cal Dive Offshore Contractors (Mauritius), Ltd. (Mauritius) (100%);

(ii)
Cal Dive Offshore Contractors, Ltd. (Cayman) (100%);

(iii)
Cal Dive Vessels International, Ltd. (Cayman) (100%);

(iv)
Cal Dive Offshore Services, Ltd. (Cayman) (100%), which holds shares or
interests in the indicated percentages in the following:

(a)
Marine Leasing (Labuan) Pte, Ltd. (Labuan) (95%, with the remaining 5% held by
Cal Dive Offshore International, Ltd.);

(v)
Cal Dive Marine Construction (Mauritius) Ltd. (Mauritius) (100%), which holds
shares or interests in the indicated percentages in the following:

(a)
Cal Dive Marine Contractors (Malaysia) Sdn. Bhd. (Malaysia) (100%);

(b)
PT Cal Dive Offshore Indonesia (Indonesia) (95%, with the remaining 5% held by
Cal Dive Offshore International, Ltd.);

(vi)
Cal Dive West Africa, Ltd. (Cayman) (100%), which holds shares or interests in
the indicated percentages in the following:

(a)
Petrolog Cal Dive West Africa, Ltd (Cayman) (60% with the remaining 40% interest
held by joint venture partner Petrolog International Ltd.); and

(vii)
CDI Europe Limited (UK) (100%).

(b)          Other Equity Investments.
As of the date of the Credit Agreement,
3.
Cal Dive Offshore Contractors, Inc. holds shares or interests in the indicated
percentages in the following:

a.
ECH Offshore S de RL de CV (Mexico) (49%, with the remaining 51% held by
Affiliated Marine Contractors, Inc.);

b.
DeepCor Marine Inc. (U.S.) (19.9%, with the remaining 80.1% held by joint
venture partners);

4.
Affiliated Marine Contractors, Inc. holds shares or interests in the indicated
percentages in the following:

a.
CDI Vessels Mexico S de RL de CV (Mexico) (49%, with the remaining 51% owned by
a Mexico employee);

b.
HOC Offshore S de RL de CV (Mexico) (34%, with the remaining 66% held by Cal
Dive Offshore Contractors, Inc..);

c.
CDI Offshore Construction Mexico S de RL de CV (Mexico) (34%, with the remaining
66% held by Cal Dive Offshore Contractors, Inc.); and

d.
Tiburon Ingenieria y Construccion, S de RL de CV (Mexico) (1%, with the
remaining 99% held by Cal Dive Offshore Contractors, Inc.).

5.
Petrolog Cal Dive West Africa, Ltd (Cayman) owns a 40% interest in Petrolog Cal
Dive Nigeria, Ltd. (Nigeria), with the remaining 60% interest held by joint
venture partner Petrolog International Ltd.






--------------------------------------------------------------------------------

SCHEDULE 6.11
SOURCES AND USES OF FUNDS


Estimated DIP Sources and Uses at Closing (in thousands)


FLOW OF FUNDS
 
 
 
Sources
 
Uses
DIP Revolving Credit Commitment
   
$20,200
   
DIP Term Commitment
   
$99,800
   
Current First Lien Outstanding
       
$99,800
Closing & Transaction Fees
       
$1,034
1st Lien Accrued Interest
       
$2,723
Availability on DIP Revolving Credit Commitment
     
 
$16,443
Total
   
120,000
 
$120,000










--------------------------------------------------------------------------------



SCHEDULE 7.01
EXISTING LIENS


 
DEBTOR
 
SECURED PARTY
COLLATERAL DESCRIPTION
Cal Dive International, Inc.
Red-D-Arc Inc.
Notice filing of lease of specific equipment described therein
 
Cal Dive International, Inc.
Red-D-Arc Inc.
Notice filing of lease of specific equipment described therein
 
 
Cal Dive International, Inc.
U.S. Bancorp Equipment Finance, Inc.
Information purposes only filing covering delivery/installation of specific
equipment
Affiliated Marine Contractors, Inc.
Bank of America, N.A., as Administrative Agent
All assets
 
 
Affiliated Marine Contractors, Inc.
ABC Funding, LLC
All assets
Cal Dive International, Inc.
Bank of America, N.A., as Administrative Agent
All assets
 
 
Cal Dive International, Inc.
U.S. Equipment Finance, Inc.
Equipment
Cal Dive International, Inc.
ABC Funding, LLC
All assets
Cal Dive Offshore Contractors, Inc.
Bank of America, N.A., as Administrative Agent
All assets
 
Amendment deleting from collateral package listed equipment
 
Amendment deleting from collateral package listed vessels and related assets
pursuant to Asset Purchase Agreement dated June 2, 2014 between Debtor and
Deepcor Marine, Inc.
Cal Dive Offshore Contractors, Inc.
ABC Funding, LLC
All assets
 
Amendment deleting from collateral package listed vessels and related assets
pursuant to Asset Purchase Agreement dated June 2, 2014 between Debtor and
Deepcor Marine, Inc.
Cal Dive Offshore Contractors, Inc.
Marine Systems, Inc.
$120,628.91 maritime lien on the Rider (8768488)
Cal Dive Offshore Contractors, Inc.
Bollinger Shipyards, Inc.
$1,323,369.47 mechanic's lien on the Rider (8768488)
CDI Renewables, LLC
Bank of America, N.A., as Administrative Agent
All assets
CDI Renewables, LLC
ABC Funding, LLC
All assets
Deepcor Marine Inc.
McLarty Capital Partners SBIC, L.P., as agent
All assets
Fleet Pipeline Services, Inc.
Bank of America, N.A., as Administrative Agent
All assets
Fleet Pipeline Services, Inc.
ABC Funding, LLC
All assets




--------------------------------------------------------------------------------



SCHEDULE 7.01(h)
LIENS SECURING JUDGMENTS FOR PAYMENT OF MONEY NOT CONSTITUTING AN EVENT OF
DEFAULT


None.





--------------------------------------------------------------------------------



SCHEDULE 7.02
EXISTING INVESTMENTS
See Investments listed on Schedule 5.13.

Net Intercompany A/R and A/P*1
 
(Positive numbers are amounts owed to the Debtor entity at the top.  
Negative numbers are net amounts owed by the Debtor entity to the Non-Debtor.)
  
 
Cal Dive
International, Inc.
Cal Dive Offshore Contractors, Inc.
Affiliated Marine Contractors, Inc.
Fleet Pipeline
Services, Inc.
Gulf Offshore Construction, Inc.
Cal Dive International, Inc.
0.00
(179,100,534.41)
0.00
(0.81)
1,281,148.14
CDI Vessels Holdings
1,790,995.46
33,214,916.74
0.00
0.00
0.00
Cal Dive HR Services
110,552.00
(47,269.00)
0.00
0.00
0.00
Cal Dive International Pte Ltd.
639.32
(326,308.49)
0.00
0.00
0.00
Cal Dive International - Egypt Branch
0.00
0.00
0.00
0.00
0.00
Cal Dive International - Dubai Branch
0.00
947.00
0.00
0.00
0.00
Cal Dive International - Vietnam Branch
0.00
0.00
0.00
0.00
0.00
Cal Dive International (Australia) Pty Ltd.
(14,892.56)
1,334,175.14
0.00
0.00
0.00
Cal Dive West Africa, Ltd.
0.00
116,218.69
0.00
0.00
0.00
Cal Dive West Africa, Ltd.
0.00
0.00
0.00
0.00
0.00
Cal Dive Nigeria, Ltd.
0.00
0.00
0.00
0.00
0.00
Cal Dive Offshore Contractors, Inc.
179,100,534.41
0.00
(29,048,334.18)
1,237,653.08
5,637,029.50
Affiliated Marine Contractors, Inc.
0.00
29,048,334.18
0.00
0.00
0.00
Fleet Pipeline Services, Inc.
0.81
(1,237,653.08)
0.00
0.00
0.00
Gulf Offshore Construction, Inc.
(1,281,148.14)
(5,637,029.50)
0.00
0.00
0.00
Horizon Offshore Nigeria Ltd.
480.00
5,290,304.42
0.00
0.00
0.00
Cal Dive Offshore Construction (Mauritius)
(0.06)
1,108,411.07
0.00
0.00
0.00
HOC Offshore S. de R.L. de C.V.
10,175.96
3,731,546.78
28,825,128.97
(661,106.09)
0.00
Horizon-C-Bay - Costa Afuera
0.00
0.00
0.00
0.00
0.00
Tiburon Ingenieria y Construccion
0.09
2.44
0.00
0.00
0.00
Mojarra Costa Afuera
(0.03)
0.00
0.00
0.00
0.00
Horizon Marine Construction Ltd.
0.06
43,537,442.43
0.00
0.00
0.00
Cal Dive Offshore International, Ltd.
1,598,384.12
3,855,441.97
0.00
0.00
0.00
Cal Dive Offshore Services, Ltd.
13,018.70
60,190.73
0.00
0.00
0.00
Marine Leasing (Labuan) Pte Ltd.
0.00
0.00
0.00
0.00
0.00
Cal Dive Offshore Contractors Ltd.
287,808.82
905,791.47
0.00
0.00
3,651.49
Cal Dive Construction (Mauritius) Ltd.
(3,941.09)
(6,266,963.67)
0.00
0.00
0.00
Cal Dive Marine Construction (Malaysia) Sdn Bhd
15,464.36
1,632.91
0.00
0.00
0.00
PT Cal Dive Offshore, Inc.
0.00
89,433.75
0.00
0.00
(2,356.46)
Cal Dive Vessels International Ltd.
(627,920.83)
4,805,293.23
0.00
0.00
(3,074.95)
CDI Europe, Ltd.
3,744.58
4,116,204.33
0.00
0.00
0.00
ECH Offshore, S de RL de CV
(0.07)
0.34
0.00
0.00
0.00
Sum of All Intercompany
181,003,895.91
(61,399,470.52)
(223,205.21)
576,546.18
6,916,397.72
Sum of intercompany (Non-Debtors)
3,184,508.83
95,527,412.29
28,825,128.97
(661,106.09)
(1,779.92)


--------------------------------------------------------------------------------

1 Numbers are current as of December 31, 2014

--------------------------------------------------------------------------------



SCHEDULE 7.03(b)
EXISTING INDEBTEDNESS


None.



--------------------------------------------------------------------------------

SCHEDULE 7.08
EXISTING AGREEMENTS


None.

--------------------------------------------------------------------------------

SCHEDULE 7.19
BILLING PERIOD


Period         
Cure Period
      Line 4/9
     Kuil
      Minimum Billing
         
3/1/15-3/31/15
 
4/25/15
 
$10,808
$4,424
$15,233
 
4/1/15-4/30/15
 
5/25/15
 
$8,549
$4,610
$13,159
 
5/1/15-5/31/15
 
6/25/15
 
$7,340
$3,421
$10,761
 
6/1/15-6/30/15
 
7/23/15
 
$7,567
$2,013
$9,580
 
7/1/15-7/31/15
 
8/25/15
 
$3,021
  — 
$ 3,021
 
 Total
$37,284
$14,469 $51,754

--------------------------------------------------------------------------------

SCHEDULE 10.02
AGENT'S OFFICE; CERTAIN ADDRESSES FOR NOTICES
If to Administrative Agent:
Bank of America, N.A.
Mail Code TX1-492-14-06, MAC Legal
901 Main Street, 14th Floor
Dallas, TX 75202
Attention:                          Don B. Pinzon
Telephone:                     (646) 556-3280
Facsimile:                          (212) 901-7843
E-mail:                                   maclegalinsmonitoring@baml.com


with a copy to:


Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02110
Attention:                          Matthew F. Furlong
Telephone:                     (617) 341-7740
Facsimile:                         (617) 341-7701
E-mail:                                   mfurlong@morganlewis.com


If to Loan Parties:
Cal Dive International, Inc.
2500 CityWest Boulevard, Suite 2200
Houston, Texas 77042
Attention:                          Lisa Buchanan, Executive Vice President and
General Counsel
Telephone:                      (713) 586-7310
Facsimile:                          (713) 361-2690
Email:                                       lbuchanan@caldive.com
Website:            www.caldive.com


with a copy to:


O'Melveny & Myers LLP
and
O'Melveny & Myers LLP
 
Times Square Tower
 
Two Embarcadero Center
 
Seven Times Square
 
28th Floor
 
New York, NY 10036
 
San Francisco, CA 94111
 
Attention:                          George Davis
 
Attention:                          Suzzanne Uhland
 
Telephone:                     (212) 326-2000
 
Telephone:                      (415) 984-8700
 
Facsimile:                          (212) 326-2061
 
Facsimile:                          (415) 984-8701
 
Email:                                       gdavis@omm.com
 
Email:                                       suhland@omm.com
 



CAL DIVE INTERNATIONAL, INC. (FEIN 61-1500501)
CAL DIVE OFFSHORE CONTRACTORS, INC. (FEIN 76-0534878)
AFFILIATED MARINE CONTRACTORS, INC. (FEIN 73-1628678)
FLEET PIPELINE SERVICES, INC. (FEIN 71-0902104)
GULF OFFSHORE CONSTRUCTION, INC. (FEIN 71-0902106)
CDI RENEWABLES, LLC (FEIN 45-4894985)
 
 
 

--------------------------------------------------------------------------------



EXHIBIT A


[Form of]
Loan Notice


TO:                          Bank of America, N.A., as Administrative Agent



RE: Senior Secured, Super-Priority Debtor-in-Possession Credit Agreement, dated
as of March 3, 2015, among CAL DIVE INTERNATIONAL, INC., a Delaware corporation,
as a debtor-in possession (the "Borrower"), each lender from time to time party
thereto (collectively, the "Lenders" and individually, a "Lender"), and BANK OF
AMERICA, N.A., as Administrative Agent and L/C Issuer (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the "Credit
Agreement"; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)



DATE:               [Date]
                                                                                                                                                                                        



The undersigned hereby requests (select one):




1.            On                                          (the "Credit Extension
Date").


2.            In the amount of
[$]                                                                                    .




The Revolving Credit Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01(a) of the Credit Agreement.


The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 of the Credit Agreement shall be satisfied on and as of the date of
the Credit Extension Date.


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. "pdf" or "tif") shall
be effective as delivery of a manually executed counterpart of this notice.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



CAL DIVE INTERNATIONAL, INC.,
a Delaware Corporation


By:                                                                                    
Name:                                                                                                  
Title:                                                                                                  





--------------------------------------------------------------------------------



EXHIBIT B


Initial Approved Budget


[See attached]
 

--------------------------------------------------------------------------------

[exh99_1slide10.jpg]

 

--------------------------------------------------------------------------------

[exh99_1slide11.jpg]

 

--------------------------------------------------------------------------------

[exh99_1slide12.jpg]

 

--------------------------------------------------------------------------------

[exh99_1slide13.jpg]

 

--------------------------------------------------------------------------------

[exh99_1slide14.jpg]

 

--------------------------------------------------------------------------------

[exh99_1slide15.jpg]

 

--------------------------------------------------------------------------------

[exh99_1slide16.jpg]

 

--------------------------------------------------------------------------------

[exh99_1slide17.jpg]

 

--------------------------------------------------------------------------------

[exh99_1slide18.jpg]

 

--------------------------------------------------------------------------------

 
 
 










EXHIBIT C-1


[Form of]
Revolving Credit Note
[___________, ____]


FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
[_____________________] or its registered assigns (the "Lender"), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Senior Secured, Super-Priority
Debtor-in-Possession Credit Agreement, dated as of March 3, 2015, among CAL DIVE
INTERNATIONAL, INC., a Delaware corporation, as a debtor-in possession (the
"Borrower"), each lender from time to time party thereto (collectively, the
"Lenders" and individually, a "Lender"), and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the "Credit Agreement"; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement).


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent's Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.


This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement, and the holder is entitled to the benefits thereof. 
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Revolving Credit Note
and endorse thereon the date, amount and maturity of its Revolving Credit Loans
and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.


Delivery of an executed counterpart of a signature page of this Revolving Credit
Note by fax transmission or other electronic mail transmission (e.g. "pdf" or
"tif") shall be effective as delivery of a manually executed counterpart of this
Revolving Credit Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------





CAL DIVE INTERNATIONAL, INC.,
a Delaware Corporation


By:                                                                                    
Name:                                                                                                  
Title:                                                                                                  





--------------------------------------------------------------------------------

EXHIBIT C-2


[Form of]
Term Note
[___________, ____]


FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
[_____________________] or its registered assigns (the "Lender"), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the Term Loan from time to time made by the Lender to the
Borrower under that certain Senior Secured, Super-Priority Debtor-in-Possession
Credit Agreement, dated as of March 3, 2015, among CAL DIVE INTERNATIONAL, INC.,
a Delaware corporation, as a debtor-in possession (the "Borrower"), each lender
from time to time party thereto (collectively, the "Lenders" and individually, a
"Lender"), and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the "Credit Agreement"; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement).


The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent's Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.


This Term Note is one of the Term Notes referred to in the Credit Agreement and
the holder is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  The Term Loan made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business.  The Lender may
also attach schedules to this Term Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.


Delivery of an executed counterpart of a signature page of this Term Note by fax
transmission or other electronic mail transmission (e.g. "pdf" or "tif") shall
be effective as delivery of a manually executed counterpart of this Term Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



CAL DIVE INTERNATIONAL, INC.,
a Delaware Corporation


By:                                                                                    
Name:                                                                                                  
Title:                                                                                                  





--------------------------------------------------------------------------------





EXHIBIT D


[Form of]
Compliance Certificate


Financial Statement Date:  [________, ____]


TO:                          Bank of America, N.A., as Administrative Agent



RE: Senior Secured, Super-Priority Credit Agreement, dated as of March 3,
2015, among CAL DIVE INTERNATIONAL, INC., a Delaware corporation, as a debtor-in
possession (the "Borrower"), each lender from time to time party thereto
(collectively, the "Lenders" and individually, a "Lender"), and BANK OF AMERICA,
N.A., as Administrative Agent and L/C Issuer (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the "Credit Agreement";
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement).



DATE:                                        [Date]
                                                                                                                                                                                        



The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the [_____________________] of the Borrower, and that, as such,
[he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.            The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.            The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date.  Such consolidated financial statements
fairly present the financial condition, results of operations, shareholders'
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.


2.            The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under [his/her]
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower and its Subsidiaries during the accounting period
covered by such financial statements.


3.            A review of the activities of the Borrower and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Borrower and
each of the other Loan Parties performed and observed all its obligations under
the Loan Documents, and


[select one:]


[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]


--or—


[to the best knowledge of the undersigned during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]


4.            The representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection therewith are (i) with respect to representations and warranties
that contain a materiality qualification, true and correct on and as of the date
hereof and (ii) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects
on and as of the date hereof, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, including the statements in connection
with which this Compliance Certificate is delivered.


5.            The project completion report (including, if applicable, progress
relative to milestones) for all Material Contracts in effect set forth on
Schedule A attached hereto is true and accurate as of the date of this
Certificate.


Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. "pdf" or "tif")
shall be effective as delivery of a manually executed counterpart of this
Certificate.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

CAL DIVE INTERNATIONAL, INC.,
a Delaware Corporation


By:                                                                                    
Name:                                                                                                  
Title:                                                                                                  
 
 

--------------------------------------------------------------------------------



Schedule A


Financial Statement Date:  [________, ____] ("Statement Date")



--------------------------------------------------------------------------------

Schedule B


Project Completion Report for all Material Contracts
 

--------------------------------------------------------------------------------

EXHIBIT E


[Form of]
Assignment and Assumption


This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] "Assignor")
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
"Assignee").  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the "Credit Agreement"), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other Loan Documents in the amount[s] and equal to the percentage
interest[s] identified below of all the outstanding rights and obligations under
the respective facilities identified below (including, without limitation, the
[Letters of Credit] included in such facilities5) and (b) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Documents or the loan transactions governed thereby or
in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (a) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(a) and (b) above being referred to herein collectively as [the][an] "Assigned
Interest").  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.            Assignor[s]:                                                                                                              
                                                                                                              



2.            Assignee[s]:                                                                                                              
                                                                                                              




--------------------------------------------------------------------------------

1            For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
2            For bracketed language here and elsewhere in this form relating to
the Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
3            Select as appropriate.
4            Include bracketed language if there are either multiple Assignors
or multiple Assignees.
5            Include all applicable subfacilities.
 

--------------------------------------------------------------------------------

 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.                       Borrower:    Cal Dive International, Inc., a Delaware
Corporation



4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement




5. Credit Agreement:Senior Secured, Super-Priority Debtor-in-Possession Credit
Agreement, dated as of March 3, 2015, among CAL DIVE INTERNATIONAL, INC., a
Delaware corporation, as a debtor-in possession (the "Borrower"), each lender
from time to time party thereto (collectively, the "Lenders" and individually, a
"Lender"), and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the "Credit Agreement").



6.            Assigned Interest:


 
 
 
Assignor[s]1
 
 
 
Assignee[s]2
 
 
Facility
Assigned3
Aggregate
Amount of
Commitment/ Loans
for all Lenders4
Amount of
Commitment/ Loans
Assigned
Percentage
Assigned of
Commitment/
Loans5
 
 
CUSIP
 Number
                   
$
$
%
       
$
$
%
       
$
$
%
 



[7.            Trade
Date:                                        __________________]6


Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

1            List each Assignor, as appropriate.
2            List each Assignee, as appropriate.
3            Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.
"Revolving Credit Commitment", "Term Commitment", etc.).
4            Amounts in this column and in the column immediately to the right
to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
5            Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
6            To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:                                                                                    
Name:                                                                                                  
Title:                                                                                                  




ASSIGNEE
[NAME OF ASSIGNEE]


By:                                                                                    
Name:                                                                                                  
Title:                                                                                                  


Consented to and Accepted:


BANK OF AMERICA, N.A., as
  Administrative Agent
By:                                                                                    
Name:                                                                                                  
Title:                                                                                                                




CAL DIVE INTERNATIONAL, INC.,
a Delaware Corporation
By:                                                                                    
Name:                                                                                                  
Title:                                                                                                                

 

--------------------------------------------------------------------------------

 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


Standard Terms and Conditions for Assignment and Assumption


1.
Representations and Warranties.



1.1.            Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has examined the list of
Disqualified Assignees in Section 1.01 and the Assignee is not a Disqualified
Assignee, and (iv) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the [Borrower], any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the [Borrower], any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.            Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under the terms
of the Credit Agreement (subject to such consents, if any, as may be required
under the terms of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and the other
Loan Documents as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to the terms of the Credit Agreement, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest (vii) it meets all the requirements to be an
assignee under the terms of the Credit Agreement (subject to such consents, if
any, as may be required under the terms of the Credit Agreement), and (viii) if
it is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.            Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.




3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by fax transmission or other electronic mail
transmission (e.g. "pdf" or "tif") shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York

--------------------------------------------------------------------------------

EXHIBIT F


Interim Order


[See attached]
 
 
 

--------------------------------------------------------------------------------

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------
x
 
 
In re:

CAL DIVE INTERNATIONAL, INC., et al.,1
 
Debtors.
.
.
.
.
.
.
.
.
 
 
Chapter 11
 
Case No. 15-10458 (  )
 
 
Joint Administration Requested
 
Related Docket No. 17
---------------------------------------------------------
x
 



INTERIM ORDER (I) AUTHORIZING DEBTORS TO (A) OBTAIN
POST-PETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105, 361, 362,
364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) AND 364(e), (B) GRANT SENIOR LIENS
AND SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS, AND (C) UTILIZE
CASH COLLATERAL PURSUANT TO 11 U.S.C. § 363; (II) GRANTING ADEQUATE
PROTECTION TO PRE-PETITION SECURED PARTIES PURSUANT TO
11 U.S.C. §§ 361, 362, 363 AND 364; (III) SCHEDULING A FINAL HEARING, AND (IV)
GRANTING RELATED RELIEF
THIS MATTER having come before the Court upon the motion (the "Motion") of Cal
Dive International, Inc. (the "Borrower")2  and its affiliated debtors and
debtors-in-possession, as guarantors (each, a "Domestic Guarantor" and together,
the "Domestic Guarantors", and, collectively with the Borrower, the "Debtors")
in the above-captioned chapter 11 cases (the "Cases"), pursuant to Bankruptcy
Code sections 105, 361, 362, 363, 364 and 507, Bankruptcy Rules 2002, 4001,
6003, 6004 and 9014, and Rule 2002-1, 4001-2 and 9013-1(m) of the Local Rules of
Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
District of Delaware (the "Local Rules"), seeking entry of an interim order
(this "Interim Order") and a final order (the "Final Order") inter alia:
(i)            authorizing the Borrower  to enter into that certain Senior
Secured, Super Priority Debtor-In-Possession Credit Agreement, dated as of March
3, 2015, in the form of the agreement attached as Exhibit A hereto, consisting
of the DIP Revolving Facility (as defined below) and the DIP Term Facility (as
defined below) (as amended, supplemented or otherwise modified from time to
time, the "DIP Facility Agreement"), among the Borrower and Bank of America,
N.A. ("Bank of America"), as L/C Issuer (as defined in the DIP Facility
Agreement, and in such capacity, the "L/C Issuer") and as administrative agent
(in such capacity, the "DIP Agent"), and the Lenders (as defined in the DIP
Facility Agreement) from time to time parties to the DIP Facility Agreement (the
"DIP Lenders" and, together with the DIP Agent, and all other Secured Parties
(as defined in the DIP Facility Agreement) the "DIP Secured Parties"), and
authorizing the Borrower and the Domestic Guarantors3 to enter into all related
documents, orders and agreements (together with the DIP Facility Agreement, the
"DIP Facility Documents"); and to obtain senior secured, superpriority
post-petition financing consisting of a senior secured credit facility in the
aggregate amount of $120 million (as described herein, the "DIP Facility").  The
DIP Facility will provide for, inter alia:
(a)            a senior revolving credit facility of $20.2 million (the "DIP
Revolving Facility"), which shall consist of new post-petition loans to the
Borrower, including a $5 million sublimit for letters of credit to be provided
by the DIP Agent or any of its affiliates (as defined in the DIP Facility
Agreement, the "Letter of Credit Sublimit") and which will be used, in part, to
pay interest and fees accrued under the Pre-Petition Senior Loan Agreement (as
defined below) through the Closing Date (as defined below); and
(b)            a subordinated term credit facility, representing rolled-up
principal obligations of $99.8 million (the "DIP Term Facility") outstanding as
of March 3, 2015, the petition date of the Debtors' chapter 11 cases (the
"Petition Date") under that certain Credit Agreement, dated as of April 26, 2011
(as amended, waived, supplemented or modified from time to time, the
"Pre-Petition Senior Loan Agreement"), by and among the Borrower, the other
parties signatories thereto, the lenders party thereto from time to time (the
"Pre-Petition Senior Lenders") and Bank of America, as administrative agent (in
such capacity, the "Pre-Petition Senior Agent," and together with the
Pre-Petition Senior Lenders, the "Pre-Petition Senior Secured Parties");
(ii)            authorizing and directing the Debtors to use the proceeds of the
DIP Facility as expressly provided in the DIP Facility Documents and solely in
accordance with the Approved Budget (as defined in the DIP Facility Agreement)
(subject to the Permitted Variance (as defined below));
(iii)            authorizing the Debtors to execute and deliver the DIP Facility
Agreement and the other DIP Facility Documents and to perform such other acts as
may be necessary or desirable in connection with the DIP Facility Documents;
(iv)            in accordance with the relative priorities as set forth more
fully below, and subject to the Carve-Out (as defined below), the following:
(a)            pursuant to section 364(c)(1) of the Bankruptcy Code, authorizing
the Debtors to grant the DIP Secured Parties superpriority allowed
administrative expense claim status in the Cases and any Successor Case (as
defined herein) in respect of all obligations, joint and several, owing under
the DIP Facility Documents to the DIP Secured Parties (including without
limitation all "Obligations," as defined therein, the "DIP Obligations"),
(b)            pursuant to section 364(c)(2) of the Bankruptcy Code, authorizing
the Debtors to grant to the DIP Secured Parties automatically perfected senior
security interests in and liens on all of the DIP Collateral (as defined
herein), in each case subject to the priorities set forth herein;
(c)            pursuant to section 364(d) of the Bankruptcy Code, authorizing
the Debtors to grant a senior first-priority priming lien on and security
interest in all of the DIP Collateral, in each case subject to the priorities
set forth herein;
(v)            authorization for (a) the DIP Agent, at the direction or with the
consent of the Required Lenders (as defined in the DIP Facility Agreement), to
terminate the funding commitments under the DIP Facility Agreement, and (b) the
DIP Agent, at the direction or with the consent of the Required Lenders, to
terminate the Debtors' sale, use or lease of Cash Collateral (as defined below),
each upon the occurrence and continuance of an "Event of Default" (as defined in
the DIP Facility Agreement) on terms specified herein and in the DIP Facility
Agreement);
(vi)            subject to entry of the Final Order, granting liens to the DIP
Agent, on behalf of the DIP Secured Parties, on the proceeds ("Avoidance Action
Proceeds") of the Debtors' claims and causes of action arising under sections
502(d), 544, 545, 547, 548, 549, 550, and 553 of the Bankruptcy Code and any
other avoidance or similar action under the Bankruptcy Code or similar state law
(each, an "Avoidance Action").
(vii)            authorizing the Debtors to use, among other things, solely in
accordance with the Approved Budget (subject to the Permitted Variance), any
cash collateral (as that term is defined in section 363(a) of the Bankruptcy
Code, the "Cash Collateral") in which the Pre-Petition Secured Parties (as
defined below) may have an interest and the granting of adequate protection to
the Pre-Petition Secured Parties with respect to any post-petition diminution in
value of their interests in the Pre-Petition Collateral (as defined below)
arising from, inter alia, the Debtors' sale, use, or lease of the Pre-Petition
Collateral (including the Cash Collateral) and the priming of the liens of the
Pre-Petition Secured Parties by the DIP Liens (as defined below);
(viii)            subject to the entry of the Final Order, authorization of the
waiver of the Debtors' right to assert (a) any claims to surcharge against the
DIP Collateral (defined below) pursuant to section 506(c) of the Bankruptcy Code
and (b) any "equities of the case" claims under section 552(b) of the Bankruptcy
Code, to the extent set forth in paragraphs 39 and 40 below;
(ix)            modifying the automatic stay imposed by section 362 of the
Bankruptcy Code to the extent necessary to implement and effectuate the terms
and provisions of the DIP Facility Documents, this Interim Order, and as later
applicable, the Final Order;
(x)            the waiver of any applicable stay (including under Rule 6004 of
the Bankruptcy Rules) and the provision of immediate effectiveness of this
Interim Order, and as later applicable, the Final Order;
(xi)            pursuant to Bankruptcy Rule 4001, that an interim hearing (the
"Interim Hearing") on the Motion be held before this Court to consider entry of
this Interim Order to (a)(I) authorize the Borrower to borrow or obtain letters
of credit under the DIP Facility Documents, on an interim basis, under the DIP
Revolving Facility (which amount is inclusive of the Letter of Credit Sublimit)
and (II) authorize the Borrower to borrow under the DIP Term Facility, on or
after the date of the entry of this Interim Order but before the date of the
entry of the Final Order, which such Final Order must be entered within thirty
(30) days after the Petition Date (the "Interim Period"); (b) authorize the
Debtors' use of Cash Collateral; and (c) grant the liens, priority claims and
adequate protection described herein; and
(xii)            the scheduling of a final hearing (the "Final Hearing") to
consider entry of the Final Order granting the relief requested in the Motion on
a final basis, authorizing the borrowings under the DIP Facility Documents,
including the Roll-Up (as defined below) and the balance of such borrowings, on
a final basis as set forth in the Motion and the DIP Facility Documents, and
approving the Debtors' notice procedures with respect thereto; and the Court
having considered the Motion, the exhibits attached thereto, the DIP Facility
Documents, and the evidence submitted or adduced and the arguments of counsel
made at the Interim Hearing held on the Motion on March 3, 2015; and Quinn
Hébert's Declaration in Support of the Debtors' Chapter 11 Petitions and
First-Day Pleadings and the Declaration of John D. Bittner in Support of
Debtors' Motion (I) Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and
507, Authorizing the Debtors to (A) Obtain Postpetition Financing, (B) Grant
Senior Liens and Superpriority Administrative Expense Status, and (C) Utilize
Cash Collateral of Pre-Petition Secured Parties; (II) Granting Adequate
Protection to Pre-Petition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362,
363 and 364; (III) Scheduling a Final Hearing; and (IV) Granting Related Relief;
and including the Motion; and notice of the Interim Hearing having been given in
accordance with Bankruptcy Rules 4001(b), (c) and (d), 9014, and Local Rule
2002-1, 4001-1(a), 5005-1 and 9013-1(m); and the Interim Hearing to consider the
relief requested in the Motion having been held and concluded; and all
objections, if any, to the relief requested in the Motion having been withdrawn,
resolved or overruled by the Court; and it appearing to the Court that granting
the interim relief requested is necessary to avoid immediate and irreparable
harm to the Debtors and their estates, and otherwise is fair and reasonable and
in the best interests of the Debtors, their estates, and their creditors and
equity holders, and is essential for the continued operation of the Debtors'
business; and after due deliberation and consideration, and good and sufficient
cause appearing therefor;
BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING BY THE DEBTORS,
INCLUDING THE SUBMISSIONS OF DECLARATIONS AND THE REPRESENTATIONS OF COUNSEL,
THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF LAW:
A.            Petition Date.  On March 3, 2015, each of the Debtors filed a
voluntary petition under chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware (the "Court") commencing the
Cases.4
B.            Debtor in Possession.  The Debtors are continuing in the
management and operation of their businesses and properties as debtors in
possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.  No
trustee or examiner has been appointed in the Cases.
C.            Jurisdiction and Venue.  The Court has jurisdiction, pursuant to
28 U.S.C. §§ 157(b) and 1334 and the Amended Standing Order of Reference from
the United States District Court for the District of Delaware, dated as of
February 29, 2012, over these proceedings, and over the persons and property
affected hereby. Consideration of the Motion constitutes a core proceeding under
28 U.S.C. § 157(b)(2).  Venue for the Cases and proceedings on the Motion is
proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.  The statutory
bases for the relief sought herein are sections 105, 361, 362, 363, 364, 503 and
507 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 6003, 6004 and 9014
and the applicable Local Rules.
D.            Committee Formation.  As of the date hereof, the Office of the
United States Trustee (the "U.S. Trustee") has not appointed any statutory
committee (each, a "Statutory Committee") in the Cases.
E.            Debtors' Stipulations.  After consultation with their attorneys
and financial advisors, and without prejudice to the rights of parties in
interest as set forth in paragraphs 36 and 43 herein, the Debtors admit,
stipulate, acknowledge and agree that (collectively, paragraphs E(i) through
E(x) below are referred to herein as the "Debtors' Stipulations"):
(i)            Pre-Petition Senior Loan Documents.  As of the Petition Date, the
Debtors were parties to the Pre-Petition Senior Loan Agreement (together with
all related documents, guaranties and agreements, as the same may be amended,
waived, supplemented or modified from time to time, and as further defined in
the DIP Facility Agreement, the "Pre-Petition Senior Loan Documents").
(ii)            Pre-Petition Senior Loan Obligations.  As of the Petition Date,
the aggregate amount owed by the Debtors under the Pre-Petition Senior Loan
Documents was not less than $99.8 million in principal amount of revolving
credit obligations thereunder (the "Pre-Petition Senior Revolver," and,
collectively, with any amounts paid or incurred or accrued but unpaid, prior to
the Petition Date in accordance with the Pre-Petition Senior Loan Documents,
including all "Obligations" (as defined in the Pre-Petition Senior Loan
Documents) related to the pre-petition revolving credit obligations as described
in the Pre-Petition Senior Loan Agreement, as further defined in the DIP
Facility Agreement, the "Pre-Petition Senior Loan Obligations").
(iii)            Pre-Petition Junior Loan Documents.  As of the Petition Date,
the Debtors were parties to that certain Amended and Restated Loan Agreement,
dated as of May 9, 2014 (as amended, waived, supplemented or modified from time
to time, the "Pre-Petition Junior Loan Agreement," together with all related
documents, guaranties and agreements, as the same may be amended, waived,
supplemented or modified from time to time, and as further defined in the DIP
Credit Agreement, the "Pre-Petition Junior Loan Documents" and, together with
the Pre-Petition Senior Loan Documents, as the same may be amended, waived,
supplemented or modified from time to time, the "Pre-Petition Loan Documents"),
by and among the Debtors, the lenders from time to time parties thereto (the
"Pre-Petition Junior Lenders," and, together with the Pre-Petition Senior
Lenders, the "Pre-Petition Lenders") and ABC Funding, LLC, as administrative
agent (in such capacity, the "Pre-Petition Junior Agent," together with the
Pre-Petition Senior Agent the "Pre-Petition Agents," the Pre-Petition Junior
Agent, together with the Pre-Petition Junior Lenders, the "Pre-Petition Junior
Secured Parties," and the Prepetition Junior Secured Parties, together with the
Pre-Petition Senior Secured Parties, the "Pre-Petition Secured Parties."
(iv)            Pre-Petition Junior Loan Obligations.  As of the Petition Date,
the outstanding principal amount owed by the Debtors under the Pre-Petition
Junior Loan Documents was not less than $100 million (together with any amounts
paid or incurred or accrued but unpaid prior to the Petition Date in accordance
with the Pre-Petition Junior Loan Documents, including all "Obligations" and the
amount of interest at the Default Rate (as such terms are defined in the
Pre-Petition Junior Loan Documents), as further defined in the DIP Facility
Agreement, the "Pre-Petition Junior Loan Obligations," and, together with the
Pre-Petition Senior Loan Obligations, the "Pre-Petition Obligations").
(v)            Pre-Petition Convertible Senior Notes.  As of the Petition Date,
the Debtors were parties to that certain Indenture, dated as of July 18, 2012
(as amended, waived, modified or supplemented from time to time), with Bank of
New York Mellon Trust Company (the "Indenture Trustee"), pursuant to which the
Debtors issued those certain 5% Convertible Senior Notes due 2017 (the
"Convertible Notes").  As of the Petition Date, the Debtors had outstanding
Convertible Notes with a face amount of not less than $86.25 million.  The
Convertible Notes are not secured.
(vi)            Intercreditor Agreement.  The Debtors, the Pre-Petition Senior
Agent and the Pre-Petition Junior Agent are parties to that certain
Intercreditor Agreement, dated as of May 9, 2014 (as the same may be amended,
waived, supplemented or modified from time to time, the "Existing Intercreditor
Agreement").
(vii)            Pre-Petition Collateral and Pre-Petition Liens.  As more fully
set forth in the Pre-Petition Senior Loan Documents, prior to the Petition Date,
the Debtors granted first-priority security interests in and liens
(collectively, the "Pre-Petition Senior Liens") on substantially all of the
property of the Debtors (collectively, the "Pre-Petition Collateral") to the
Pre-Petition Senior Agent on behalf of the Pre-Petition Senior Secured Parties
to secure repayment of the Pre-Petition Senior Loan Obligations.  As more fully
set forth in the Pre-Petition Junior Loan Documents, prior to the Petition Date,
the Debtors granted junior security interests in and liens (the "Pre-Petition
Junior Liens" and, together with the Pre-Petition Senior Liens, the
"Pre-Petition Liens") on the Pre-Petition Collateral to the Pre-Petition Junior
Secured Parties to secure payment of the Pre-Petition Junior Loan Obligations. 
The priority of the Pre-Petition Liens is subject to the terms of the Existing
Intercreditor Agreement.
(viii)            Pre-Petition Secured Indebtedness and Pre-Petition Liens.  The
Debtors acknowledge and agree that:
(i)
the Pre-Petition Senior Loan Obligations constitute legal, valid, binding, and
non-avoidable obligations of the Debtors;

(ii)
the Pre-Petition Senior Liens on the Pre-Petition Collateral are valid, binding,
enforceable, non-avoidable and properly perfected;

(iii)
as of the Petition Date, the Pre-Petition Senior Liens have priority over any
and all other liens, if any, on the Pre-Petition Collateral, subject only to
certain liens otherwise permitted by the Pre-Petition Senior Loan Documents (to
the extent any such permitted liens were valid, binding, enforceable, properly
perfected, non avoidable and senior in priority to the Pre-Petition Senior Liens
as of the Petition Date), and Liens (as defined in the DIP Facility Agreement)
on Cash Collateral securing Cash Management Agreements (as defined in the DIP
Facility Agreement) with a Cash Management Bank (as defined in the DIP Facility
Agreement) (the "Permitted Prior Senior Pre-Petition Liens") and otherwise had
priority over any and all other liens on the Pre-Petition Collateral including,
without limitation, the Pre-Petition Junior Liens, except to the extent provided
in the Existing Intercreditor Agreement;

(iv)
the Pre-Petition Junior Liens on the Pre-Petition Collateral are valid, binding,
enforceable, non-avoidable and properly perfected;

(v)
the Pre-Petition Junior Loan Obligations (together with the Pre-Petition Senior
Loan Obligations, the "Pre-Petition Secured Indebtedness") constitute legal,
valid, binding and non-avoidable obligations of the Debtors;

(vi)
as of the Petition Date, the Pre-Petition Junior Liens were junior to the
Pre-Petition Senior Liens, the Permitted Prior Senior Pre-Petition Liens and to
certain other liens otherwise permitted by the Pre-Petition Junior Loan
Documents, including without limitation the Liens on Cash Collateral securing
Cash Management Agreements (as defined in the DIP Facility Agreement) with a
Cash Management Bank (as defined in the DIP Facility Agreement) (to the extent
any such liens were valid, binding, enforceable, properly perfected,
non-avoidable and senior in priority to the Pre-Petition Junior Liens as of the
Petition Date) and Liens on Cash Collateral securing Cash Management Agreements
with a Cash Management Bank, the "Permitted Prior Junior Pre-Petition Liens,"
and, together with the Permitted Prior Senior Pre-Petition Liens, the "Permitted
Prior Pre-Petition Liens"),5 except to the extent provided in the Existing
Intercreditor Agreement; and

(vii)
as of the Petition Date, the value of the Pre-Petition Collateral securing the
Pre-Petition Senior Loan Obligations exceeded the amount of those obligations,
and, accordingly, the Pre-Petition Senior Loan Obligations are allowed secured
claims within the meaning of section 506 of the Bankruptcy Code, in a principal
amount of not less than $99.8 million, together with accrued and unpaid interest
and costs and expenses (including, without limitation, attorneys' fees and
related expenses).

(ix)            No Offsets or Claims.  The Debtors acknowledge and agree that:
(i)
No offsets, challenges, objections, defenses, claims or counterclaims of any
kind or nature to, and no entitlements to equitable relief with respect to any
of the Pre-Petition Senior Liens or the Pre-Petition Senior Loan Obligations
exist, and no portion of the Pre-Petition Senior Liens or the Pre-Petition
Senior Loan Obligations is subject to any challenge or defense, including,
without limitation, avoidance, disallowance, disgorgement, recharacterization,
or subordination (whether equitable or otherwise) pursuant to the Bankruptcy
Code or applicable non-bankruptcy law;

(ii)
the Debtors and their estates have no claims, objections, challenges, causes of
action, and/or choses in action, including without limitation, avoidance claims
under chapter 5 of the Bankruptcy Code and applicable non-bankruptcy law,
against any of the Pre-Petition Senior Secured Parties or any of their
affiliates, agents, attorneys, advisors, professionals, officers, directors or
employees arising out of, based upon or related to the Pre-Petition Senior Loan
Documents or Pre-Petition Senior Loan Obligations;

(iii)
no offsets, challenges, objections, defenses, claims or counterclaims of any
kind or nature to, and no entitlements to equitable relief with respect to any
of the Pre-Petition Junior Liens or the Pre-Petition Junior Loan Obligations
exist, and no portion of the Pre-Petition Junior Liens or the Pre-Petition
Junior Loan Obligations is subject to any challenge or defense, including,
without limitation, avoidance, disallowance, disgorgement, recharacterization,
or subordination (whether equitable or otherwise) pursuant to the Bankruptcy
Code or applicable non-bankruptcy law; and

(iv)
the Debtors and their estates have no claims, objections, challenges, causes of
action, and/or choses in action, including, without limitation, avoidance claims
under chapter 5 of the Bankruptcy Code and applicable non-bankruptcy law,
against any of the Pre-Petition Junior Secured Parties or any of their
affiliates, agents, attorneys, advisors, professionals, officers, directors or
employees arising out of or based upon or related to the Pre-Petition Junior
Loan Documents or Pre-Petition Junior Loan Obligations.

(x)            Cash Collateral.  The Debtors represent that all of the Debtors'
cash, including the cash in their deposit accounts, wherever located, whether as
original collateral or proceeds of other Pre-Petition Collateral, constitutes
Cash Collateral and is Pre-Petition Collateral of the Pre-Petition Secured
Parties.
F.            Findings Regarding Post-Petition Financing and the Use of Cash
Collateral.
(i)            Good cause. Good cause has been shown for the entry of this
Interim Order.
(ii)            Request for Post-Petition Financing and Use of Cash Collateral. 
The Debtors seek authority to enter into the DIP Facility Agreement.  The DIP
Secured Parties shall have no obligation to make loans or advances under the DIP
Facility except to the extent required under the DIP Facility Agreement and no
obligation to waive any conditions required thereunder.  The Debtors also seek
authority to use Cash Collateral on the terms described herein, and in
accordance with the Approved Budget (subject to the Permitted Variance), to
administer their Cases and fund their operations.
(iii)            Need for Post-Petition Financing and Use of Cash Collateral. 
The Debtors' need to use Cash Collateral and to obtain credit as set forth in
the DIP Facility Agreement is immediate and critical in order to enable the
Debtors to continue operations and to administer and preserve the value of their
estates.  The ability of the Debtors to finance their operations, maintain
business relationships, pay employees, protect the value of their assets and
otherwise finance their operations requires the availability of working capital
from the DIP Facility and the use of Cash Collateral, the absence of either of
which would immediately and irreparably harm the Debtors, their estates,
creditors and equity holders, and the possibility for maximizing the value of
their businesses, whether through a going concern sale or an orderly
liquidation.  The Debtors do not have sufficient available sources of working
capital and financing to operate their business or to maintain their properties
in the ordinary course of business without the DIP Facility and continued use of
Cash Collateral.  Consummation of the financing contemplated by the DIP Facility
Documents and the use of the Pre-Petition Collateral, including without
limitation, the Cash Collateral, pursuant to the terms of this Interim Order
therefore are in the best interests of the Debtors' estates.
(iv)            No Credit Available on More Favorable Terms.  Given their
current financial condition, financing arrangements, and capital structure, the
Debtors are unable to reasonably obtain post-petition financing from sources
other than the DIP Secured Parties on terms more favorable than those set forth
in the DIP Facility Documents.  The Debtors have been unable to reasonably
obtain unsecured credit allowable under Bankruptcy Code section 503(b)(1) as an
administrative expense.  The Debtors have also been unable to obtain secured
credit from other sources: (a) having priority over that of administrative
expenses of the kind specified in sections 503(b), 507(a) and 507(b) of the
Bankruptcy Code; (b) secured only by a lien on property of the Debtors and their
estates that is not otherwise subject to a lien; or (c) secured solely by a
junior lien on property of the Debtors and their estates that is subject to a
lien.  Further, the Pre-Petition Secured Parties have not consented to the
priming of their pre-petition liens by lenders (except to the extent provided
herein and under the DIP Facility Documents).  Financing on a post-petition
basis is not otherwise available without granting the DIP Agent (for the benefit
of the DIP Secured Parties): (1) perfected security interests in and liens on
(each as provided herein) all of the Debtors' existing and after-acquired assets
with the priorities set forth herein, (2) superpriority claims, and (3) the
other protections set forth in this Interim Order.
(v)            Use of Proceeds.
(i)
As a condition to entry into the DIP Facility Agreement, the extensions of
credit under the DIP Facility and the authorization to use Cash Collateral, the
DIP Secured Parties require, and the Debtors have agreed, that proceeds of the
DIP Facility and Cash Collateral shall be used in accordance with the terms of
the DIP Facility Documents, including the Approved Budget, which shall be
subject to (x) such variances as may be permitted by the DIP Facility Agreement
(including without limitation the Permitted Variance), (y) this Interim Order
(or the Final Order as applicable), and (z) the Carve-Out.

(ii)
The Debtors shall not, and shall not permit any of the Guarantors to, directly
or indirectly Pay (as defined in the DIP Facility Agreement) any expense or
other disbursement other than those set forth in the Approved Budget (other than
the post-Triggering Event Date portion of the Carve-Out) outside of the
Permitted Variance.

(iii)
The proceeds of the DIP Facility and Cash Collateral shall be used solely as
provided in the DIP Facility Agreement, including, to the extent provided
therein, for (a) with respect to the DIP Revolving Facility, (i) to pay all
interest and fees accrued under the Pre-Petition Senior Loan Agreement (provided
that pre-petition costs and expenses (including fees and expenses of legal,
financial and other professionals) shall be paid at Closing from the Debtors'
operating cash rather than proceeds of the DIP Facility), (ii) to provide
working capital and letters of credit from time to time to the extent set forth
in the Approved Budget (subject to the Permitted Variance), (iii) for other
general corporate purposes of the Debtors to the extent set forth in the
Approved Budget (subject to the Permitted Variance) (including without
limitation the marketing and sale of certain of the Debtors' assets, as well as
the payment of professional fees), (iv) subject to the Approved Budget (subject
to the Permitted Variance) (other than with respect to the post-Triggering Event
Date portion of the Carve-Out) or any order governing the compensation of
professionals retained in these Cases, for payment of costs and administration
of the Cases including the Carve-Out, and (v) for the payment of such other
pre-petition obligations in accordance with "first day" orders, which orders
shall be in form and substance reasonably satisfactory to the DIP Agent and
approved by the Court, in each case in a manner consistent with the Approved
Budget (subject to the Permitted Variance), the DIP Facility Agreement,
including without limitation subject to section 6.11 thereof, and the terms and
conditions contained herein; and (b) with respect to the DIP Term Facility, for
the refinancing in full, on the Closing Date (as defined in the DIP Facility
Agreement), of the Pre-Petition Senior Revolver (the "Roll-Up").

(vi)            Willingness to Provide Financing.  The DIP Secured Parties have
indicated a willingness to provide financing to the Debtors subject to the entry
of this Interim Order, and conditioned upon the entry of the Final Order,
including findings that such financing is essential to the Debtors' estates,
that the DIP Secured Parties are extending credit to the Debtors as set forth in
the DIP Facility Agreement in good faith, and that the DIP Secured Parties'
claims, superpriority claims, security interests, liens, rights, and other
protections will have the protections provided in section 364(e) of the
Bankruptcy Code and will not be affected by any subsequent reversal,
modification, vacatur, amendment, reargument or reconsideration of this Interim
Order, the Final Order or any other order.   As a condition to the entry into
the DIP Facility Documents, the extension of credit under the DIP Facility and
the authorization to use Cash Collateral, the Debtors, the DIP Agent and the DIP
Secured Parties under each of the DIP Revolving Facility and the DIP Term
Facility, have agreed that proceeds of DIP Collateral and all payments and
collections received by the Debtors shall be applied solely as set forth in the
DIP Facility Documents, and that, other than as set forth therein, the DIP Term
Facility shall be subject and subordinate in right of payment to the DIP
Revolving Facility.
(vii)            Business Judgment and Good Faith Pursuant to Section 364(e). 
The extension of credit under the DIP Facility and the DIP Facility Documents is
fair, reasonable, and the best available to the Debtors under the circumstances,
reflect the Debtors' exercise of prudent business judgment consistent with their
fiduciary duties, are supported by reasonably equivalent value and
consideration, and were entered into at arm's-length, under no duress, and
without undue influence, negligence or violation of public policy or law.  The
DIP Facility Documents, the DIP Facility and the provisions regarding the use of
Cash Collateral were negotiated in good faith and at arm's length among the
Debtors and the DIP Secured Parties,  under no duress, and without undue
influence, in respect of all actions taken by them in connection with or related
in any way to negotiating, implementing, documenting, or obtaining the requisite
approvals of the DIP Facility, and the use of Cash Collateral, including in
respect of the granting of the DIP Liens and the Adequate Protection Liens (as
defined below), any challenges or objections to the DIP Facility or the use of
Cash Collateral, and all documents related to any and all transactions
contemplated by the foregoing.  Use of Cash Collateral and any credit to be
extended as set forth in the DIP Facility Documents shall be deemed to have been
so allowed, advanced, made, used or extended in good faith, and for valid
business purposes and uses, within the meaning of section 364(e) of the
Bankruptcy Code, and the DIP Secured Parties are therefore entitled to the
protections and benefits of section 364(e) of the Bankruptcy Code and this
Interim Order.
(viii)            Priming of Pre-Petition Liens.  The priming of the
Pre-Petition Liens on the Pre-Petition Collateral by the DIP Liens will enable
the Debtors to obtain the DIP Facility and to continue to operate their
businesses for the benefit of their estates and creditors.  The Pre-Petition
Secured Parties consent to such priming liens, subject to receipt of adequate
protection of their respective interests in the Pre-Petition Collateral as set
forth herein.  The Pre-Petition Secured Parties have acted in good faith in
consenting (including under the Existing Intercreditor Agreement) to the (i)
Debtors' use of the Pre-Petition Collateral, including, without limitation, the
Cash Collateral, pursuant to the terms of this Interim Order, (ii) priming of
their Pre-Petition Liens by the DIP Liens on all Pre-Petition Collateral, and
(iii) entry of this Interim Order and the granting of the relief set forth
herein, and their reliance on the assurances referred to herein is in good
faith.  The Pre-Petition Junior Secured Parties have consented to any sale of
assets contemplated by the DIP Facility Documents, provided that the proceeds of
any such sale are applied in accordance with the DIP Facility Documents and this
Interim Order, and to the extent there at any time remain outstanding and unpaid
Pre-Petition Senior Loan Obligations, the Existing Intercreditor Agreement, as
amended, modified or waived (or deemed amended, modified or waived) hereby and
by the DIP Facility Documents.
(ix)            Adequate Protection.  The Pre-Petition Senior Agent is entitled
to and shall receive, on behalf of the Pre-Petition Senior Secured Parties,
adequate protection in the form of (I) during the Interim Period, solely to the
extent any portion of the Pre-Petition Senior Loan Obligations remain
outstanding, ongoing payment of interest, fees and other amounts due under the
Pre-Petition Senior Loan Documents (provided that pre-petition costs and
expenses (including fees and expenses of legal, financial and other
professionals) shall be paid at Closing from the Debtors' operating cash rather
than proceeds of the DIP Facility), (II) ongoing payment of the reasonable costs
and expenses, including without limitation, the fees and expenses of the legal
and other professionals, of the Pre-Petition Senior Secured Parties under the
Pre-Petition Senior Loan Documents, and (III) subject to the priorities set
forth in paragraphs 15 and 16 below, the Senior Adequate Protection Lien and the
Senior Adequate Protection Superpriority Claim (each as defined below).  The
Pre-Petition Junior Secured Parties are entitled to and shall receive adequate
protection in the form of (I) ongoing payment of the reasonable costs and
expenses, including without limitation, the fees and expenses of the legal and
other professionals, of the Pre-Petition Junior Secured Parties under the
Pre-Petition Junior Loan Documents, not to exceed, in the aggregate, the amounts
set forth with respect to such fees and expenses in the Approved Budget (subject
to the Permitted Variance) (provided that pre-petition costs and expenses
(including fees and expenses of legal, financial and other professionals) shall
be paid at Closing from the Debtors' operating cash rather than proceeds of the
DIP Facility) and (II) subject to the priorities set forth in paragraphs 15 and
16 below, the Junior Adequate Protection Lien (as defined below, and together
with the Senior Adequate Protection Lien, the "Adequate Protection Liens") and
the Junior Adequate Protection Superpriority Claim (as defined below, and
together with the Senior Adequate Protection Claim, the "Adequate Protection
Claims").  This Court concludes that the adequate protection provided to the
Pre-Petition Secured Parties hereunder for any post-petition diminution in value
of the Pre-Petition Liens on the Pre-Petition Collateral due to, inter alia, the
Debtors' sale, use or lease of the Pre-Petition Collateral, including the Cash
Collateral, the imposition of the automatic stay, and the priming of the
Pre-Petition Liens by the DIP Liens, is authorized by sections 361, 362, 363,
364, 503, and 507 of the Bankruptcy Code.
(x)            Sections 506(c) and 552(b). Subject to the entry of the Final
Order, in light of (i) the agreement of the DIP Secured Parties and the
Pre-Petition Secured Parties to subordinate their liens and superpriority
claims, as applicable, to the Carve-Out, and (ii) the Pre- Petition Secured
Parties' agreement to consent to the use of Cash Collateral and to subordinate
their Adequate Protection Superpriority Claims and Adequate Protection Liens to
the Carve-Out, the DIP Liens and the DIP Superpriority Claim, and (iii) the
Approved Budget (subject to the Permitted Variance) covering all administrative
costs projected by the Debtors, the DIP Secured Parties and the Pre-Petition
Secured Parties are entitled to a waiver of (a) the provisions of section 506(c)
of the Bankruptcy Code, and (b) any "equities of the case" claims under section
552(b) of the Bankruptcy Code.
(xi)            Final Hearing.  At the Final Hearing, the Debtors will seek
final approval of the proposed post-petition financing arrangements, including
the Roll-Up, and use of Cash Collateral pursuant to the Final Order, which shall
be in form and substance acceptable to the DIP Agent and, without expanding or
altering the rights of the parties to the Existing Intercreditor Agreement,
except as otherwise contemplated under the DIP Facility Documents and this
Interim Order, the Pre-Petition Junior Agent, but, with respect to the
Pre-Petition Junior Agent, solely with respect to those provisions of such Final
Order which directly affect the Pre-Petition Junior Secured Parties, the
Pre-Petition Junior Loan Obligations or the Pre-Petition Junior Loan Documents. 
Notice of the Final Hearing and Final Order will be provided in accordance with
this Interim Order and no further notice, except as provided by this Interim
Order, shall be required.
(xii)            Immediate Entry. The Debtors have requested immediate entry of
this Interim Order pursuant to Bankruptcy Rules 4001(b)(2) and (c)(2) and Local
Bankruptcy Rule 4001-2(b).  The authorization granted herein on an interim basis
to use the Pre-Petition Collateral, including without limitation, the Cash
Collateral, to enter into the DIP Facility Documents, and to borrow under the
DIP Revolving Facility and the DIP Term Facility is necessary to avoid immediate
and irreparable harm to the Debtors and their estates during the period (the
"Interim Period") beginning on the date hereof through and including the
earliest to occur of (i) the date of the entry of the Final Order by this Court
and (y) the Termination Date (as defined below).  This Court concludes that the
entry of this Interim Order is in the best interests of the Debtors and their
estates and creditors because it will, among other things, allow the Debtors to
maximize the value of their assets.
(xiii)            Notice.  Notice of the Interim Hearing and the emergency
relief requested in the Motion has been provided by the Debtors, whether by
facsimile, email, overnight courier or hand delivery, to certain parties in
interest, including:  (i) the U.S. Trustee; (ii) the Securities and Exchange
Commission; (iii) the Internal Revenue Service; (iv) the parties included on the
Debtors' consolidated list of thirty (30) largest unsecured creditors; (v)
counsel to the Pre-Petition Junior Agent; (vi) counsel to the DIP Agent and the
Pre-Petition Senior Agent; and (vii) counsel to the Indenture Trustee.  Under
the circumstances, the notice given by the Debtors of the Motion, the relief
requested therein, and the Interim Hearing constitutes appropriate notice
thereof and complies with Bankruptcy Rules 4001(b) and (c) and the Local Rules,
and no further notice of the relief granted herein is necessary or required.
Based upon the foregoing findings and conclusions, the Motion and the record
before the Court with respect to the Motion, and good and sufficient cause
appearing therefor,
IT IS HEREBY ORDERED that:
1.            Motion Approved.  The Motion is granted on an interim basis in
accordance with the terms of this Interim Order.
2.            Use of Pre-Petition Collateral Approved.  Subject to the terms of
the DIP Facility Documents, this Interim Order, and the Approved Budget (subject
to the Permitted Variance), the Debtors are hereby authorized to use the
Pre-Petition Collateral (including Cash Collateral in which any of the
Pre-Petition Secured Parties has a perfected security interest as of the
Petition Date or at any time thereafter, including any cash on deposit in any
deposit account or other account over which any Pre-Petition Secured Party has
control, and including any cash proceeds of the Pre-Petition Collateral).
3.            Objections Overruled.  All objections to and reservations of
rights with respect to  the Motion and to the entry of this Interim Order to the
extent not withdrawn or resolved are hereby overruled on the merits in their
entirety.
DIP Facility Authorization
4.            Authorization of the DIP Facility Documents.  The Debtors are
hereby authorized to execute, issue, deliver, enter into, and adopt, as the case
may be, the DIP Facility Agreement and the other DIP Facility Documents to be
delivered pursuant hereto or thereto or in connection herewith or therewith, and
borrow money and obtain letters of credit under the DIP Facility, on an interim
basis, and request extensions of credit under (a) the DIP Revolving Facility and
(b) the DIP Term Facility (collectively, the "Interim Financing"), in accordance
with the terms of this Interim Order and the DIP Facility Documents.
5.            Authorized Action.  In furtherance of the foregoing and without
further approval of this Court, each Debtor is authorized to perform all acts,
to make, execute and deliver all instruments and documents that may be necessary
or required for performance by the Debtors under the DIP Facility Agreement and
the creation and perfection of the DIP Liens described in and provided for by
this Interim Order and the DIP Facility Documents.  Subject to paragraph 17, the
Debtors are hereby authorized to pay, in accordance with this Interim Order, the
principal, interest, fees, expenses and other amounts described in the DIP
Facility Documents as such become due and without need to obtain further Court
approval, including, without limitation, origination fees, collateral monitoring
fees, commitment fees, maintenance fees, success fees, letter of credit fees,
and the fees and disbursements of the DIP Secured Parties' attorneys, advisers,
accountants and other consultants.  All fees shall be fully earned upon entry of
this Interim Order and payable in accordance with the DIP Facility Documents.
6.            Validity of DIP Obligations.  Upon execution and delivery, the DIP
Facility Documents shall represent valid and binding obligations of the Debtors,
enforceable against the Debtors and their estates in accordance with their
terms, and subject to the terms of this Interim Order.  The DIP Facility
Documents and this Interim Order constitute and evidence the validity and
binding effect of the DIP Obligations of the Debtors, which DIP Obligations
shall be enforceable, jointly and severally, against the Debtors, their estates
and any successors thereto, including, without limitation, any trustee or other
estate representative appointed in the Cases or any case under chapter 7 of the
Bankruptcy Code upon the conversion of any of the Cases (each, a "Successor
Case").  No obligation, payment, transfer, or grant of a security or other
interest to the DIP Secured Parties under the DIP Facility Documents or this
Interim Order shall be stayed, restrained, voidable, or recoverable under the
Bankruptcy Code or any applicable law (including, without limitation, under
section 502(d) of the Bankruptcy Code), or subject to any defense, reduction,
set-off, recoupment, or counterclaim; provided that, with respect to the
Roll-Up, during the Challenge Period, the foregoing shall be subject to the
reservations of rights of parties in interest in paragraphs 36 and 43 of this
Interim Order. The DIP Obligations include all loans and any other indebtedness
or obligations, contingent or absolute, now existing or hereafter arising, which
may from time to time be or become owing by the Debtors to the DIP Secured
Parties under the DIP Facility Documents, including without limitation all
principal, interest, costs, fees, expenses and other amounts owed pursuant to
the DIP Facility Documents.
7.            Reserved.
8.            No Obligation to Extend Credit.  The DIP Secured Parties shall
have no obligation to make loans or advances under the DIP Facility until the
conditions precedent to the closing and the making of such extensions of credit
under the DIP Facility Documents have been satisfied in full.
9.            Use of DIP Facility Proceeds.  From and after the Petition Date,
the Debtors are authorized to use extensions of credit under the DIP Facility
only for the purposes specifically set forth in this Interim Order, the DIP
Facility Documents and in compliance with the Approved Budget (subject to the
Permitted Variance).  The Debtors are authorized, subject to the satisfaction of
the conditions set forth in the DIP Facility Documents, to use proceeds of the
DIP Collateral and the Pre-Petition Collateral and to draw upon the DIP Facility
to repay the Pre-Petition Senior Revolver and all remaining outstanding
Pre-Petition Senior Loan Obligations under the Pre-Petition Senior Loan
Documents (including, without limitation, accrued and unpaid interest, (provided
that pre-petition costs and expenses (including fees and expenses of legal,
financial and other professionals) shall be paid at Closing from the Debtors'
operating cash rather than proceeds of the DIP Facility), and any amounts owing
under the Pre-Petition Senior Loan Documents which are contingent and
unliquidated and subsequently become liquidated and mature.  The Roll-Up of the
Pre-Petition Senior Revolver shall be subject to the Permitted Prior Liens, the
Carve-Out, and the reservation of rights of parties in interest in paragraph 36
and 43 of this Interim Order, and upon expiration of the Challenge Period (as
defined below) without a Challenge Proceeding (as defined below) having been
brought, or the final resolution of a Challenge Proceeding brought in compliance
with the provisions of this Interim Order (where such Challenge Proceeding did
not have the effect of successfully impairing any of the Pre-Petition Senior
Loan Obligations or Pre-Petition Senior Liens), the Debtors' Roll-Up of the
Pre-Petition Senior Revolver shall be deemed to be indefeasible, final and not
subject to any challenge, including without limitation any Challenge
Proceeding.  Notwithstanding the foregoing, in the event that a Challenge
Proceeding is initiated within the Challenge Period, only that portion of the
Pre-Petition Senior Loan Obligations that are challenged shall be excluded from
the Debtors' Roll-Up of the Pre-Petition Senior Revolver (the "Roll-Up Exclusion
Amount"), and further provided that, upon the settlement or final adjudication
of any such Challenge Proceeding, the Roll-Up Exclusion Amount shall become part
of the Roll-Up of the Pre-Petition Senior Revolver to the extent that such
Roll-Up Exclusion Amount is found or agreed to be secured by Pre-Petition Senior
Liens.
10.            DIP Superpriority Claim.  Subject to the Challenge Period with
respect to the Roll-Up, pursuant to section 364(c)(1) of the Bankruptcy Code,
all of the DIP Obligations shall constitute allowed claims against the Debtors,
jointly and severally, with priority over any and all administrative expenses,
including, without limitation, any administrative expense claims on account of
any postpetition Intercompany Transactions (as defined in the Cash Management
Order (as defined in the DIP Facility Agreement)), diminution claims (including
all Adequate Protection Superpriority Claims) and all other claims against the
Debtors, now existing or hereafter arising, of any kind whatsoever, including,
without limitation, all administrative expenses of the kind specified in
sections 503(b) and 507(b) of the Bankruptcy Code, and over any and all
administrative expenses or other claims arising under sections 105, 326, 328,
330, 331, 503(b), 506(c) (subject to entry of the Final Order; provided,
however, with respect to expenses incurred in the Interim Period, the Debtors
waive any right to assert any claims to surcharge against the DIP Collateral
pursuant to Bankruptcy Code section 506(c) on an interim basis), 507(a), 507(b),
552(b), 726, 1113, or 1114 of the Bankruptcy Code (the "DIP Superpriority
Claims"), whether or not such expenses or claims may become secured by a
judgment lien or other non-consensual lien, levy, or attachment, which DIP
Superpriority Claims shall be payable from and have recourse to all pre-petition
and post-petition property of the Debtors and their estates and all proceeds
thereof, subject only to liens secured thereby and the Carve-Out; provided,
however, that the DIP Superpriority Claims shall be payable out of the Avoidance
Action Proceeds only upon entry of the Final Order.
DIP Liens and Collateral.
11.            Effective immediately upon entry of this Interim Order, pursuant
to sections 364(c)(2), 364(c)(3) and 364(d) of the Bankruptcy Code, and without
the necessity of the execution by the Debtors (or recordation or other filing or
notice) of security agreements, control agreements, pledge agreements, financing
statements, mortgages, schedules or other similar documents, or the possession
or control by the DIP Agent or any other DIP Secured Party of any DIP
Collateral, the DIP Agent is hereby granted, as collateral agent for the DIP
Secured Parties, continuing valid, binding, enforceable, non-avoidable, priming
and automatically and properly perfected, nunc pro tunc to the Petition Date,
post-petition security interests in and liens (collectively, the "DIP Liens") on
any and all property owned and hereafter acquired assets and real and personal
property of the Debtors, including, without limitation, the following (the "DIP
Collateral") (and the Debtors shall, consistent with the DIP Facility Documents,
cause the Foreign Guarantors to grant similar security interests in and liens on
the Collateral (as defined in the DIP Facility Documents) owned by such Foreign
Guarantors):
(i)            all Accounts and  Receivables;6
(ii)            all Documents (including, if applicable, electronic documents),
Instruments and Chattel Paper (whether tangible or intangible);
(iii)            all General Intangibles (including, without limitation, all
Payment Intangibles, software, and Intellectual Property Collateral);
(iv)            all Goods (including, without limitation Inventory, Equipment
and Fixtures);
(v)            all Investment Property, Securities Collateral, Securities
Accounts, Securities, Pledged Securities and other equity interests of any type
or nature whatsoever;
(vi)            all Deposit Accounts (including, without limitation all
Collateral Accounts) and all other bank accounts and all deposits therein;
(vii)            all money, cash and cash equivalents;
(viii)            any and all other Liquid Assets;
(ix)            all credit balances, deposits and other property now or
hereafter held or received by or in transit to the Pre-Petition Secured Parties
or at any other depository or other institution from or for the account of the
Debtors, whether for safekeeping, pledge, custody, transmission, collection or
otherwise;
(x)            all Supporting Obligations, Letters of Credit (whether or not any
such Letter of Credit is in writing), and Letter of Credit Rights (whether or
not any such Letter of Credit is in writing) of the Debtors;
(xi)            all Commercial Tort Claims (whether or not separately scheduled,
indexed, listed, specified, described or otherwise indentified and including,
without limitation, that certain claim for damages arising as a result of the
explosion of the Macondo well on April 20, 2010 and the ensuing oil spill,
including under the Oil Pollution Act of 1990 and general maritime law and owing
by any of BP p.l.c., Transocean Ltd., and/or Halliburton Corporation and/or any
of their respective affiliates);
(xii)            all corporate claims of the Debtors including claims for breach
of fiduciary duty, negligence and other claims for tortious actions;
(xiii)            all owned real property, leases, leaseholds, and all proceeds
of leases of real property;7
(xiv)            all vessels, rigs, rolling stock, diving systems (including,
without limitation, saturation diving systems), and aircraft;
(xv)            effective upon the entry of the Final Order, all Avoidance
Action Proceeds, and recoveries under section 551 of the Bankruptcy Code;
(xvi)            to the extent not otherwise described above, all receivables
and all present and future claims, rights, interests, assets and properties
recovered by or on behalf of the Debtors;
(xvii)                          all books, records, and information relating to
any of the DIP Collateral and/or to the operation of the Debtors' business, and
all rights of access to such books, records, and information, and all property
in which such books, records and information are stored, recorded and
maintained;
(xviii)                          to the extent not otherwise included, the
property, if any, of the Debtors listed on Schedules 1.01(d), 1.01(e) and
1.01(n) to the DIP Facility Agreement;
(xix)            to the extent not otherwise included, all other property of the
Debtors, whether tangible or intangible, all Proceeds, tort claims, insurance
claims, contract rights, rights to the payment of money, and other rights to
payment not otherwise included in the foregoing and products of the foregoing
and all accessions to, substitutions and replacements for, and rents and profits
of, each of the foregoing and any and all proceeds of any insurance, indemnity,
tax return, warranty or guaranty payable to any Debtor from time to time with
respect to any of the foregoing;
(xx)            any and all additions, accessions and improvements to, all
substitutions and replacements for and all products of or derived from the
foregoing; and
(xxi)            all Proceeds of the foregoing (i) through (xx).
12.            Notwithstanding anything herein to the contrary, in no event
shall the DIP Collateral include, and no Debtor shall be deemed to have granted
a security interest in, any of such Debtor's rights or interests in or under (a)
any intent-to-use trademarks to the extent that, and solely during the period in
which, the grant of a security interest therein or assignment thereof would
impair or eliminate the validity or enforceability of such intent-to-use
trademark applications or any trademarks related thereto under applicable U.S.
federal law, provided that upon submission and acceptance by the Patent and
Trademark Office of an amendment to allege use pursuant to 15 U.S.C. Section
1060(a) (or any successor provision), such intent-to-use application shall be
considered DIP Collateral; (b) any amounts, securities, or surety bonds that the
Debtors' banks obtain or pledge pursuant to a Uniform Depositary Agreement with
the U.S. Trustee; or (c) any license, contract, permit, instrument, security or
franchise or any rights or interest thereunder to the extent, but only to the
extent, that such a grant would, under the terms of such license, contract,
permit, instrument, security or franchise, result in a breach of the terms of,
or constitute a default under, such license, contract, permit, instrument,
security or franchise (other than to the extent that any such term would be
rendered ineffective pursuant to the UCC or any other applicable law or
principles of equity including the provisions of the Bankruptcy Code); provided,
that immediately upon the ineffectiveness, lapse or termination of any such
provision the DIP Collateral shall include all such rights and interests as if
such provision had never been in effect; and provided, further, that, the
foregoing exclusion shall in no way be construed so as to limit, impair or
otherwise affect DIP Agent's unconditional continuing security interest in and
Lien (as defined in the DIP Facility Agreement) upon any rights or interests of
the Debtors in or to monies due or to become due under any such license,
contract, permit, instrument, security or franchise. 
13.            Upon the indefeasible and irrevocable repayment of the
Pre-Petition Senior Loan Obligations, the Pre-Petition Senior Liens shall be
deemed continuing liens for the benefit of and deemed assigned to the DIP Agent
for the benefit of the DIP Secured Parties to secure the DIP Obligations.  All
of the following agreements and other items related to the Pre-Petition Senior
Liens remain in full force and effect and shall inure to the benefit of the DIP
Agent for the benefit of the DIP Secured Parties and the Pre-Petition Senior
Secured Parties: any blocked account agreements, deposit account agreements,
securities account agreements, credit card acknowledgments or notifications,
credit card agreements, landlord agreements, collateral access agreements,
warehouse agreements, bailee agreements, customs broker agreements, carrier,
consolidator or freight forwarder agreements or filings with the United States
Patent and Trademark Office or the Library of Congress with respect to the
recordation of an interest in intellectual property that were issued or filed by
the Pre-Petition Senior Secured Parties on any Debtor's assets (real or
personal) in connection with the Pre-Petition Senior Loan Obligations.  Each of
the Security Documents under the Pre-Petition Senior Loan Documents (including,
without limitation vessel mortgages) shall secure the DIP Obligations mutatis
mutandis.  Any liens, claims or interests subordinated to the Pre-Petition
Senior Liens as of the Petition Date shall likewise be deemed subordinate to the
DIP Liens.
14.            DIP Lien Priority.
(a)            DIP Liens.  The DIP Liens shall be junior only to the (i)
Permitted Prior Senior Pre-Petition Liens, (ii) valid, perfected and not
avoidable maritime liens under applicable law that are entitled to preferred
maritime status for "necessaries" to the extent not in excess of $18.7 million
(provided, that with respect to this clause (ii), such liens shall only be
Permitted Prior Liens (as defined below) with respect to the value of the vessel
they attach to) (clauses (i) and (ii) collectively, the "Permitted Prior Liens")
and the (iii) Carve-Out (as applicable), and shall otherwise be senior in
priority and superior to the Pre-Petition Liens, the Permitted Prior Junior
Pre-Petition Liens, the Adequate Protection Liens, and Adequate Protection
Superpriority Claims (each as defined herein) and any other security, mortgage,
collateral interest, lien or claim on or to any of the DIP Collateral.
(b)            Treatment of DIP Liens.  Other than as set forth herein, the DIP
Liens shall not be made subject to or pari passu with any lien or security
interest heretofore or hereafter granted in the Cases or any Successor Case. 
The DIP Liens shall be valid and enforceable against any trustee or other estate
representative appointed in the Cases or any Successor Case, upon the conversion
of any of the Cases to a case under chapter 7 of the Bankruptcy Code (or in any
other Successor Case), and/or upon the dismissal of any of the Cases or any
Successor Case.  Except during the Challenge Period with respect to the Roll-Up,
the DIP Liens shall not be subject to challenge under sections 510, 549, or 550
of the Bankruptcy Code.  No lien or interest avoided and preserved for the
benefit of the Debtors' estates pursuant to section 551 of the Bankruptcy Code
shall be pari passu with or senior to the DIP Liens.
Adequate Protection
15.            Adequate Protection Liens.
(a)            Pre-Petition Senior Secured Parties – Senior Adequate Protection
Lien.  Pursuant to sections 361, 363(e) and 364(d) of the Bankruptcy Code, as
adequate protection of the interests of the Pre-Petition Senior Secured Parties
in the Pre-Petition Collateral, including Cash Collateral, against any
diminution in value resulting from the Debtors' use, sale or lease (or other
decline in value) of such collateral, the imposition of the automatic stay, the
priming of the Pre-Petition Liens and the subordination to the Carve-Out
(collectively, "Diminution in Value"), the Debtors hereby grant to the
Pre-Petition Senior Agent, on behalf of itself and the Pre-Petition Senior
Secured Lenders, a valid and perfected replacement and additional security
interest in, and lien on (the "Senior Adequate Protection Lien") any and all DIP
Collateral.  The Senior Adequate Protection Lien is and shall be valid, binding,
enforceable and fully perfected nunc pro tunc to the Petition Date (without the
necessity of the execution by the Debtors of mortgages, security agreements,
pledge agreements, financing statements, or other agreements) and shall (i) be
subject and subordinate only to the DIP Liens, the Permitted Prior Liens, and
the Carve-Out; and (ii) otherwise be senior to all other security interests in,
liens on, or claims against any of the DIP Collateral; provided that the Senior
Adequate Protection Lien is subject to disgorgement in connection with any
successful challenge brought during the Challenge Period.
(b)            Pre-Petition Junior Secured Parties - Junior Adequate Protection
Lien.  Pursuant to sections 361, 363(e) and 364(d) of the Bankruptcy Code, as
adequate protection of the interests of the Pre-Petition Junior Secured Parties
in the Pre-Petition Collateral against any Diminution in Value, the Debtors
hereby grant to the Pre-Petition Junior Agent, on behalf of itself and the
Pre-Petition Junior Lenders, a valid and perfected replacement and additional
security interest in, and lien on (the "Junior Adequate Protection Lien" and,
together with the Senior Adequate Protection Lien, the "Adequate Protection
Liens") any and all DIP Collateral.  The Junior Adequate Protection Lien is and
shall be valid, binding, enforceable and fully perfected nunc pro tunc to the
Petition Date and shall (i) be subject and subordinate only to the DIP Liens,
the Permitted Prior Liens, the Carve-Out, the Senior Adequate Protection Lien,
the Pre-Petition Senior Liens, and the Permitted Prior Junior Pre-Petition
Liens; (ii) otherwise be senior to all other security interests in, liens on, or
claims against any of the DIP Collateral; and (iii) to the extent there at any
time remain outstanding and unpaid Pre-Petition Senior Loan Obligations, be
subject in all respects to the Existing Intercreditor Agreement, as amended,
modified or waived (or deemed amended, modified or waived) hereby and by the DIP
Facility Documents; provided that the Junior Adequate Protection Lien is subject
to disgorgement in connection with any successful challenge brought during the
Challenge Period.
(c)            Treatment of Adequate Protection Liens.  Other than as set forth
herein, the Adequate Protection Liens shall not be made subject to or pari passu
with any lien or security interest heretofore or hereinafter granted in the
Cases or any Successor Case.  The Adequate Protection Liens shall be valid and
enforceable against any trustee or other estate representative appointed in the
Cases or any Successor Case, upon the conversion of any of the Cases to a case
under chapter 7 of the Bankruptcy Code (or in any other Successor Case), and/or
upon the dismissal of any of the Cases or any Successor Case.
16.            Adequate Protection Superpriority Claim.
(a)            Superpriority Claim of Pre-Petition Senior Agent.  As further
adequate protection of the interests of the Pre-Petition Senior Secured Parties,
the Pre-Petition Senior Agent, on behalf of itself and the Pre-Petition Senior
Secured Lenders, is hereby granted an allowed administrative claim against the
Debtors' estates under section 503(b) of the Bankruptcy Code with superpriority
pursuant to section 507(a) and (b) of the Bankruptcy Code (the "Senior Adequate
Protection Superpriority Claim") to the extent that the Senior Adequate
Protection Lien is insufficient to protect the Pre-Petition Senior Secured
Parties' interests in the Pre-Petition Collateral.
(b)            Priority of Senior Adequate Protection Superpriority Claim. 
Except as set forth herein, the Senior Adequate Protection Superpriority Claim
shall have priority over all administrative expense claims and priority general
unsecured claims against the Debtors or their estates, now existing or hereafter
arising, of any kind or nature whatsoever, including, without limitation,
administrative expenses of the kinds specified in or ordered pursuant to
sections 105, 326, 328, 330, 331, 365, 503(a), 507(a), 546(c), 546(d), 726 (to
the extent permitted by law), 1113 and 1114 of the Bankruptcy Code (including,
without limitation, any administrative expense claims on account of any
postpetition Intercompany Transactions); provided, however, that the Senior
Adequate Protection Superpriority Claim shall be junior to (i) the DIP
Superpriority Claim and (ii) the Carve-Out.
(c)            Superpriority Claim of Pre-Petition Junior Secured Parties.  As
further adequate protection of the interests of the Pre-Petition Junior Secured
Parties, the Pre-Petition Junior Agent, on behalf of itself and the Pre-Petition
Junior Lenders, is hereby granted or allowed administrative claim against the
Debtors' estates under section 503(b) of the Bankruptcy Code with Superpriority
pursuant to section 507(a) and (b) of the Bankruptcy Code (the "Junior Adequate
Protection Superpriority Claim" and, together with the Senior Adequate
Protection Superpriority Claim, the "Adequate Protection Superpriority Claims")
to the extent that the Junior Adequate Protection Lien is insufficient to
protect the Pre-Petition Junior Secured Parties' interests in the Pre-Petition
Collateral.
(d)            Priority of Junior Adequate Protection Superpriority Claim. 
Except as set forth herein, the Junior Adequate Protection Superpriority Claim
shall have priority over all administrative expense claims and priority general
unsecured claims against the Debtors or their estates, now existing or hereafter
arising, of any kind or nature whatsoever, including, without limitation,
administrative expenses of the kinds specified in or ordered pursuant to
sections 105, 326, 330, 331, 365, 503(a), 507(a), 546(c), 546(d), 726 (to the
extent permitted by law), 1113 and 1114 of the Bankruptcy Code (including,
without limitation, any administrative expense claims on account of any
postpetition Intercompany Transactions); provided, however, that the Junior
Adequate Protection Superpriority Claim shall be junior to (i) the DIP
Superpriority Claim, (ii) the Carve-Out, and  (iii) the Senior Adequate
Protection Superpriority Claim.
17.            Costs, Fees, Expenses, and Indemnification.
(a)            DIP Secured Parties.  The Debtors are authorized to pay any and
all reasonable out-of-pocket expenses of each DIP Secured Party in connection
with the DIP Facility, as provided in the DIP Facility Documents, whether or not
the transactions contemplated hereby are consummated, including, without
limitation, legal, accounting, collateral examination, monitoring and appraisal
fees, financial advisory fees, fees and expenses of other consultants, and
indemnification and reimbursement of fees and expenses, and, notwithstanding
anything herein or in the DIP Facility Agreement to the contrary, whether or not
set forth in the Approved Budget.  Notwithstanding the foregoing, at the same
time such invoices are delivered to the Debtors, the professionals for the DIP
Secured Parties shall deliver a copy of their respective invoices to counsel for
any Statutory Committee and the U.S. Trustee, redacted as necessary with respect
to any privileged or confidential information contained therein.  Any objections
raised by the Debtors, the U.S. Trustee or any Statutory Committee with respect
to such invoices within ten (10) business days of the receipt thereof will be
resolved by the Court (absent prior consensual resolution thereof).  Pending
such resolution, the undisputed portion of any such invoice shall be promptly
paid by the Debtors.  In addition to the foregoing, to the extent that any DIP
Obligations remain outstanding, the Debtors shall also disclose to the DIP
Secured Parties the terms of any potential or actual employment offer,
agreement, or other arrangements related to any employee of the Debtors, on one
hand, and any entity that proposes to acquire some or all of the assets of or
equity interests in the Debtors, on the other hand, whether or not such
transaction will be contemplated during or after the pendency of the Cases.
(b)            Indemnification of DIP Secured Parties.  The Debtors shall
indemnify and hold harmless the DIP Agent, the other DIP Secured Parties, and
each Related Party (as defined in the DIP Facility Agreement) (collectively, the
"Indemnified Parties" and each, an "Indemnified Party") of any of the foregoing
on the terms set forth in the DIP Facility Documents.  In all such litigation,
or the preparation therefore, each Indemnified Party shall be entitled to its
own counsel and, in addition to the foregoing indemnity, the Debtors agree to
pay promptly the reasonable fees and expenses of such counsel.
(c)            Pre-Petition Senior Secured Parties.  As additional adequate
protection of the Pre-Petition Senior Secured Parties' security interests in the
Pre-Petition Collateral, the Debtors are authorized to provide adequate
protection in the form of (i)  periodic cash payments in an amount equal to all
reasonable out-of-pocket costs and expenses of each Pre-Petition Senior Secured
Party, including, without limitation, legal, accounting, collateral examination,
monitoring and appraisal fees, financial advisory fees, fees and expenses of
other consultants, and indemnification and reimbursement of costs and expenses
and any such other amounts as provided in the Pre-Petition Senior Loan
Documents, and, notwithstanding anything herein or in the DIP Facility Agreement
to the contrary, whether or not set forth in the Approved Budget (provided that
pre-petition costs and expenses (including fees and expenses of legal, financial
and other professionals) shall be paid at Closing from the Debtors' operating
cash rather than proceeds of the DIP Facility); (ii) continued maintenance and
insurance of the Pre-Petition Collateral and the DIP Collateral in amounts and
for the risks, and by the entities, as required under the Pre-Petition Senior
Loan Documents, the DIP Facility Agreement and this Interim Order; and (iii)
disclosure of the terms of any potential or actual employment offer, agreement,
or other arrangements related to any employee of the Debtors, on one hand, and
any entity that proposes to acquire some or all of the assets of or equity
interests in the Debtors, on the other hand, whether or not such transaction
will be contemplated during or after the pendency of the Cases.  Payment of all
such professional fees and expenses shall not be subject to allowance by the
Court.  Notwithstanding the foregoing, at the same time such invoices are
delivered to the Debtors, the professionals for the Pre-Petition Senior Secured
Parties shall deliver a copy of their respective invoices to counsel for any
Statutory Committee and the U.S. Trustee, redacted as necessary with respect to
any privileged or confidential information contained therein.  Any objections
raised by the Debtors, the U.S. Trustee or any Statutory Committee with respect
to such invoices within ten (10) business days of the receipt thereof will be
resolved by the Court (absent prior consensual resolution thereof).  Pending
such resolution, the undisputed portion of any such invoice shall be promptly
paid by the Debtors.
(d)            Pre-Petition Junior Secured Parties.  As additional adequate
protection of the Pre-Petition Junior Secured Parties' security interests in the
Pre-Petition Collateral, the Debtors are authorized to provide adequate
protection in the form of (i) periodic cash payments in an amount equal to all
reasonable out-of-pocket costs and expenses of each Pre-Petition Junior Secured
Party, including, without limitation, legal, accounting, collateral examination,
monitoring and appraisal fees, financial advisory fees, fees and expenses of
other consultants, and indemnification and reimbursement of costs and expenses
and any such other amounts as provided in the Pre-Petition Junior Loan
Documents, not to exceed, in the aggregate, the amounts set forth with respect
to such costs, professional fees, and expenses in the Approved Budget (subject
to the Permitted Variance) (provided that pre-petition costs and expenses
(including fees and expenses of legal, financial and other professionals) shall
be paid at Closing from the Debtors' operating cash rather than proceeds of the
DIP Facility); (ii) continued maintenance and insurance of the Pre-Petition
Collateral and the DIP Collateral in amounts and for the risks, and by the
entities, as required under the Pre-Petition Junior Loan Documents, the DIP
Facility Agreement and this Interim Order; (iii) solely to the extent the DIP
Obligations and the Pre-Petition Senior Loan Obligations have been irrevocably
and indefeasibly paid in full, in cash, and all commitments terminated
thereunder, any disposition of the DIP Collateral previously requiring the prior
written approval of the DIP Agent and/or the applicable Required Lenders
pursuant to section 7.05 of the DIP Facility Agreement shall instead be subject
to the prior written approval of the Pre-Petition Junior Lenders; (iv) access by
the Pre-Petition Junior Agent to access any virtual data room or other sale
materials provided to potentially interested parties, prompt responses to any
and all reasonable inquiries from the Pre-Petition Junior Agent regarding the
Debtors' sale processes, and the opportunity, during business hours and on
reasonable prior notice, to discuss any sale or other strategic process with any
investment banker, financial advisor, and/or sale broker engaged by the Debtors
to sell any assets of the Debtors; and (v) solely to the extent the DIP
Obligations and the Pre-Petition Senior Loan Obligations have been irrevocably
and indefeasibly paid in full, in cash, and all commitments terminated
thereunder, any Management Incentive Payment with respect to Net Cash Proceeds
in excess of $120,000,000, solely to the extent paid in a form other than cash,
shall be subject to the consent of the Pre-Petition Junior Agents; and (vi)
disclosure of the terms of any potential or actual employment offer, agreement,
or other arrangements related to any employee of the Debtors, on one hand, and
any entity that proposes to acquire some or all of the assets of or equity
interests in the Debtors, on the other hand, whether or not such transaction
will be contemplated during or after the pendency of the Chapter 11 Cases. 
Nothing herein authorizes or approves any Management Incentive Payment.  Payment
of the professional fees and expenses described in the aforementioned subsection
(i) shall not be subject to allowance by the Court.  Notwithstanding the
foregoing, at the same time such invoices are delivered to the Debtors, the
professionals for the Pre-Petition Junior Secured Parties shall deliver a copy
of their respective invoices to counsel for any Statutory Committee and the U.S.
Trustee, redacted as necessary with respect to any privileged or confidential
information contained therein.  Any objections raised by the Debtors, the U.S.
Trustee or any Statutory Committee with respect to such invoices within ten (10)
business days of the receipt thereof will be resolved by the Court (absent prior
consensual resolution thereof).  Pending such resolution, the undisputed portion
of any such invoice shall be promptly paid by the Debtors.
Provisions Common to DIP Financing and Use of Cash Collateral Authorizations
18.            Carve-Out.
(a)            Carve-Out.  As used in this Interim Order and the DIP Facility
Documents, the term "Carve-Out" shall mean the sum of (I) quarterly fees
required to be paid pursuant to 28 U.S.C. § 1930(a)(6), in such amounts as
agreed to by the United States Trustee or as determined by order of this Court;
(II) any fees payable to the clerk of the Court or, subject to the Approved
Budget (subject to the Permitted Variance), the Claims Agent appointed in the
Cases; (III) all Allowed Fees (as defined below) of Case Professionals (as
defined below) not to exceed the amounts for such Case Professionals set forth
in the Approved Budget (subject to the Permitted Variance) and incurred at any
time on or before the first business day following the delivery by the DIP Agent
of a Carve-Out Trigger Notice (as defined below) (such period, the "Pipeline
Period"); (IV) Allowed Fees of Case Professionals in an aggregate amount not to
exceed $250,000 incurred after the first business day following the delivery of
a Carve-Out Trigger Notice (as defined below), whether or not set forth in the
Approved Budget (the foregoing (III) and (IV), together, the "Case Professionals
Carve-Out Amount"); and (V) fees and expenses incurred by a chapter 7 trustee in
an amount not to exceed $50,000.  For the avoidance of doubt, Allowed Fees that
are budgeted to be paid in any week during the Pipeline Period that are unused
in such week may be carried forward and backward and used in any subsequent week
or prior week until such excess is reduced to zero dollars ($0)) (the
"Carryforward Fees").  For purposes of the foregoing, the terms: (i) "Allowed
Fees" shall mean, (A) for the Pipeline Period, incurred fees and expense
reimbursement of Case Professionals, solely to the extent that such fees and
expenses are not in an amount in excess of the Approved Budget (subject to the
Permitted Variance) and have been allowed by an order of the Court that has not
been vacated or stayed, but which have not been previously paid, in all cases,
subject to a final order allowing for such fees and expenses on a final
application for allowance of such Case Professionals; (B) any Carryforward Fees,
solely to the extent that such fees and expenses, collectively with the
foregoing (A), are not in an amount in excess of the Approved Budget (subject to
the Permitted Variance), and have been allowed by an order of the Court that has
not been vacated or stayed, but which have not been previously paid, in all
cases, subject to a final order allowing for such fees and expenses on a final
application for allowance of such Case Professionals; and (C) any payment or
reimbursement to Case Professionals on or after the Triggering Event Date;
provided that any payment made pursuant to the foregoing (A), (B) or (C) shall
reduce the Case Professionals Carve-Out Amount on a dollar for dollar basis;
(ii) "Case Professionals" shall mean attorneys, accountants, financial advisors,
consultants and other professionals employed, pursuant to sections 327, 328,
363, or 1103 of the Bankruptcy Code, as applicable, by the Debtors or any
Statutory Committee in accordance with the DIP Documents; and (iii) "Triggering
Event Date" shall mean the date that the DIP Agent, at the direction or with the
consent of the Required Lenders, provides written notice (a "Carve-Out Trigger
Notice") to the Debtors, their lead restructuring counsel, the U.S. Trustee, and
lead counsel to any Statutory Committee, which notice may be delivered following
the occurrence and during the continuation of an Event of Default (as defined in
the DIP Facility Agreement), stating that the DIP Agent has terminated the
Pipeline Period for purposes of the Carve-Out.  The Carve-Out and any payments
made in respect of the Carve-Out, including without limitation the Case
Professionals Carve-Out Amount, shall not reduce the amount of the DIP
Obligations or the Prepetition Secured Obligations, but shall merely subordinate
them.
(b)            Carve-Out Escrow.  Without limiting the rights of the DIP Agent
or the other DIP Secured Parties under the DIP Facility Documents or this
Interim Order, following the Triggering Event Date, the Debtors are authorized
and directed to request a draw under the DIP Facility equal to the unused
portion of the Carve-Out, which amount shall be deposited by the Debtors into an
interest-bearing escrow account at a financial institution acceptable to the
Required Lenders (the "Carve-Out Escrow Account"), within five Business Days of
delivery of the Carve-Out Trigger Notice; provided, however, that the Debtors
shall notify the DIP Agent and the DIP Lenders and the Pre-Petition Junior Agent
of the amount requested as promptly as possible following the Triggering Event
Date and neither the DIP Agent nor the DIP Lenders shall be required to fund any
amounts until the Debtors have notified the DIP Agent and the DIP Lenders of the
requested amount.  Such funding of the Carve-Out Escrow Account shall be in full
and complete satisfaction of any and all obligations of the DIP Secured Parties
and the Pre-Petition Secured Parties in respect of the Carve-Out, provided,
however, that nothing in this Interim Order limits any requirement of the
Debtors to pay all outstanding quarterly fees to the United States Trustee
pursuant to 28 U.S.C. § 1930(a)(6) regardless of amount.  For the avoidance of
doubt, the DIP Agent, the DIP Lenders, and the Pre-Petition Secured Parties
shall have a security interest in any residual interest in the Carve-Out Escrow
Account, with any excess paid to the DIP Agent or the applicable Pre-Petition
Agent, as applicable, for application in accordance with the DIP Documents and
this Interim Order.
(c)            No Direct Obligation to Pay Allowed Fees; No Waiver of Right to
Object to Fees.  Other than the funding of the Carve-Out with the proceeds of
the DIP Facility as provided herein and in the DIP Facility Documents, the DIP
Agent and the other DIP Secured Parties shall not be responsible for the payment
or reimbursement of any fees or disbursements of any Case Professional incurred
in connection with these Cases, any Successor Cases, or otherwise.  Nothing in
this Interim Order or otherwise shall be construed:  (i) to obligate the DIP
Secured Parties, in any way, to pay compensation to, or to reimburse expenses
of, any Case Professional or to guarantee that the Debtors have sufficient funds
to pay such compensation or reimbursement; (ii) to increase the Carve-Out if
incurred or Allowed Fees are higher in fact than the fees and disbursements of
Case Professionals set forth in the Approved Budget (subject to the Permitted
Variance) during the Pipeline Period; (iii) as consent to the allowance of any
fees and expenses of Case Professionals; or (iv) to affect the rights of the DIP
Secured Parties, the Pre-Petition Secured Parties or any other party-in-interest
to object to the allowance and payment of such fees and expenses.
(d)            Payment of Carve-Out on or after the Triggering Event Date.  Any
payment or reimbursement made on or after the occurrence of the Triggering Event
Date in respect of any Allowed Fees (whether out of the Carve-Out Escrow Account
or otherwise) shall permanently reduce the Carve-Out on a dollar-for-dollar
basis.  Any funding of the Carve-Out shall be added to, and made a part of, the
DIP Obligations secured by the DIP Collateral and shall otherwise be entitled to
the protections granted under this Interim Order, the DIP Documents, the
Bankruptcy Code, and applicable law.
(e)            Payment of Compensation.  Nothing herein shall be construed as a
consent to the allowance of any professional fees or expenses of any Case
Professionals or shall affect the right of the DIP Secured Parties and the
Pre-Petition Secured Parties to object to the allowance and payment of such fees
and expenses.  So long as no Termination Event has occurred and is continuing,
the Debtors shall be permitted to pay fees and expenses allowed and payable by
order (that has not been vacated or stayed, unless the stay has been vacated)
under sections 330 and 331 of the Bankruptcy Code, as the same may be due and
payable, solely to the extent set forth in the Approved Budget (subject to the
Permitted Variance) and not to exceed the amounts set forth in the Approved
Budget (subject to the Permitted Variance), provided that any such payment shall
be subject to entry of a final order of the Court on final application for
allowance of fees and expenses to be filed for each Case Professional (including
ordinary course professionals).
19.            Modification of DIP Facility Documents.  The Debtors and the DIP
Agent are hereby authorized, subject to the DIP Facility Agreement, to
implement, in accordance with the terms of the respective DIP Facility
Documents, any non-material modifications of the respective DIP Facility
Documents without further order of this Court, or any other modifications to the
respective DIP Facility Documents; provided, however, that the Debtors shall
provide notice of any modification or amendment to the respective DIP Facility
Documents (including without limitation, the schedule to the DIP Facility
Agreement entitled "Collateral Coverage Sublimit: Limit of Vessel Amounts" as
such schedule exists as of the date hereof) to any Statutory Committee, the
Pre-Petition Junior Agent, and the U.S. Trustee within five (5) Business Days
following the execution thereof.  To the extent that such modification or
amendment is material, such material modification or amendment shall only be
permitted pursuant to an order of this Court on notice pursuant to Local Rule
2002-1(b) and a hearing.  Except as otherwise provided herein, no waiver,
modification, or amendment of any of the provisions of the DIP Facility
Agreement shall be effective unless set forth in writing, signed on behalf of
the Debtors and the DIP Agent.  Without limiting the foregoing, the Debtors and
the DIP Agent shall not modify, amend, supplement, waive, or otherwise change
the schedule to the DIP Facility Agreement entitled "Collateral Coverage
Sublimit: List of Vessel Amounts" as such schedule exists as of the date hereof
absent the prior written consent of the Pre-Petition Junior Agent.  The Debtors
have agreed that, other than as set forth in the DIP Facility Agreement and this
Interim Order (and, when applicable, the Final Order), the provisions of section
6.21 of the DIP Facility Agreement including, without limitation the sale
milestones, will apply to processes under section 363 of the Bankruptcy Code, a
plan of reorganization or otherwise, and the Debtors will not seek to amend,
modify or waive the milestones in connection with the filing of any plan of
reorganization or liquidation or disclosure statement in the Cases without the
consent of the Required Lenders or the Supermajority Lenders (as required
pursuant to Section 10.01 of the DIP Facility Agreement)).
20.            Reserved.
21.            Use of Proceeds; Budget Maintenance.  The proceeds of the DIP
Facility and Cash Collateral shall be used solely in accordance with the terms
of the DIP Facility Documents, including the Approved Budget (subject to the
Permitted Variance and the Carve-Out), and this Interim Order.  The Approved
Budget shall be updated, modified or supplemented (with the consent of and/or at
the request of the DIP Agent and the Required Lenders) from time to time, solely
in accordance with the DIP Facility Agreement.  The Debtors shall
contemporaneously provide to the Pre-Petition Junior Agent any proposed Approved
Budget updates and other reporting provided to the DIP Agent and/or the other
DIP Secured Parties.  The Pre-Petition Junior Agent reserves its rights to the
extent that any proposed budget update to the Approved Budget is materially
inconsistent with such Approved Budget as of the Petition Date.
22.            Modification of Automatic Stay.  The automatic stay imposed under
Bankruptcy Code section 362(a) is hereby modified as necessary to effectuate all
of the terms and provisions of this Interim Order, including, without
limitation, to (a) permit the Debtors to grant the DIP Liens, the DIP
Superpriority Claim, the Adequate Protection Liens and the Adequate Protection
Superpriority Claims, and (b) authorize the Debtors to pay, and the DIP Secured
Parties and the Pre-Petition Senior Secured Parties to retain and apply,
payments made in accordance with this Interim Order.
23.            Automatic Perfection of DIP Liens and Adequate Protection Liens.
(a)            This Interim Order shall be sufficient and conclusive evidence of
the validity, perfection, and priority of all liens granted herein, including
the DIP Liens and the Adequate Protection Liens, without the necessity of filing
or recording financing statements, intellectual property filings, mortgages,
vessel mortgages, notices of lien or similar instruments in any jurisdiction,
taking possession of or control over, or the taking of any other action
(including, for the avoidance of doubt, entering into any deposit account
control agreement, customs broker agreement or freight forwarding agreement) to
validate or perfect (in accordance with applicable non-bankruptcy law) the DIP
Liens and the Adequate Protection Liens, or to entitle the DIP Secured Parties
or the Pre-Petition Secured Parties to the priorities granted herein.
(b)            Notwithstanding the foregoing, the DIP Agent and the Pre-Petition
Secured Parties each are hereby authorized, but not required, to file or record
financing statements, intellectual property filings, mortgages, vessel
mortgages, notices of lien or similar instruments in any jurisdiction, take
possession of or control over, or take any other action, as they may elect, in
order to validate and perfect the liens and security interests granted to them
hereunder.  Whether or not the DIP Agent or any Pre-Petition Secured Party
chooses to file such financing statements, intellectual property filings,
mortgages, vessel mortgages, notices of lien or similar instruments, take
possession of or control over, or otherwise confirm perfection of the liens and
security interests granted to it hereunder, such liens and security interests
shall be deemed valid, perfected, allowed, enforceable, non-avoidable and not
subject to challenge, dispute or subordination immediately upon entry of this
Interim Order.
(c)            The Debtors are authorized to execute and deliver promptly upon
demand to the DIP Agent or the Pre-Petition Secured Parties all such financing
statements, mortgages, vessel mortgages, control agreements, notices and other
documents as the DIP Agent or the Pre-Petition Secured Parties may reasonably
request. The Debtors are authorized to, and shall, execute and deliver to the
DIP Agent and the Pre-Petition Secured Parties such agreements, financing
statements, mortgages, vessel mortgages, instruments and other documents as the
Pre-Petition Secured Parties may reasonably request to evidence, confirm,
validate, or perfect the DIP Liens or the Adequate Protection Liens; and the
failure by the Debtors to execute any documentation relating to the DIP Liens or
the Adequate Protection Liens shall in no way affect the validity,
enforceability, nonavoidability, perfection, or priority of such liens.
(d)            The DIP Agent and the Pre-Petition Secured Parties, each in its
discretion, may file a photocopy of this Interim Order as a financing statement
with any filing or recording office or with any registry of deeds or similar
office, and accordingly, each officer is authorized to accept and record the
photocopy of this Interim Order, in addition to or in lieu of such financing
statements, notices of lien or similar instrument.
(e)            Subject to entry of the Final Order and section 1146(a) of the
Bankruptcy Code, except as otherwise provided herein, any provision of any lease
or other license, contract or other agreement that requires (i) the consent or
approval of one or more landlords or other parties or (ii) the payment of any
fees or obligations to any governmental entity, in order for any Debtor to
pledge, grant, sell, assign, or otherwise transfer any such leasehold interest,
or the proceeds thereof, or other Pre-Petition Collateral related thereto, is
hereby deemed to be inconsistent with the applicable provisions of the
Bankruptcy Code. Subject to entry of the Final Order, any such provision shall
have no force and effect with respect to the granting of post-petition liens on
such leasehold interest or the proceeds of any assignment and/or sale thereof by
any Debtor in favor of the DIP Agent or the Pre-Petition Secured Parties in
accordance with the terms of this Interim Order.
24.            Other Automatic Perfection Matters.  To the extent that any
Pre-Petition Agent is the secured party under any account control agreements,
listed as loss payee under any of the Debtors' insurance policies, or is the
secured party under any Pre-Petition Loan Document, the DIP Agent, on behalf of
the DIP Secured Parties, is also deemed to be the secured party under such
account control agreements, loss payee under the Debtors' insurance policies,
and the secured party under each such Pre-Petition Loan Document, and shall have
all rights and powers in each case attendant to that position (including,
without limitation, rights of enforcement), and shall act in that capacity and
distribute any proceeds recovered or received in accordance with the terms of
this Interim Order and the DIP Facility Documents.  The Pre-Petition Senior
Agent or the Pre-Petition Junior Agent, as applicable, shall serve as agent for
the DIP Agent for purposes of perfecting the DIP Agent's security interests in
and liens on all Collateral that is of a type such that perfection of a security
interest therein may be accomplished only by possession or control by a secured
party.
25.            Proceeds of Subsequent Financing.  If the Debtors, any trustee,
any examiner with enlarged powers, any responsible officer or any other estate
representative subsequently appointed in the Cases or any Successor Case, shall
obtain credit or incur debt in violation of the DIP Facility Documents at any
time prior to the repayment in full of all DIP Obligations and all Pre-Petition
Senior Loan Obligations, including subsequent to the confirmation of any plan of
reorganization or liquidation with respect to the Debtors and the Debtors'
estates, then all the cash proceeds derived from such credit or debt shall
immediately be turned over to the DIP Agent to be applied in accordance with
this Interim Order and the DIP Facility Documents.
26.            Maintenance of DIP Collateral/Cash Management.  Until the payment
in full in cash of all DIP Obligations, and the termination of the obligation of
the DIP Secured Parties to extend credit under the DIP Facility, the Debtors are
authorized to (a) maintain and insure the DIP Collateral in amounts, for the
risks, and by the entities as required under the DIP Facility Documents and
(b) maintain their cash management system as in effect as of the Petition Date,
(i) subject to the DIP Facility Documents; (ii) subject to the Cash Management
Order, as may be modified, with the prior written consent of the DIP Agent and,
as applicable, Wells Fargo and Amegy Bank of Texas ("Amegy"), by any order that
may be entered by this Court and (iii) in a manner which, in any event, shall be
reasonably satisfactory to the DIP Agent and, as applicable, Wells Fargo and
Amegy.  Other than as expressly required pursuant to the DIP Facility Agreement,
the Cash Management Order or this Interim Order, no modifications to the
Debtors' cash management system existing as of the Petition Date may be made
without the prior approval of the DIP Agent and, as applicable, Wells Fargo and
Amegy.
27.            Mandatory Cash Sweep.  As further provided in the DIP Facility
Agreement, if (i) as of the close of business on any Friday, the aggregate Cash
Balance (as defined in the DIP Facility Agreement) in Domestic Accounts (as
defined in the DIP Facility Agreement) (other than the Restricted Cash
Collateral Account (as defined in the DIP Facility Agreement)) exceeds $7.5
million, on the following Business Day (as defined in the DIP Facility
Agreement), the Debtors shall cause the excess in such Domestic Accounts to be
used to repay the DIP Facility and other obligations in accordance with the DIP
Facility Agreement, and (ii) at the end of four consecutive Business Days, the
aggregate Cash Balance in the Foreign Accounts (as defined in the DIP Facility
Agreement) exceeds $5 million, on the following Business Day, the Debtors shall
cause the excess to be transferred to one or more Domestic Accounts of a
Debtor.  The Debtors shall provide evidence reasonably satisfactory to the DIP
Agent of compliance with the foregoing.
28.            Application of Proceeds of Collateral, Payments and Collections. 
After repayment in full of all obligations under the DIP Facility (including,
without limitation, all principal, interest, fees, expenses, indemnities and
other amounts, in each case, whether now or hereafter arising or incurred), any
remaining proceeds of the DIP Collateral shall be applied to the Debtors'
remaining outstanding and unpaid obligations (including without limitation the
Pre-Petition Junior Obligations), in a manner consistent with the Bankruptcy
Code and, except as may be otherwise ordered in one or more orders of this
Court, in accordance with the rights and priorities set forth in this Interim
Order.
29.            Termination Event.  The occurrence of an Event of Default under
the DIP Facility Agreement is referred to herein as a "Termination Event."
30.            Rights and Remedies Following Termination Event.
(a)            Termination.  Immediately upon the occurrence and during the
continuation of a Termination Event, the DIP Agent, at the direction or with the
consent of the Required Lenders, with no further action of this Court, may
notify the Debtors in writing that a Termination Event has occurred and is
continuing (such notice, a "Termination Notice" and the date of any such notice,
as further defined in the DIP Facility Agreement, the "Termination Notice
Date").
(b)            Notice of Termination.  Any Termination Notice shall be given by
facsimile (or other electronic means) to counsel to the Debtors, counsel to any
Statutory Committee (if one has been formed, or if one has not been formed, the
Debtors' consolidated 30 largest creditors) the U.S. Trustee, and counsel to the
Pre-Petition Junior Secured Parties. The Remedies Notice Period shall commence
on the Termination Notice Date and shall expire five (5) business days after the
Termination Notice Date (the "Remedies Notice Period", and the date of the
expiration of the Remedies Notice Period, the "Termination Date").
(c)            [Reserved.]
(d)            Without limiting the rights and remedies of the DIP Agent and
other DIP Secured Parties under the DIP Facility Agreement, the DIP Agent, at
the direction or with the consent of the Required Lenders, may immediately (I)
upon the occurrence of and during the continuation of a Termination Event
following the issuance of a Termination Notice or (II) the Termination Date,
inter alia, (A) declare (x) subject to the Remedies Notice Period, all
obligations owing under the DIP Facility Documents to be immediately due and
payable, (y) the termination, reduction or restriction of any further commitment
to extend credit to the Borrower to the extent any such commitment remains, and
(z) terminate the DIP Facility and the DIP Facility Documents as to any future
liability or obligation of the DIP Agent, any DIP Lender, any L/C Issuer or any
other DIP Secured Party (subject to any provisions thereof that may survive
termination and the obligation to fund the Carve-Out Escrow Account in
accordance with the provisions of this Interim Order), but without affecting any
of the liens or the obligations (any of the actions set forth in the foregoing
(x), (y) and (z), a "Termination"); (B) unless the Court orders otherwise during
the Remedies Notice Period, declare a termination, reduction or restriction on
the ability of the Borrower to use any Cash Collateral derived solely from the
proceeds of DIP Collateral (other than such critical expenses as may be agreed
by the DIP Agent for the wind down of the Debtors' businesses, including for the
health and safety of the Debtors' employees and the public, in accordance with
the Approved Budget (subject to the Permitted Variance) and the Carve-Out); and
(C) take all such other actions as contemplated under the DIP Credit Facility,
including without limitation Section 8.02 thereof.
(e)            In addition to remedies described above, other customary remedies
and as set forth in the DIP Facility Documents, following the Remedies Notice
Period: (i) the DIP Agent and the other DIP Secured Parties shall have relief
from the automatic stay and may setoff against deposits and financial assets of
the Debtors, foreclose on all or any portion of the DIP Collateral, collect
accounts receivable and apply the proceeds thereof to the obligations, or
otherwise exercise remedies against the DIP Collateral permitted by applicable
non-bankruptcy law; and (ii) the automatic stay as to the DIP Agent and the
other DIP Secured Parties shall be automatically terminated, and the DIP Agent
and the other DIP Secured Parties shall be authorized to exercise all rights and
remedies under the DIP Facility Documents and this Interim Order, including
without limitation with respect to the DIP Collateral, without notice or further
order of this Court.
(f)            During the Remedies Notice Period, any party in interest shall be
entitled to seek an emergency hearing with this Court for the purpose of
contesting a Termination, including whether a Termination Event has occurred
and/or is continuing.  During the Remedies Notice Period, the Debtors may
continue to use the DIP Collateral, including Cash Collateral, in the ordinary
course of business and consistent with the most recent Approved Budget (subject
to the Permitted Variance, and to fund the Carve-Out Escrow Amount), but may not
enter into any transactions or arrangements (including, without limitation, the
incurrence of indebtedness or liens, investments, restricted payments, asset
sales, or transactions with non-Debtor affiliates) that are not in the ordinary
course of business or otherwise in furtherance of the administration of the
Cases; provided that nothing in subparagraph (f) or anything else in this
Interim Order or the DIP Facility Documents shall limit the ability of the
Debtors to use DIP Collateral (including Cash Collateral), solely during the
Remedies Notice Period and subject to the Approved Budget (subject to the
Permitted Variance), solely (i) to seek use of Cash Collateral on a
non-consensual basis or (ii) to challenge a Termination.
31.            Good Faith.
(a)            Good Faith Under Section 364 of the Bankruptcy Code; No
Modification or Stay of this Interim Order.  The DIP Secured Parties have acted
in good faith in connection with this Interim Order and their reliance on this
Interim Order is in good faith.  Based on the findings set forth in this Interim
Order and the record made during the Interim Hearing, and in accordance with
section 364(e) of the Bankruptcy Code, in the event any or all of the provisions
of this Interim Order are hereafter modified, amended or vacated by a subsequent
order of the Court, or any other court, the DIP Secured Parties are entitled to
the protections provided in section 364(e) of the Bankruptcy Code.  Any such
modification, amendment or vacatur shall not affect the validity and
enforceability of the DIP Obligations, or any lien, claim or priority authorized
or created hereby, provided that this Interim Order was not stayed by court
order after due notice had been given to the DIP Secured Parties at the time
such obligations were incurred or the liens, claims or priorities were
authorized and/or created.  Any liens or claims granted to the DIP Secured
Parties hereunder arising prior to the effective date of any such modification,
amendment or vacatur of this Interim Order shall be governed in all respects by
the original provisions of this Interim Order, including entitlement to all
rights, remedies, privileges and benefits granted herein, provided that the
Interim Order was not stayed by court order after due notice had been given to
the DIP Secured Parties at the time the obligations were incurred or the liens,
claims or priorities were authorized and/or created.
(b)            Pre-Petition Secured Parties.  The Pre-Petition Secured Parties
have acted in good faith in connection with this Interim Order and their
reliance on this Interim Order is in good faith.
32.            Proofs of Claim.  Any order entered by the Court establishing a
bar date for any claims (including without limitation administrative claims) in
any of the Cases or any Successor Case shall not apply to any DIP Secured
Parties or the Pre-Petition Secured Parties.  The DIP Secured Parties and the
Pre-Petition Secured Parties will not be required to file proofs of claim or
requests for approval of administrative expenses authorized by this Interim
Order in any of the Cases or any Successor Case, and the provisions of this
Interim Order, and, upon the entry thereof, the Final Order, relating to the
amount of the DIP Obligations, the Pre-Petition Senior Loan Obligations, the
Pre-Petition Junior Loan Obligations, the Adequate Protection Superpriority
Claims, the Adequate Protection Liens, the Pre-Petition Liens, the DIP Liens and
the DIP Superpriority Claim shall constitute a timely filed proof of claim
and/or administrative expense request.  For the avoidance of doubt, the books
and records of the DIP Agent and the Pre-Petition Agents shall be deemed
conclusive as to the amount of the claims of each such party.
33.            Rights of Access and Information.  Without limiting the rights of
access and information afforded the DIP Secured Parties under the DIP Facility
Documents, the Debtors shall be, and hereby are, required to afford
representatives, agents and/or employees of the DIP Secured Parties reasonable
access to the Debtors' premises, knowledgeable directors and officers of the
Debtors, and their books and records in accordance with the DIP Facility
Documents, and shall reasonably cooperate, consult with, and provide to such
persons all such information as may be reasonably requested (redacted to exclude
any privileged portion and subject to any confidentiality restrictions).  In
addition, the Debtors authorize their independent certified public accountants,
financial advisors, investment bankers and other consultants to cooperate,
consult with, and provide to the DIP Agent all such information as may be
reasonably requested with respect to the business, results of operations and
financial condition of any Debtor.
34.            Intercompany Obligations.  To the extent any Debtor owes any
obligation or Indebtedness (as defined in the DIP Facility Agreement) to any
other Debtor or any subsidiary or affiliate of any Debtor (the "Intercompany
Obligations"), such Intercompany Obligations shall be subordinated to the DIP
Obligations and the Pre-Petition Obligations, and the guarantees (if any)
thereof, until the DIP Obligations and the Pre-Petition Obligations are
indefeasibly repaid in full.  For avoidance of all doubt, any Intercompany
Obligations shall be subordinated to the Adequate Protection Superpriority
Claims.
35.            Prohibited Use of DIP Facility, DIP Collateral, Cash Collateral,
Carve-Out, Etc.  Without the prior written consent of the DIP Secured Parties,
the DIP Facility, the DIP Collateral, the Cash Collateral and the Carve-Out may
not be used:
 
(a)
for the payment of interest and principal with respect to the Pre-Petition
Junior Loan Obligations, the Qualified Convertible Indebtedness (as defined in
the DIP Facility Agreement) or any other Pre-Petition Indebtedness (as defined
in the DIP Facility Agreement) of the Borrower or any other Loan Party (as
defined in the DIP Facility Agreement) (except for: (1) Pre-Petition (as defined
in the DIP Facility Agreement) employee wages, benefits and related employee
taxes as of the Petition Date; (2) Pre-Petition sales, use and real property
taxes; (3) Pre-Petition amounts due in respect of insurance financings; (4)
amounts approved in accordance with other "first day" orders as set forth in the
Approved Budget (subject to the Permitted Variance) and as otherwise reasonably
satisfactory to DIP Agent (including the Critical Vendor Order and payment of
fees and expenses (including fees and expenses of professionals) of the
Pre-Petition Senior Agent and the Pre-Petition Senior Lenders, and subject to
the limitations set forth in the Approved Budget, payment of certain expenses
(which expenses shall include fees and expenses of professionals) of the
Pre-Petition Junior Agent and the Pre-Petition Junior Lenders); (5) cure amounts
reasonably acceptable to DIP Agent and Required Lenders under leases and
executory contracts assumed with approval of the Court; (6) the Pre-Petition
Senior Loan Obligations; and (7) other Pre-Petition Indebtedness to the extent
authorized by the Bankruptcy Court and set forth in the Approved Budget (subject
to the Permitted Variance));

(b)
subject to this Interim Order (or Final Order, when applicable) in connection
with or to finance in any way any action, suit, arbitration, proceeding,
application, motion or other litigation of any type adverse to (i)(x) the
rights, remedies, claims or defenses of DIP Secured Parties under the DIP
Facility Agreement, the other DIP Facility Documents, this Interim Order (or,
when applicable, the Final Order) including preventing, hindering or otherwise
delaying the exercise of any rights, remedies, claims or defenses by the DIP
Agent or the DIP Lenders under the DIP Facility Agreement, the other DIP
Facility Documents, this Interim Order (or, when applicable, the Final Order) or
(y) the rights, remedies, claims or defenses of the Pre-Petition Secured Parties
under the Pre-Petition Loan Documents, including, without limitation, for the
payment of any services rendered by the professionals retained by the Debtors or
any Statutory Committee in connection with the assertion of or joinder in any
claim, counterclaim, action, proceeding, application, motion, objection, defense
or other contested matter, the purpose of which is to seek, or the result of
which would be to obtain, any order, judgment determination, declaration or
similar relief (A) invalidating, setting aside, avoiding or subordinating, in
whole or in part, the DIP Obligations, DIP Liens, the Pre-Petition Senior Loan
Obligations, Pre-Petition Senior Liens (as set forth in the DIP Facility
Agreement), the Pre-Petition Junior Loan Obligations or the Pre-Petition Junior
Liens; (B) for monetary, injunctive or other affirmative relief against the DIP
Secured Parties or the Pre-Petition Secured Parties or their respective
collateral; or (C) preventing, hindering or otherwise delaying the exercise by
the DIP Secured Parties or the Pre-Petition Secured Parties of any rights and
remedies under this Interim Order or the Final Order, the DIP Facility
Documents, the Pre-Petition Loan Documents or applicable law, or the enforcement
or realization (whether by foreclosure, credit bid, further order of the Court
or otherwise) by the DIP Secured Parties, the Pre-Petition Secured Parties upon
any of their respective collateral; provided, that, solely during the Remedies
Notice Period, nothing in the DIP Facility Agreement or in the Interim Order (or
the Final Order, when applicable) shall limit the ability of the Debtors to use
DIP Collateral (including Cash Collateral), subject to the Approved Budget
(subject to the Permitted Variance) solely (A) to seek use of Cash Collateral on
a non-consensual basis or (B) to challenge a Termination;

(c)
to make any distribution under a plan of reorganization in any Case;

(d)
to make any payment in settlement of any claim, action or proceeding, before any
court, arbitrator or other governmental body, without prior written consent of
the DIP Agent, unless otherwise set forth in the Approved Budget (subject to the
Permitted Variance or the Carve-Out), unless otherwise ordered by the Court;

(e)
to pay any fees or similar amounts to any person who has proposed or may propose
to purchase interests in the Debtors (including so-called "Topping Fees," "Exit
Fees" and other similar amounts) without prior written consent by the DIP Agent
and the Required Lenders, unless otherwise set forth in accordance with the
Approved Budget (subject to the Permitted Variance);

(f)
to make any payment of professional fees for any of the Debtors or any other
constituent group, including, but not limited to, any Statutory Committee, other
than solely in accordance with the Approved Budget (subject to the Permitted
Variance or the Carve-Out), the DIP Facility Documents, and this Interim Order;

(g)
to object to, contest, or interfere with, in any way, the DIP Secured Parties'
or the Pre-Petition Secured Parties' enforcement or realization upon any of the
Pre-Petition Collateral or DIP Collateral once a Termination Event has occurred,
except as provided for in this Interim Order (including paragraphs 30(f) and
35(b)(iv) hereof) or the Final Order, or seek to prevent the DIP Secured Parties
or the Pre-Petition Secured Parties from credit bidding in connection with any
proposed plan of reorganization or liquidation or any proposed transaction
pursuant to section 363 of the Bankruptcy Code;

(h)
to use or seek to use Cash Collateral while the DIP Obligations, the
Pre-Petition Senior Loan Obligations, the Pre-Petition Junior Loan Obligations
and/or any of the DIP Secured Parties' commitments under the DIP Facility
Documents remain outstanding, without the consent of the DIP Secured Parties,
the Pre-Petition Senior Secured Parties or Pre-Petition Junior Secured Parties,
as applicable, other than during the Remedies Notice Period;

(i)
to use or seek to use any insurance or tax refund proceeds constituting DIP
Collateral other than solely  in accordance with the Approved Budget (subject to
the Permitted Variance) and the DIP Facility Documents;

(j)
to incur indebtedness other than in accordance with the Approved Budget (subject
to the Permitted Variance) or the DIP Facility Documents without the prior
consent of the Required Lenders;

(k)
to object to or challenge in any way the claims, liens, or interests held by or
on behalf of the DIP Secured Parties or the Pre-Petition Secured Parties
provided, however, that, if a Statutory Committee is appointed, not more than
$35,000 in the aggregate of proceeds of the Carve Out, any Cash Collateral, or
any proceeds of the DIP Facility or the DIP Collateral may be used by such
Statutory Committee solely for purposes of investigating such claims, liens, or
interests of the Pre-Petition Secured Parties;

(l)
to assert, commence, prosecute or support any claims or causes of action
whatsoever, including, without limitation, any Avoidance Action, against the DIP
Secured Parties or the Pre-Petition Secured Parties;

(m)
to prosecute an objection to, contest in any manner, or raise any defenses to,
the validity, extent, amount, perfection, priority, or enforceability of, or
seek equitable relief from, any of the DIP Obligations, the DIP Liens, the
Pre-Petition Senior Loan Obligations, the Pre-Petition Liens, the Pre-Petition
Junior Loan Obligations, or any other rights or interests of the DIP Secured
Parties or the Pre-Petition Secured Parties;

(n)
to sell or otherwise dispose of the DIP Collateral other than as contemplated by
the DIP Facility Documents (including without limitation Sections 7.04 and 7.05
of the DIP Facility Agreement); or

(o)
for any purpose otherwise limited by the DIP Facility Agreement (including
without limitation making any Restricted Payment (as defined therein) not
specifically authorized under section 7.06 thereof).

36.            Reservation of Certain Third-Party Rights and Bar of Challenges
and Claims.  The stipulations and admissions contained in this Interim Order,
including the Debtors' Stipulations, shall be binding on the Debtors in all
circumstances.  The Debtors' Stipulations shall be binding on the Debtors'
estates and each other party in interest, including, without limitation, any
Statutory Committee, unless, and solely to the extent that (a) any such party in
interest, including any Statutory Committee, with standing and requisite
authority, has timely commenced an adversary proceeding or other appropriate
contested matter (subject to the limitations set forth in paragraph 35 hereof)
against the Pre-Petition Secured Parties in connection with any matter related
to the Pre-Petition Loan Documents or the Pre-Petition Collateral (a "Challenge
Proceeding") by no later than on or before (i) if no Statutory Committee has
been appointed, 75 days after the entry of this Interim Order, or (ii) if a
Committee has been appointed, 60 days after the date of formation of such
Committee, and (C) the beginning of the confirmation hearing on the Debtors'
chapter 11 plan of reorganization (the "Challenge Period").  The Challenge
Period may only be extended with the written consent of the Pre-Petition Senior
Agent (as to the Pre-Petition Senior Secured Parties), the Pre-Petition Junior
Secured Parties (as to the Pre-Petition Junior Secured Parties), or by order of
the Court.  Upon the expiration of the Challenge Period (the "Challenge Period
Termination Date"), without the filing of a Challenge Proceeding:
 
(a)
any and all such Challenge Proceedings and objections by any party (including,
without limitation, any Statutory Committee, any chapter 11 trustee, and/or any
examiner or other estate representative appointed in the Cases, and any chapter
7 trustee and/or examiner or other estate representative appointed in any
Successor Case), shall be deemed to be forever waived, released and barred,

(b)
all matters not subject to the Challenge Proceedings, including, without
limitation, all findings, the Debtor's Stipulations, all waivers, releases,
affirmations and other stipulations as to the priority, extent, and validity as
to the Pre-Petition Senior Secured Parties' and Pre-Petition Junior Secured
Parties' claims, liens, and interests shall be of full force and effect and
forever binding upon the Debtors, the Debtors' estates and all creditors,
interest holders, and other parties in interest in the Cases and any Successor
Case;

(c)
any and all pre-petition claims or causes of action against the Pre-Petition
Senior Secured Parties and the Pre-Petition Junior Secured Parties relating in
any way to the Debtors or the Pre-Petition Senior Loan Documents or the
Pre-Petition Junior Loan Documents shall be forever waived and released by the
Debtors, the Debtors' estates, all creditors, interest holders and other parties
in interest in the Cases and any Successor Case;

(d)
to the extent not theretofore repaid, the Pre-Petition Secured Indebtedness
shall constitute allowed claims, not subject to counterclaim, setoff,
subordination, recharacterization, reduction, defense or avoidance, for all
purposes in these Cases and any subsequent chapter 7 case;

(e)
the Pre-Petition Liens on the Pre-Petition Collateral shall be deemed to have
been, as of the Petition Date, and to be, legal, valid, binding, perfected and
of the priority specified in paragraph E hereof, not subject to defense,
counterclaim, recharacterization, subordination or avoidance; and

(f)
the obligations under the Pre-Petition Loan Documents and the Pre-Petition Liens
on the Pre-Petition Collateral shall not be subject to any other or further
challenge by the Debtors, any Statutory Committee or any other party in
interest, each of whom shall be enjoined from seeking to exercise the rights of
the Debtors' estates, including, without limitation, any successor thereto
(including, without limitation, any estate representative or a chapter 7 or
chapter 11 trustee appointed or elected for any of the Debtors with respect
thereto).

37.            If any Challenge Proceeding is timely commenced, the admissions
and stipulations contained in this Interim Order, including the Debtors'
Stipulations, shall nonetheless remain binding and preclusive (as provided in
this paragraph) on the Debtors, any committee, and any other person or entity,
except as to any such findings and admissions that were expressly and
successfully challenged (pursuant to a final order) in such Challenge
Proceeding.  Nothing in this Interim Order vests or confers on any Person (as
defined in the Bankruptcy Code), including any Statutory Committee, standing or
authority to pursue any cause of action belonging to the Debtors or their
estates, including, without limitation, claims and defenses with respect to the
Pre-Petition Loan Documents or the Pre-Petition Liens on the Pre-Petition
Collateral.  For the avoidance of doubt, any trustee appointed or elected in
these Cases shall, until the expiration of the periods provided herein for
asserting claims and thereafter for the duration of any adversary proceeding or
contested matter commenced pursuant to this paragraph 37 (whether commenced by
such trustee or commenced by any other party in interest on behalf of the
Debtors' estates), be deemed to be a party other than the Debtors and shall not,
for purposes of such adversary proceeding or contested matter, be bound by the
acknowledgments, admissions, confirmations, stipulations and waivers of the
Debtors in this Interim Order.
38.            No Third Party Rights.  Except as explicitly provided for herein,
this Interim Order does not create any rights for the benefit of any third
party, creditor, equity holder or any direct, indirect, or incidental
beneficiary.
39.            Limitations on Charging Expenses.  Upon entry of the Final Order,
no costs or expenses of administration which have been or may be incurred in the
Cases at any time shall be charged against the DIP Secured Parties or the DIP
Collateral or the Pre-Petition Secured Parties or the Pre-Petition Liens
pursuant to sections 105 or 506(c) of the Bankruptcy Code, the enhancement of
collateral provisions of section 552 of the Bankruptcy Code, or any other legal
or equitable doctrine (including, without limitation, unjust enrichment) or any
similar principle of law, without the prior written consent of each of the DIP
Agent, any DIP Secured Party, and/or any Pre-Petition Secured Party that is
adversely affected thereby, and no such consent shall be implied from any other
action, inaction, or acquiescence by any such agents or lenders.
40.            Section 552(b).  Subject to the entry of the Final Order, the
"equities of the case" exception under Bankruptcy Code §552(b) shall not apply
to the DIP Secured Parties or, subject to the entry of the Final Order, the
Pre-Petition Secured Parties, with respect to proceeds, products, offspring or
profits of any of the Pre-Petition Collateral or the DIP Collateral.
41.            No Marshaling/Applications of Proceeds.  Upon entry of the Final
Order, neither the DIP Secured Parties nor the Pre-Petition Secured Parties
shall be subject to the equitable doctrine of "marshaling" or any other similar
doctrine with respect to any of the DIP Collateral.
42.            Discharge Waiver.  The Debtors expressly stipulate, and the Court
finds and adjudicates that, none of the DIP Obligations, the DIP Superpriority
Claims or the DIP Liens shall be discharged by the entry of an order confirming
any plan of reorganization, notwithstanding the provisions of section 1141(d) of
the Bankruptcy Code, unless the DIP Obligations have been paid in full in cash
on or before the effective date of a confirmed plan of reorganization.  Except
as otherwise agreed to by the DIP Agent, the Debtors shall not propose or
support any plan or sale of all or substantially all of the Debtors' assets or
entry of any confirmation order or sale order that is not conditioned upon the
payment in full, in cash of all DIP Obligations.
43.            Rights Preserved.  Notwithstanding anything herein to the
contrary, the entry of this Interim Order is without prejudice to, and does not
constitute a waiver of, expressly or implicitly:  (a)  the DIP Secured Parties'
and the Pre-Petition Secured Parties' rights to seek any other or supplemental
relief in respect of the Debtors; (b) any of the rights of the DIP Secured
Parties and the Pre-Petition Secured Parties under the Bankruptcy Code or under
non-bankruptcy law, including, without limitation, the right to (i) request
modification of the automatic stay of section 362 of the Bankruptcy Code, (ii)
request dismissal of the Cases or any Successor Case, conversion of any of the
Cases to a case under chapter 7, or appointment of a chapter 11 trustee or
examiner with expanded powers, or (iii) propose, subject to the provisions of
section 1121 of the Bankruptcy Code, a chapter 11 plan or plans.  Other than as
expressly set forth in this Interim Order, any other rights, claims or
privileges (whether legal, equitable or otherwise) of the DIP Secured Parties
and the Pre-Petition Secured Parties are preserved.  Nothing contained herein
shall be deemed to be a finding by this Court or an acknowledgement by the
Pre-Petition Secured Parties that the adequate protection granted herein does in
fact adequately protect the Pre-Petition Secured Parties against any post
petition diminution in value of the Pre-Petition Collateral.
44.            [Reserved.]
45.            Release.  Subject to the entry of the Final Order and as further
set forth in the DIP Facility Documents, the Debtors, on behalf of themselves
and their estates (including any successor trustee or other estate
representative in these Cases or any Successor Case) and any party acting by,
through, or under any of the Debtors or any of their estates, hereby stipulate
and agree that they forever and irrevocably (a) release, discharge, waive, and
acquit the current or future DIP Agent and other current or future DIP Secured
Parties, and the former, current, and future Pre-Petition Secured Lenders and
Pre-Petition Agents, and each of their respective participants and each of their
respective affiliates, and each of their respective former, current, or future
officers, employees, directors, agents, representatives, owners, members,
partners, financial advisors, legal advisors, shareholders, managers,
consultants, accountants, attorneys, affiliates, successors, assigns and
predecessors in interest (collectively, and in each case in their capacities as
such, the "Released Parties"), from any and all claims, demands, liabilities,
responsibilities, disputes, remedies, causes of action, indebtedness, and
obligations, rights, assertions, allegations, actions, suits, controversies,
proceedings, losses, damages, injuries, attorneys' fees, costs, expenses, or
judgments of every type, whether known, unknown, asserted, unasserted,
suspected, unsuspected, accrued, unaccrued, fixed, contingent, pending, or
threatened, including, without limitation, all legal and equitable theories of
recovery, arising under common law, statute or regulation or by contract, of
every nature and description, arising out of, in connection with, or relating to
the DIP Facility, the DIP Facility Documents, the Pre-Petition Facilities, the
Pre-Petition Loan Documents, or the transactions and relationships contemplated
hereunder or thereunder, including, without limitation, (i) any so-called
"lender liability" or equitable subordination claims or defenses, (ii) any and
all claims and causes of action arising under the Bankruptcy Code, and (iii) any
and all claims and causes of action regarding the validity, priority,
perfection, or avoidability of the liens or secured claims of the Pre-Petition
Secured Parties, the DIP Agent, and the other DIP Secured Parties, and (b) waive
any and all defenses (including, without limitation, offsets and counterclaims
of any nature or kind) as to the validity, perfection, priority, enforceability,
and nonavoidability of the Pre-Petition Secured Indebtedness, the Pre-Petition
Liens, the DIP Obligations, and the DIP Liens.  For the avoidance of doubt, the
foregoing release shall not constitute a release of any rights arising under the
DIP Facility Documents, provided, that nothing contained herein shall limit the
release granted pursuant to section 2.21 of the DIP Facility Agreement.
46.            No Waiver by Failure to Seek Relief.  The failure or delay of the
DIP Secured Parties or the Pre-Petition Secured Parties to seek relief or
otherwise exercise their respective rights and remedies under this Interim
Order, the Pre-Petition Loan Documents, the DIP Facility Agreement, the DIP
Facility Documents, or applicable law, as the case may be, shall not constitute
a waiver of any of the rights hereunder, thereunder, or otherwise of the DIP
Secured Parties or the Pre-Petition Secured Parties.
47.            Binding Effect of Interim Order.  Immediately upon entry by the
Court (notwithstanding any applicable law or rule to the contrary), the terms
and provisions of this Interim Order, including the liens granted herein shall,
nunc pro tunc to the Petition Date, become valid and binding upon and inure to
the benefit of the Debtors, the DIP Secured Parties, the Pre-Petition Secured
Parties, all other creditors of the Debtors, any Statutory Committee or any
other court appointed committee appointed in the Cases, the U.S. Trustee and all
other parties in interest and their respective successors and assigns, including
any trustee or other fiduciary hereafter appointed in the Cases, any Successor
Case, or upon dismissal of the Cases or any Successor Case.
48.            No Modification of Interim Order.  The Debtors irrevocably waive
the right to seek and shall not seek or consent to, directly or indirectly:  (a)
without the prior written consent of the Pre-Petition Senior Agent, the DIP
Agent and the Pre-Petition Junior Agent (i) any modification, stay, vacatur or
amendment to this Interim Order; or (ii) a priority claim for any administrative
expense or unsecured claim against the Debtors (now existing or hereafter
arising of any kind or nature whatsoever, including, without limitation any
administrative expense of the kind specified in sections 503(b), 507(a) or
507(b) of the Bankruptcy Code) in the Cases or any Successor Case, equal or
superior to the Senior Adequate Protection Superpriority Claims, other than the
Carve-Out and the DIP Superpriority Claim; (b) without the prior written consent
of the DIP Agent, the Pre-Petition Senior Agent and the Pre-Petition Junior
Agent, any order allowing use of Cash Collateral other than this Interim Order
and the Final Order; (c) without the prior written consent of the Pre-Petition
Senior Agent and the DIP Agent, any lien on any of the DIP Collateral with
priority equal or superior to the Senior Adequate Protection Lien (other than
the DIP Lien); and (d) without the prior written consent of the Pre-Petition
Junior Agent, any lien on any of the Pre-Petition Collateral with priority equal
to or superior to the Junior Adequate Protection Lien (other than the DIP Lien,
the Permitted Prior Liens, the Carve-Out, the Senior Adequate Protection Lien,
the Pre-Petition Senior Liens, and the Permitted Prior Junior Pre-Petition
Liens).  The Debtors irrevocably waive any right to seek any material amendment,
modification or extension of this Interim Order without the prior written
consent, as provided in the foregoing, of the Pre-Petition Senior Agent, the
Pre-Petition Junior Agent and the DIP Agent, as applicable, and no such consent
shall be implied by any other action, inaction or acquiescence of the
Pre-Petition Secured Parties or the DIP Secured Parties.
49.            Interim Order Controls.  This Interim Order shall constitute this
Court's findings of fact and conclusions of law and shall upon its entry by this
Court take effect and be fully enforceable nunc pro tunc to the Petition Date. 
There shall be no stay of execution or effectiveness of this Interim Order,
notwithstanding anything to the contrary in the Bankruptcy Rules or other
applicable law.  In the event of any inconsistency between the terms and
conditions of the DIP Facility Documents or this Interim Order, the provisions
of this Interim Order shall govern and control.
50.            Survival.  The provisions of this Interim Order and any actions
taken pursuant hereto shall survive entry of any order which may be entered: 
(a) confirming any plan of reorganization in the Cases; (b) converting any of
the Cases to a case under chapter 7 of the Bankruptcy Code; (c) dismissing the
Cases or any Successor Case; or (d) pursuant to which the Court abstains from
hearing the Cases or any Successor Case, provided, however, that the various
superpriority claims or other administrative expenses shall survive only to the
extent permitted by applicable law.  The terms and provisions of this Interim
Order, including the claims, liens, security interests and other protections
granted to the Pre-Petition Secured Parties and the DIP Secured Parties pursuant
to this Interim Order and/or the Pre-Petition Loan Documents (other than as
modified hereby), notwithstanding the entry of any such order, shall continue in
the Cases, in any Successor Case, or following dismissal of the Cases or any
Successor Case, and shall maintain their priority as provided by this Interim
Order until all DIP Obligations and all Pre-Petition Senior Loan Obligations
have been paid in full.
51.            Cooperation Among the Parties.  The Debtors shall use their
reasonable best efforts to provide copies of all substantive motions,
applications, other pleadings, and proposed forms of order with respect thereto
(all of which shall be in form and substance reasonably acceptable to the DIP
Agent and the Pre-Petition Junior Agent) to the DIP Agent and the Pre-Petition
Agent not less than three business days prior to the filing of any such
substantive motions, applications, other pleadings, and proposed forms of order
with respect thereto with the Court.
52.            Preservation of Rights Granted Under this Interim Order.
(a)            Except as expressly provided herein or in the DIP Facility
Documents, no claim or lien having a priority senior to or pari passu with that
granted by this Interim Order to the DIP Secured Parties shall be granted or
allowed while any portion of the DIP Obligations remains outstanding, and the
DIP Liens shall not be subject to or junior to any lien or security interest
that is avoided and preserved for the benefit of the Debtors' estates under
section 551 of the Bankruptcy Code or subordinate to or made pari passu with any
other lien or security interest, whether under section 364(d) of the Bankruptcy
Code or otherwise.
(b)            Unless all DIP Obligations and the Pre-Petition Secured
Indebtedness shall have been indefeasibly paid in full, the Debtors shall not
seek, and it shall constitute an Event of Default under the DIP Facility
Agreement if any of the Debtors seek, or if there is entered (i) any stay,
vacatur, rescission or modification of this Interim Order or the Final Order
without the prior written consent of the Required Lenders and the DIP Agent, and
no such consent shall be implied by any other action, inaction or acquiescence
by the Required Lenders, (ii) an order converting these Cases to cases under
chapter 7 of the Bankruptcy Code or dismissing any of these Cases, or
(iii) unless otherwise approved by the Required Lenders and the DIP Agent, an
order granting a change of venue with respect to these Cases or any related
adversary proceeding.  If an order dismissing any of these Cases under section
1112 of the Bankruptcy Code or otherwise is at any time entered, regardless of
what the order might provide (in accordance with sections 105 and 349 of the
Bankruptcy Code), (x) the Adequate Protection Superpriority Claims and other
administrative claims granted under this Interim Order, the DIP Liens, and the
Adequate Protection Liens shall continue in full force and effect and shall
maintain their priorities as provided in this Interim Order until all DIP
Obligations and all Pre-Petition Secured Indebtedness shall have been paid and
satisfied in full (and that such DIP Superpriority Claims, Adequate Protection
Superpriority Claims, the other administrative claims granted under this Interim
Order, the DIP Liens and the Adequate Protection Liens shall, notwithstanding
such dismissal, remain binding on all parties in interest), and (y) this Court
shall retain jurisdiction notwithstanding such dismissal, for the purposes of
enforcing the claims, liens and security interests referred to in clause (x)
above.
(c)            If any or all of the provisions of this Interim Order are
hereafter reversed, modified, vacated or stayed, such reversal, stay,
modification or vacatur shall not affect (i) the validity, priority or
enforceability of any DIP Obligations or the Adequate Protection incurred prior
to the actual receipt of written notice by the DIP Agent or the Pre-Petition
Agents, as applicable, of the effective date of such reversal, stay,
modification or vacatur, or (ii) the validity, priority, or enforceability of
the DIP Liens or the Adequate Protection Liens.  Notwithstanding any such
reversal, stay, modification or vacatur, any use of Collateral (including,
without limitation, Cash Collateral), any DIP Obligations, or any Adequate
Protection incurred by the Debtors to the DIP Agent, the other DIP Secured
Parties and/or the Pre-Petition Secured Parties, as the case may be, prior to
the actual receipt of written notice by the DIP Agent and/or the Pre-Petition
Agents, as the case may be, of such reversal, stay, modification or vacatur
shall be governed in all respects by the original provisions of this Interim
Order, and the DIP Secured Parties and the Pre-Petition Secured Parties shall be
entitled to all of the rights, remedies, privileges and benefits granted in
section 364(e) of the Bankruptcy Code, this Interim Order, and pursuant to the
DIP Facility Documents with respect to all such uses of the DIP Collateral
(including, without limitation, the Cash Collateral), all DIP Obligations, and
all Adequate Protection.
53.            Priority Among the Pre-Petition Junior Secured Parties.  This
Interim Order shall not in any way affect the priority of payments set forth
under Sections 8.03 and 8.04 of the Pre-Petition Junior Loan Agreement, and all
amounts applied to the principal of any Loans (as defined therein) shall be
applied first, to Tranche A Loans until paid in full, and second, to Tranche B
Loans (as such terms as defined in the Pre-Petition Junior Loan Agreement).
54.            Final Hearing.  The Final Hearing to consider entry of the Final
Order and approval of the DIP Facility is scheduled for _______, 2015 at ___:__
_.m. (ET) before the Honorable [JUDGE], United States Bankruptcy Judge,
[COURTROOM], at the United States Bankruptcy Court for the District of Delaware,
824 North Market Street, Wilmington, Delaware 19801.
55.            Notice of Final Hearing:  On or before ________, 2015, the
Debtors shall serve, by United States mail, first-class postage prepaid, a copy
of the Motion and this Interim Order upon:  (a) the U.S. Trustee; (b) the
Securities and Exchange Commission; (c) the Internal Revenue Service; (d) the
parties included on the Debtors' list of the thirty (30) largest unsecured
creditors of the Debtors at their last known addresses; (e) counsel to the
Pre-Petition Senior Agent and the DIP Agent; (f) counsel to the Pre-Petition
Junior Agent; (g) the Indenture Trustee; (h) any party that has filed prior to
such date a request for notices under Bankruptcy Rule 2002 with the Court; and
(i) proposed counsel for any Statutory Committee.
56.            Objection Deadline:  Objections, if any, to the relief sought in
the Motion shall be in writing, shall set forth with particularity the grounds
for such objections or other statement of position, shall be filed with the
clerk of the Court, and personally served upon:  (i) proposed counsel to the
Debtors and Debtors-in-Possession, (ii) the U.S. Trustee; (iii) proposed counsel
to any Statutory Committee; (iv) counsel the Pre-Petition Senior Agent and the
DIP Agent; and (v) counsel to the Pre-Petition Junior Agent, so that such
objections are filed with the Court and received by said parties on or before
__:___ p.m. Eastern Time on ________, 2015 with respect to entry of the Final
Order.
57.            Retention of Jurisdiction.  The Court has and will retain
jurisdiction to enforce this Interim Order according to its terms to the fullest
extent permitted by applicable law.




Dated: _________________, 2015
Wilmington,
Delaware                                                                                                                ___________________________________
The Honorable __________________
United States Bankruptcy Judge




--------------------------------------------------------------------------------

1 The Debtors in these cases, along with the last four digits of each Debtor's
federal tax identification number, are Cal Dive International, Inc. (0501), Cal
Dive Offshore Contractors, Inc. (4878), Affiliated Marine Contractors, Inc.
(8678), Fleet Pipeline Services, Inc. (2104), Gulf Offshore Construction, Inc.
(2106), and CDI Renewables, LLC (4985). The Debtors' corporate headquarters is
at 2500 CityWest Boulevard, Suite 2200, Houston, TX 77042.
 
2 Capitalized terms used in this Interim Order but not defined herein shall have
the meanings ascribed to such terms in the DIP Facility Documents.
 
3 The direct and indirect foreign subsidiaries of the Borrower and the Domestic
Guarantors that are also guarantors under the DIP Facility Documents are
referred to herein as the "Foreign Guarantors" and each, a "Foreign Guarantor,"
and, collectively with the Domestic Guarantors, collectively, the "Guarantors".
 
4 Joint Administration has been requested and is being considered at the hearing
on March 6, 2015.
 
5 For purposes of this Interim Order, Permitted Prior Pre-Petition Liens shall
include all liens that were valid, senior to, enforceable, nonavoidable, prior
and perfected under applicable law as of the Petition Date. Nothing herein shall
constitute a finding or ruling by this Court that any such Permitted Prior
Pre-Petition Liens are valid, senior, enforceable, prior, perfected or
non-avoidable. Moreover, nothing shall prejudice the rights of any party in
interest including, but not limited, to the Debtors, the DIP Secured Parties,
the Pre-Petition Secured Parties and any Statutory Committee to challenge the
validity, priority, enforceability, seniority, avoidability, perfection or
extent of any such Permitted Prior Pre-Petition Lien and/or security interest.
As further described in the DIP Facility Documents and pursuant to the Critical
Vendor Order (as defined in the DIP Facility Agreement), within fifteen (15)
days following the payment of all or any portion of a claim secured by a
Permitted Prior Pre-Petition Lien, the creditor holding such Lien shall release
the same, to the extent of such payment.
6 All defined terms in the description of DIP Collateral shall have the meanings
ascribed thereto in the DIP Facility Documents, including without limitation the
Security Agreement (as defined in the DIP Facility Agreement).
7 For the avoidance of doubt, the DIP Liens and the Adequate Protection Liens
extend only to the proceeds of leased real property and are not direct liens on
the Debtors' leases of real property unless such liens are permitted pursuant to
the underlying lease documents or otherwise consented to.

 





--------------------------------------------------------------------------------



